








CONFIDENTIAL TREATMENT REQUESTED. CERTAIN PORTIONS OF THIS DOCUMENT HAVE BEEN
OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT AND, WHERE APPLICABLE,
HAVE BEEN MARKED WITH AN ASTERISK TO DENOTE WHERE OMISSIONS HAVE BEEN MADE. THE
CONFIDENTIAL MATERIAL HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.




 



Joint Venture Implementation Agreement




Among




Amyris, Inc.,




Amyris Brasil S.A.,




And


Cosan Combustíveis e Lubrificantes S.A.


And,


As Intervening and Consenting Party,


Cosan S.A. Indústria e Comércio


June 03 , 2011


 






1

--------------------------------------------------------------------------------




I. DEFINITIONS
9


1.1.
Interpretation
9


1.2.
Definitions
10


II. PURPOSE
16


2.1.
Purpose of this JVI Agreement
16


2.2.
Purpose of the JVCO
16


2.3.
Key Objectives of the JV
16


III. JVCO'S STRUCTURE
20


3.1.
Formation of the JV and Capital Stock
20


3.2.
Acquisition of the JVCO
20


3.2.1.
Necessary Actions
21


3.2.2.
Obtainment of JVCO's Licenses
21


3.3.
Capital Expenditures, Operational Expenses and Other Investments
21


3.4.
Reimbursement of Costs and Expenses after Feasibility Assessment
21


IV. FUNDING
22


4.1.
Intention
22


4.2.
Initial Equity Contribution
22


4.2.1.
AB's Initial Equity Contribution
22


4.2.2.
CCL's Initial Equity Contribution
22


4.2.3.
Ownership Structure of the JVCO
22


4.3.
Additional Contributions
23


4.4.
Funding of Additional Contributions
23


4.4.1.
Additional Equity Contributions Prior to the Start of JVCO's Operations
23


V. ANCILLARY AGREEMENTS AND OFF-TAKE AGREEMENT
23


5.1.
Ancillary Agreements
24


5.1.1.
IP License and Feedstock Supply for Production of BioFene
24


5.1.2.
IP License for the Production of the JVCO Products
24


5.1.3.
R&D Agreement with the Amyris Entities and/or the Cosan Entities
24


5.2.
Off-Take Agreement
24


VI. REPRESENTATIONS AND WARRANTIES OF THE AMYRIS ENTITIES
27


6.1.
Organization and Good Standing
27


6.2.
Power and Authority of the Amyris Entities
27








2

--------------------------------------------------------------------------------




6.3.
No Violation, Consents
27


6.4.
Financial Condition
28


6.5.
Alternative Base Oil Technology
28


6.6.
Exclusiveness of the Representations and Warranties
28


VII. REPRESENTATIONS AND WARRATIES OF THE COSAN ENTITIES
28


7.1.
Organization and Good Standing
28


7.2.
Power and Authority
28


7.3.
No Violation, Consents
29


7.4.
Financial Condition
29


7.5.
Exclusiveness of the Representations and Warranties
29


VIII. OTHER OBLIGATIONS
29


8.1.
Production of BioFene by the JVCO
29


8.2.
Initial Milestones and Initial Production Milestone
30


8.2.1.
Initial Production Milestone.
31


8.2.2.
Beginning of JVCO's Operation
31


8.3.
JVCO Manufacturing Plant for JVCO Products
31


8.3.1.
Construction or Acquisition of a Manufacturing Plant
31


8.4.
SBDC Approval
32


8.5.
Expenses
32


8.6.
Disclosure
33


8.7.
Confidentiality
33


8.7.1.
Ownership of Confidential Information
33


8.7.2.
Disclosure of Confidential Information
34


8.7.3.
Return of Confidential Information
34


8.7.4.
Information Not Considered as Confidential Information
34


8.7.5.
No Disclosure of Confidential Information
35


IX. TERM AND TERMINATION
35


9.1.
Term
35


9.1.1.
Renewal of the JVI Agreement
35


9.1.1.1.
Failure of renewal
35


9.2.
Termination for Failure to Meet Initial Milestones; Initial Production Milestone
36


9.2.1.
Consequence of Such Termination
36


9/3/2001
Consequence of Such Termination
36


9.5.
Survival
37


X. DEFAULT
37








3

--------------------------------------------------------------------------------




10.1.
Default Events.
37


10.2.
Cure Period for Default Events - Consequences of Uncured Defaults
37


10.2.1.
Ancillary Agreements During the Cure Period
38


10.2.2.
Consequence of Uncured Default Event
38


XI. GOVERNING LAW AND DISPUTE RESOLUTION
38


11.1.
Governing Law
38


11.2.
Arbitration
38


11.4.
Arbitral Tribunal
39


11.5.
Place of Arbitration
39


11.6.
Language
40


11.7.
Binding Nature
40


11.8.
Fine for Breach of Arbitration
40


11.9.
Exceptional Court Jurisdiction
40


11.10.
Confidentiality
41


11.11.
Contractual Performance
41


11.12.
Consolidation
42


XII. OTHER PROVISIONS
43


12.1.
Force Majeure
43


12.2.
Post Closing Cooperation and Support
43


12.3.
Notices
44


12.4.
Entire Agreement
46


12.5.
Severability
46


12.6.
Waivers
46


12.7.
Assignment
46








4

--------------------------------------------------------------------------------




List of Exhibits and Schedules


Exhibit A    JV Agreement
Exhibit B    Feasibility Assessment
Schedule I    Bylaws
Schedule II    Shareholders' Agreement
Schedule III    Terms of Base Oils IP License Agreement
Schedule IV    Terms of BioFene License Agreement



5

--------------------------------------------------------------------------------




JOINT VENTURE IMPLEMENTATION AGREEMENT


This Joint Venture Implementation Agreement (the “JVI Agreement”) is entered
into on June 03, 2011 by and among the following parties:


I.    On one side:


1.1.    AMYRIS, INC., a corporation organized and existing under the laws of the
state of Delaware, United States of America, with principal place of business at
5885 Hollis Street, Suite 100, Emeryville, California 94608 (“AI”); and


1.2.    AMYRIS BRASIL S.A., a sociedade anônima organized and existing under the
laws of the Federative Republic of Brazil, with principal place of business at
Rua James Clerk Maxwell, No. 315, Techno Park, in the city of Campinas, State of
São Paulo, enrolled with the Brazilian Legal Entities' Taxpayer Register -
CNPJ/MF under No. 09.379.224/0001-20 (“AB” and, together with AI, the “Amyris
Entities”);


II.    And, on the other side:


2.1.    COSAN COMBUSTÍVEIS E LUBRIFICANTES S.A., a sociedade anônima organized
and existing under the laws of the Federative Republic of Brazil, with principal
place of business at Rua Victor Civita, No. 77, Block 1, at Barra da Tijuca, in
the city of Rio de Janeiro, State of Rio de Janeiro, enrolled with the CNPJ/MF
under No. 33.000.092/0001-69 (“CCL”);


III.    And, as intervening-consenting party:


3.1.    COSAN S.A. INDÚSTRIA E COMÉRCIO, a sociedade anônima organized and
existing under the laws of the Federative Republic of Brazil, with principal
place of business at Prédio Cosan, at Bairro Costa



6

--------------------------------------------------------------------------------




Pinto, in the city of Piracicaba, State of São Paulo, enrolled with the CNPJ/MF
under No. 50.764.577/0001-15 (“Cosan” and together with CCL, the “Cosan
Entities”, and together with AI, AB and CCL, “Parties” and each one a “Party”).


Recitals


A.    WHEREAS, AI is a technology company focused on the research, development,
production and commercialization of a variety of renewable fuel and chemical
products;


B.    WHEREAS, AI and/or AB has/have developed a proprietary microbial
production technology which converts sugars derived from various plant sources,
including sugarcane, into specific compounds of interest (“Amyris Technology”);


C.    WHEREAS, among the products that have been developed or are being
developed, produced, marketed and distributed by AI through the use of the
Amyris Technology is Amyris Biofene™, also referred to as farnesene (“BioFene”),
which can be used as a raw material for the production of renewable base oils;


D.    WHEREAS, renewable base oils are expected to be used as an alternative to
the petroleum-derived base oils currently used in lubricant products;


E.    WHEREAS, AB is an AI subsidiary, engaged in the production and
commercialization of a variety of renewable fuel and chemical products in
Brazil;


F.    WHEREAS, Cosan has acquired in 2008 ExxonMobil's downstream assets in
Brazil, a transaction that has placed Cosan, through its wholly-owned subsidiary
CCL, in a premier position as a licensee, authorized to blend and market
ExxonMobil's lubricants for production, distribution and sale in the Brazilian
market;



7

--------------------------------------------------------------------------------




G.    WHEREAS, CCL is currently engaged in the (i) import, export, distribution
and sale of oil, ethanol and gas based products; (ii) exploration, development
and production of liquid and gas hydrocarbons; (iii) import, export,
distribution and sale of general equipments such as automobiles parts, lubes,
waxes, chemicals, etc.; (iv) sale of natural gas; (v) sale of fuels trough
stations; (v) logistical business related to its corporate purpose; (vi) any
other businesses related its corporate purpose; (vii) participation in other
companies; (viii) Credit Card managing businesses; (ix) sale of supermarket
related products; (x) managing of fast-food related business; (xi) movie rentals
related business; and, (xii) setting up and operation of convenience stores in
order to conduct the activities described in items “ix”, x” and “xi” hereof;


H.    WHEREAS, on December 15, 2010, the Parties entered into a Joint Venture
Agreement (the “JV Agreement, a copy of which is attached hereto as “Exhibit A”)
establishing the general terms and conditions regarding the Parties' interest to
conduct a set of business, technical and commercial studies and tests with the
goal to assess the feasibility of the formation and implementation of a joint
venture to collaborate, on an exclusive and worldwide basis, on the development,
production, marketing and distribution of base oils derived from BioFene (or
from certain other technologies or molecules that are useful for the production
of renewable base oils that are developed or otherwise acquired by either the
Cosan Entities or the Amyris Entities during the Term, as further described
below) for use in Lubricants in the Lubricants Market (the “Feasibility
Assessment” and the “JV”);


I.    WHEREAS, in accordance with the provisions of Article III of the JV
Agreement, to the mutual satisfaction of the Parties, the Feasibility Assessment
was completed on April 05, 2011, a copy of which is attached hereto as “Exhibit
B”;


J.    WHEREAS, the Feasibility Assessment has (i) proven, to the Parties'



8

--------------------------------------------------------------------------------




mutual satisfaction, the business, technical and commercial feasibility of the
JV, and (ii) included the principles of the Initial Business Plan;


and


K.    WHEREAS, with the successful completion of the Feasibility Assessment, the
Parties now wish to establish the definitive and binding key terms of their
relationship, including their rights and obligations, in relation to the JV,
including the terms and conditions that shall apply to the JVCO itself (as
defined in Section 1.2 below), as well as the business relationship between the
JVCO and the Parties.


NOW, THEREFORE, in consideration for the premises and covenants contained
herein, the Parties hereby agree to enter into this JVI Agreement, which will be
governed by the following terms and conditions:


I.    Definitions


1.1    Interpretation. In this JVI Agreement, except to the extent specifically
provided otherwise:


(a)    terms defined in the singular have the same meanings when used in the
plural and vice versa;


(b)    words importing any gender include the other gender;


(c)    references to statutes or regulations include all statutory or regulatory
provisions consolidating, amending or replacing the statute or regulation
referred to;


(d)    references to Sections, Articles, Chapters, Clauses, Exhibits and
Schedules relate to the Sections, Articles, Chapters, Clauses, Exhibits and
Schedules of this JVI Agreement and, if applicable, of the JV Agreement;





9

--------------------------------------------------------------------------------




(e)    section headings are for ease of reference only and shall not affect the
interpretation of this JVI Agreement; and


(f)     references to any period of days shall be deemed to be to the relevant
number of calendar days, provided that all references to terms or periods in
this JVI Agreement shall be counted excluding the date of the event that causes
such term or period to begin and including the last day of the relevant term or
period.


1.2.    Definitions. As used herein, the terms in capitalized initials, whether
in singular or plural form, shall have the following meanings:


“AB” has the meaning set forth in the Preamble;


“Acquiring Party” has the meaning set forth in Section 5.3 hereof;


“Affiliate” means, as regards to a certain Person (a “First Person”), any Person
who, directly or indirectly, through one or more intermediates, Controls the
First Person, is Controlled by the First Person, or is under common Control with
the First Person;


“AI” has the meaning set forth in the Preamble;


“Alternative Base Oil Technology” means a technology or molecule, other than a
BioFene-based technology or molecule, which (i) can be used to produce renewable
Base Oils, (ii) is developed, in-licensed or acquired by either a Cosan Entity
or an Amyris Entity during the Term under terms and conditions which are
sufficient for such Cosan Entity or Amyris Entity to grant or otherwise convey
use rights to JVCO without violating the terms of any arrangement with any Third
Party, and (iii) is offered to the JVCO by such Cosan Entity or Amyris Entity
pursuant to Section 5.3;


“Amyris Entities” has the meaning set forth in the Preamble;


“Amyris Technology” has the meaning set forth in Whereas Clause (B);



10

--------------------------------------------------------------------------------




“Ancillary Agreements” means the following agreements to be executed by the
Parties in connection with the JV: (i) the Shareholders' Agreement; (ii) the
Base Oils IP License Agreement; and (iii) if the JVCO decides to produce its own
BioFene, the BioFene IP License Agreement;


“API” means the American Petroleum Institute;


“Arbitration Chamber” has the meaning set forth in Section 11.2;


“Arbitration Law” means Law No. 9307 of September 23, 1996, as amended;


“Arbitral Tribunal” has the meaning set forth in Section 11.4;


“Arbitration Rules” has the meaning set forth in Section 11.2;


“Base Oil” means a fluid base compound from renewable sources, to which other
oils, additives or components are added to produce a Lubricant, which is
intended to replace existing Group III Base Stocks and/or Group IV Base Stocks;


“Base Oils IP License Agreement” means the Base Oils IP License Agreement to be
entered into by and between AB and the JVCO for the development, production,
marketing and distribution of the JVCO Products for use in Lubricants in the
Lubricants Market under the key terms and conditions summarized in “Schedule
III” attached hereto;


“Bylaws” means the JVCO's Bylaws (Estatuto Social), in the form attached hereto
as “Schedule I”;


“BioFene” has the meaning set forth in Whereas Clause (C);


“BioFene IP License Agreement” means the BioFene IP License Agreement which may
be entered into by and among AB, CCL and the JVCO as set forth herein for the
production of BioFene under the key terms and conditions



11

--------------------------------------------------------------------------------




summarized in “Schedule IV” attached hereto;


“Board of Directors” means the JVCO Board of Directors (Conselho de
Administração);


“CCL” has the meaning set forth in the Preamble;


“Confidential Information” has the meaning set forth in Section 8.7 hereof;


“Control” means, when used with respect to any Person (“Controlled Person”), (i)
the power, held by another Person, alone or together with other Persons bound by
a voting or similar agreement (each a “Controlling Person”), to elect, directly
or indirectly, the majority of the senior management and to establish and
conduct the policies and management of the relevant Controlled Person; or (ii)
the direct or indirect ownership by a Controlling Person and its Affiliates,
alone or together with another Controlling Person and its Affiliates, of at
least fifty percent (50%) plus one (1) share/quota representing the voting stock
of the Controlled Person. Terms derived from Control, such as “Controlled”,
“Controlling” and “under common Control” shall have a similar meaning to
Control;


“Cosan” has the meaning set forth in the Preamble;


“Cosan Entities” has the meaning set forth in the Preamble;


“Default Event” has the meaning set forth in Section 10.1 hereof;


“Disclosing Party” has the meaning set forth in Section 8.7 hereof;


“Exclusivity Exceptions” has the meaning set forth in Section 2.4.1 hereof;


“Executive Committee” means the JVCO Executive Committee (Diretoria);


“Feasibility Assessment” has the meaning set forth in the Preamble;





12

--------------------------------------------------------------------------------




“Force Majeure Event” has the meaning set forth in Section 12.1;


“Group III Base Stocks” means base stocks which contain greater than or equal to
90 percent saturates and less than or equal to 0.03 percent sulfur and have
viscosity index greater than or equal to 120 (which definition is set forth by
API);


“Group IV Base Stocks” means base stocks which are polyalphaolefins (PAO) (which
definition is set forth by API);
 
“Initial Business Plan” means the first business plan for the JVCO reflecting
the marketing and distribution of JVCO Products, including, but not limited to,
target applications, markets, geographies and customers, the financial
projections for the first five (5) years of the JV and the deadline for the
commencement of JVCO operations and for the execution of the first Off-Take
Agreement by the JVCO, that was prepared in terms consistent with the principles
set forth in the Feasibility Assessment, as more fully described in Article III
of the JV Agreement;


“Initial Equity Contribution” has the meaning set forth in Section 4.2 hereof;


“Initial JVCO Products” means Base Oils derived from BioFene;
 
“Initial Milestones” means the milestones set forth in Section 8.2 hereof;


“Initial Production Milestone” means the milestone set forth in Section 8.2.1
hereof;


“Intellectual Property” means all trademarks, brands, patents, logos, corporate
names, copyright (including those pertained to any kind of merchandising),
jingles, characters, product formulae or recipes, merchandising and promotion
gear and other intangible assets as well as all their requests, registrations
and renewals;


“JV Agreement” has the meaning set forth in the Recitals



13

--------------------------------------------------------------------------------




“JVI Agreement” has the meaning set forth in the Recitals;


“JVCO” means an existing company incorporated under the laws of Brazil as a
sociedade anônima, which has not been operational until the date hereof, that
has no assets or liabilities or has in any way conducted any activities, that
will be acquired by the Parties and owned fifty percent (50%) by each of AB and
CCL, and which will be the Parties' vehicle for developing, producing, marketing
and distributing the JVCO Products under the JV;


“JVCO Products” means Initial JVCO Products and Subsequent JVCO Products (if
any);


“Feedstock” has the meaning set forth in Section 5.1.1 hereof;


“JV” has the meaning set forth in Whereas Clause (H);


“Key Objectives” has the meaning set forth in Section 2.3 hereof;


“Lubricants” means all substances introduced between two moving surfaces to
reduce the friction between them, improving efficiency and reducing wear, or
dissolving or transporting foreign particles, or distributing heat, in each case
comprising a formulation of at least one Base Oil combined or blended with
additives, sold as a finished product to retail and commercial customers, for
use in, by way of example only: automotive, 2-cycle, marine and other engines,
ship lubrication, hydraulic equipment, food processing equipment and machinery,
wind turbines, but expressly excluding drilling oils, fluids and muds, in
accordance with the standards set by API;


“Lubricants Market” means the market for automotive, commercial and industrial
Lubricants worldwide; for the avoidance of doubt, the markets for flavors and
fragrances, food additives, cosmetics and personal care, drilling oils, fluids
and muds, fuels, cleaners, paints, coatings, ink, consumer-packaged goods,
pesticides and pharmaceuticals are excluded without limitation;





14

--------------------------------------------------------------------------------




“OEM” means any original equipment manufacturer;


“Off-Take Agreement” means an Off-Take Agreement to be entered into by and
between the JVCO and a Third Party for the purchase and sale of JVCO Products;


“Party” has the meaning set forth in the Preamble;


“Person” means any individual, legal entity, limited partnership with share
capital, Brazilian limited liability company (sociedade limitada), association,
joint-stock company (sociedade anônima), trust, unincorporated organization,
government body or regulatory and its subdivisions, or any other person or
entity;


“R&D Agreement” has the meaning set forth in Section 5.1.3 hereof;


“Receiving Party” has the meaning set forth in Section 8.7 hereof;


“Reimbursable Costs and Expenses” has the meaning set forth in Section 3.4
hereof;


“ROFO” has the meaning set forth in Section 5.3 hereof;


“ROFO Notice” has the meaning set forth in Section 5.3.1 hereof;


“SBDC” means the Brazilian Antitrust Defense System (Sistema Brasileiro de
Defesa da Concorrência - SBDC), consisting of CADE, the Secretariat of Economic
Law (Secretaria de Direito Econômico - SDE) and the Secretariat of Economic
Developments (Secretaria de Acompanhamento Econômico - SEAE) and any successor
entity(ies) thereto;


“SBDC Approval” has the meaning set forth in Section 8.4 hereof;


“Selected Arbitration” has the meaning set forth in Section 11.12 hereof;



15

--------------------------------------------------------------------------------




“Shareholders' Agreement” means the Shareholders' Agreement to be entered into
by and among AB, CCL and the JVCO in the form attached hereto as “Schedule II”;


“Subsequent JVCO Products” means Base Oils derived from an Alternative Base Oil
Technology;


“Term” has the meaning set forth in Section 9.1 hereof;


“Third Party” means any Person, except for the Parties and their respective
Affiliates; and


“Total” means Total S.A., a French energy company, and/or Total Gas & Power USA
Biotech, Inc. and their respective Affiliates.


II.    Purpose


2.1.    Purpose of this JVI Agreement. This JVI Agreement, together with its
Exhibits and Schedules, defines the ultimate key terms of the relationship,
including the rights and obligations, between the Parties in relation to the JV,
including the final terms and conditions that shall apply to the JVCO itself, as
well as the business relationship between the JVCO and the Parties, as of the
date hereof.


2.2.    Purpose of the JVCO. The purpose of the JVCO is to engage in the
activities permitted by the Bylaws in order to implement the business objectives
for the JV set forth in this JVI Agreement and in the Shareholders' Agreement.


2.3.    Key Objectives of the JV. The Parties hereby agree and covenant to
pursue each of the following business objectives, each of which is hereby
acknowledged by the Parties as being critically important to the success of the
JV (the “Key Objectives”):





16

--------------------------------------------------------------------------------




(a)
AB shall license to the JVCO certain Intellectual Property rights to use the
Amyris Technology for the development, production, marketing and distribution of
JVCO Products for use in Lubricants in the Lubricants Market under the terms and
conditions of the Base Oils IP License Agreement;



(b)
in connection with the Base Oils IP License Agreement, the Amyris Entities shall
provide the JVCO with technical expertise related to the development and
production of Base Oils to enable the JVCO to use the Amyris Technology to
develop and produce Base Oils, including by transferring expertise and know-how
to the JVCO to enable the JVCO to develop and produce Base Oils derived from
BioFene, and develop new technologies related to the development and production
of Base Oils independently;



(c)
the JVCO shall provide for the production of JVCO Products (whether by means of
building or acquiring its own manufacturing plant or using the services of a
Third Party tolling/contract manufacturer);



(d)
the Cosan Entities shall, directly or through its Affiliates, provide technical
expertise to JVCO, and obtain certifications for the JVCO for the production,
development, marketing and distribution of JVCO Products, which technical
expertise shall include the following: (i) expertise in the marketing and
distribution of Base Oils for the Lubricants Market; (ii) technical expertise
and testing of JVCO Products against conventional Base Oils in standard
Lubricant formulations and against leading industry Base Oils for the JVCO's
target applications and markets; (iii) expertise and capabilities in the fields
of additives, blending and testing; and (iv) expertise in the certification of
Base Oils in the applications, markets and geographies where the JVCO Products
will be marketed and distributed;






17

--------------------------------------------------------------------------------




(e)
each of the Parties shall provide market information, contacts and expertise to
the JVCO related to Lubricants customer and market segment opportunities for
Base Oils;



(f)
the development and production of JVCO Products shall commence by the certain
deadline to be contemplated in the Initial Business Plan;



(g)
the JVCO shall enter into at least one Off-Take Agreement by the certain
deadline to be contemplated in the Initial Business Plan; and



(h)
the JVCO shall achieve the milestones and business goals set forth in the
Initial Business Plan and subsequent annual business plans.



2.4.    Exclusivity. The Parties agree that, effective as of the signing date of
this JVI Agreement, the JVCO shall be the exclusive means through which they
shall develop, produce, market and distribute the JVCO Products, on a worldwide
basis, for use in Lubricants in the Lubricants Market, as further described
below. The Parties further agree that, as part of the exclusivity set forth in
this Section 2.4 (but subject to the Exclusivity Exceptions), each of the
Parties will not, and will cause their respective Affiliates not to, directly or
indirectly: (i) provide or make available to any Third Party any non-public
information about the use of the Amyris Technology in connection with the
production of Base Oils; or (ii) provide any Third Party (other than Third
Parties engaged by the Amyris Entities for the purpose of assisting with the
development of the Amyris Technology) with information, sample materials or
other data or information for purposes of conducting studies, tests and analysis
in connection with the production of Base Oils derived from BioFene.
Notwithstanding the foregoing, the Parties may provide a Third Party with any of
the information mentioned in items (i) and (ii) above if in connection with (a)
a response to inquiries by government authorities, regulatory agencies or other
bodies; (b) court proceedings; or (c) compliance of any law requirements,
including, but not limited to requirements of the U.S. or Brazilian Securities
and Exchange Commissions (SEC/CVM).





18

--------------------------------------------------------------------------------




2.4.1    Exclusivity Exceptions. The exclusivity set forth above shall not apply
to, or be deemed to prohibit, the development and production of Base Oils
derived from BioFene or an Alternative Base Oils Technology (including JVCO
Products) by or through one or both of the Amyris Entities under the following
circumstances [*].


2.4.2    Amyris Acquisition. In the event any of the Amyris Entities acquires a
Control equity stake in a Third Party that has an existing Lubricants business
and the JVCO has not yet started the production of the JVCO Products, the Amyris
Entities shall be entitled to supply Base Oils to such acquired Third Party
until such time that the JVCO starts the development and production of the JVCO
Products and from such moment on, the Amyris Entities shall cause such acquired
Third Party to give preference to sourcing Base Oils from JVCO rather than
providing such supply itself. In the event any of the Amyris Entities acquires a
Control equity stake in a Third Party that has an existing Lubricants business
and the JVCO has already started the development and production of the JVCO
Products, the Amyris Entities shall cause such acquired Third Party to give
preference to sourcing Base Oils from JVCO rather than providing such supply
itself.




[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.



19

--------------------------------------------------------------------------------




III.    JVCO's Structure


3.1.    Formation of the JV and Capital Stock. The JVCO's capital stock shall be
represented solely by common registered shares, with no par value. The initial
JVCO's capital stock shall be in the aggregate amount of R$ 400,000.00 (four
hundred thousand reais).


3.2.    Acquisition of the JVCO. On the date hereof, the JVCO will be acquired
by AB and CCL. The JVCO shall be headquartered in the city of São Paulo, State
of São Paulo. On the date hereof the Parties shall cause the performance of each
and all of the following acts:


(a)
the shares currently issued by the JVCO shall be transferred to AB and CCL, by
means of execution of the relevant share transfer forms in the Share Transfer
Registry Book of the JVCO and registered in the name of AB and CCL in the Share
Registry Book of the JVCO



(b)
a general meeting of the JVCO shall be held by AB and CCL at which AB and CCL
shall approve the capital increase of the JVCO and the respective issuance of
the corresponding shares, change of name of the JVCO, the adoption of the Bylaws
and the election of the members of the Board of Directors, as provided in the
Shareholders' Agreement;



(b)
each of AB and CCL shall subscribe fifty percent (50%) of the issued shares and
fully pay in the corresponding share issue price, and transfer, on a fiduciary
basis, one share to its respective Board of Director's appointee, as provided in
the Shareholders' Agreement;



(c)
all of the members of the Board of Directors shall take office;




20

--------------------------------------------------------------------------------




(d)
the Board of Directors shall meet and elect the first members of the Executive
Board (Diretoria), as provided in the Shareholders' Agreement;



(e)
all of the members of the Executive Board shall take office; and



(f)
the Shareholders' Agreement shall be entered into by the parties thereto,
annotated in the JVCO's Share Register Book and filed at the JVCO's
headquarters.



3.2.1.    Necessary Actions. The Parties hereby undertake to execute and deliver
all other instruments and documents, as well as to carry out all other necessary
actions, that may be required to grant full effectiveness to all necessary acts
for the acquisition of the JVCO. Following the acquisition of the JVCO, the
Parties shall, and shall cause their representatives in the management of the
JVCO to, perform all acts reasonably deemed necessary for the achievement of the
Key Objectives.


3.2.2.    Obtainment of JVCO's Licenses. Following the acquisition of the JVCO,
the JVCO, with the cooperation and support of the Parties, shall work to obtain,
as soon as practically possible, all licenses and permits required for the
operation of the JV and the achievement of the Key Objectives.


3.3.    Capital Expenditures, Operational Expenses and Other Investments. The
JVCO's capital expenditures, operational expenses, capital equipment and other
costs and expenses necessary for its start-up and operation shall be funded by
(i) the shareholders' contributions to the JVCO's capital stock; (ii) debt
financing to be obtained by the JVCO from financial institutions, as described
in Section 4.4 below; and (iii) the JVCO's own cash generation.


3.4.    Reimbursement of Costs and Expenses after Feasibility Assessment. The
Parties shall keep reasonable records of their respective costs and expenses
already incurred or to be incurred in connection with the JV in general after
the completion of the Feasibility Assessment. The same rules set forth in
Section 3.3



21

--------------------------------------------------------------------------------




of the JV Agreement and its sub-sections would apply to such reimbursement,
mutatis mutandis. The Parties hereby agree to reimburse or cause the JVCO to
reimburse, in the case it has been already acquired and such a reimbursement is
compliant to its corporate governance rules, any cost or expense that (i) is
supported by appropriate documentation, and (ii) is directly related the
development of Base Oils derived from BioFene, including development in-house or
through a Third Party (other than specifically in connection with an Exclusivity
Exception) (“Reimbursable Costs and Expenses”).


IV.    Funding


4.1.    Intention. Subject to the provisions of Sections 4.4 and 4.4.1 below,
the Parties mutually express their intention that the JVCO be equally funded by
each of AB and CCL during the entire term of the JV.


4.2.    Initial Equity Contribution. The initial equity contribution that both
AB and CCL shall make to the JVCO upon its acquisition shall be of R$ 400,000.00
(four hundred thousand reais) (“Initial Equity Contribution”).


4.2.1.    AB's Initial Equity Contribution. AB shall subscribe and pay in fifty
percent (50%) of the Initial Equity Contribution on the date of the acquisition
of the JVCO, in immediately available funds.


4.2.2.    CCL's Initial Equity Contribution. CCL shall subscribe and pay in
fifty percent (50%) of the Initial Equity Contribution on the date of the
acquisition of the JVCO, in immediately available funds.


4.2.3.    Ownership Structure of the JVCO. Immediately following the acquisition
of the JVCO, the ownership of the JVCO will be as follows:


Shareholder
Ownership Percentage
AB
50%
CCL
50%
Members of the Board of Directors, appointed as per the Shareholders' Agreement
-0-






22

--------------------------------------------------------------------------------




4.3.    Additional Contributions.   Any amounts necessary for the funding of the
JVCO in addition to the Initial Equity Contribution for the first year
subsequent to this JVI Agreement shall be contemplated in the Initial Business
Plan to be approved by the Parties and by the Board of Directors, and funding of
such additional amounts shall be made according to the provisions of Sections
4.4 and 4.4.1 below.


4.4.    Funding of Additional Contributions.   Any amounts necessary for the
funding of the JVCO in addition to the Initial Equity Contribution shall be made
through debt financing, to the maximum extent possible and as long as the
profile of such indebtedness is consistent with JVCO's Initial Business Plan.
Such indebtedness shall be secured by the JVCO and guaranteed by AB and CCL,
proportionally to their equity interest held in the JVCO, if requested by the
relevant lender. For the purposes of this Section 4.4, future capital
contributions shall be made in accordance with the Shareholders' Agreement.


4.4.1.    Additional Equity Contributions Prior to the Start of JVCO's
Operations.   In the event the JVCO needs additional funding before it becomes
operational and the JVCO is unable to secure such funding through debt financing
(from financial institutions authorized by the Brazilian Central Bank to operate
in the Brazilian territory), the Board of Directors shall meet and assess the
situation. If the Board of Directors decides to call a shareholders' general
meeting to resolve on a capital increase and if such capital increase is
approved at said shareholders' general meeting, as contemplated by the
Shareholders' Agreement, then each of CCL and AB shall be obliged to fund any
such capital increase proportionally to their equity interest held in the JVCO.
If either such Party fails to fund its portion of any additional equity
contribution, then the other shareholder will have the right to subscribe for
all new shares and contribute with the entirety of such additional funding;
therefore diluting the shareholder that did not contribute with its portion.


V.    Ancillary Agreements and Off-Take Agreement





23

--------------------------------------------------------------------------------




5.1.    Ancillary Agreements.   The Parties hereby agree as follows:


5.1.1.    IP License and Feedstock Supply for Production of BioFene. In the
event the JVCO decides to produce its own BioFene, as further detailed in
Section 8.1, (a) the Cosan Entities shall support the JVCO in procuring sources
of sugarcane juice at a competitive market price (“Feedstock”), and (b) the
Amyris Entities shall grant to the JVCO a nonexclusive license for the use of
the Amyris Technology for the production of BioFene, in each case under the
terms and conditions summarized in “Schedule IV” attached hereto. The license
from the Amyris Entities shall be granted on a royalty and fee-free basis.


5.1.2.    IP License for the Production of the JVCO Products. After formation of
the JVCO and before commencing commercial production of the JVCO Product, the
Amyris Entities shall grant a royalty-free, exclusive and non-assignable license
to the JVCO for the use of the Amyris Technology for the development,
production, marketing and distribution of the JVCO Products for use in
Lubricants in the Lubricants Market, under the terms and conditions summarized
in “Schedule III” attached hereto.


5.1.3.    R&D Agreement with the Amyris Entities and/or the Cosan Entities. In
the event the Parties decide that it is in the best interest of the JVCO to
enter into with either any Cosan Entity, Amyris Entity or a Third Party a
research and development agreement, the Parties shall negotiate the applicable
terms and conditions at such time, always taking into consideration the best
interest of the JVCO (such agreement, as “R&D Agreement”). If any such R&D
Agreement is to be entered into with any Cosan Entity or any Amyris Entity, the
Parties already agree that such R&D Agreement shall contemplate the reasonable
access/use by the JVCO of the facilities, laboratories and personnel of the
Cosan Entities or the Amyris Entities, as the case may be.


5.2.    Off-Take Agreement.  The Cosan Entities shall use their commercially
reasonable efforts to contribute to the JVCO at least one Off-Take Agreement
representing the minimum percentage of the expected production of the JVCO as
agreed by the Parties in the Feasibility Assessment, by the deadline to be



24

--------------------------------------------------------------------------------




contemplated in the Initial Business Plan. Such negotiation will be conducted at
Cosan Entities' expense. The Amyris Entities will collaborate with Cosan
Entities' efforts, providing information and assistance, as necessary. Moreover,
the Parties hereby acknowledge and agree that the execution of the Off-Take
Agreement shall not be a condition for the acquisition or the operation of the
JVCO.


5.3.    ROFO to Alternative Base Oils Technology. Notwithstanding the
exclusivity provisions of Section 2.4 above, if during the Term, any of the
Amyris Entities or Cosan Entities (as used herein, an “Acquiring Party”) (i)
develops an Alternative Base Oil Technology, (ii) acquires the Control of a
company that has developed or otherwise secured ownership or use rights to an
Alternative Base Oil Technology, or (iii) is granted a license, or otherwise
secures ownership or use rights to a Third Party Alternative Base Oil
Technology, and in the event the Acquiring Party wishes to sell, offer the use
of or sublicense such Alternative Base Oil Technology to a Third Party, prior to
engaging in any discussion with any Third Party or soliciting an offer from any
Third Party in this respect, the Acquiring Party shall first offer the JVCO the
right to acquire or exclusively license (subject to the Exclusivity Exceptions)
such Alternative Base Oil Technology, as the case may be, for the development,
production, marketing and distribution of Base Oils for use in Lubricants in
Lubricant Markets (“ROFO”). For the avoidance of doubt, the foregoing ROFO
obligation shall not apply to an Alternative Base Oil Technology developed by an
Acquiring Party in connection with activities that fall within an Exclusivity
Exception. If the JVCO does not exercise its ROFO or is not successful in
negotiating the acquisition of such Alternative Base Oil Technology or license
to use an Alternative Base Oil Technology within the term mentioned in Section
5.3.2 below, then the Acquiring Party shall be free to solicit and negotiate
with any Third Party the sale, use of or sublicense of the Alternative Base Oil
Technology, provided that (i) the economic terms offered by such Third Party
shall be more favorable to the Acquiring Party than those offered to the JVCO
under the ROFO; (ii) the fundamental business terms, including the structure of
the relevant transaction (e.g., sale, license, formation of a joint venture and
contribution of the Alternative Base Oil Technology), are substantially the same
as those offered to the JVCO under the ROFO; and (iii) the Acquiring Party and
the Third Party have entered into an





25

--------------------------------------------------------------------------------




appropriate acquisition, sublicense or other agreement within [*] from the
termination of the term mentioned in Section 5.3.2 below.


5.3.1.    ROFO Notice. The Acquiring Party shall promptly notify JVCO and the
other Parties in writing that it has developed or acquired rights to use the
Alternative Base Oil Technology, in accordance with items (i) to (iii) of
Section 5.3 above, and of its intention to offer the sale, use of or sublicense
any of such Alternative Base Oil Technology to any Third Party (“ROFO Notice”).
The ROFO Notice shall include a reasonable description of the applicable
Alternative Base Oil Technology and the fundamental terms and conditions
proposed by the Acquiring Party.


5.3.2.    Exercise of the ROFO. JVCO shall have [*] to (i) conduct an assessment
of the Alternative Base Oil Technology and, for such purpose, the Acquiring
Party hereby undertakes to provide to JVCO all information it believes in good
faith is necessary for the JVCO's full and complete assessment, and (ii) send
the Acquiring Party a written notice expressing its intention to exercise its
ROFO. In the event JVCO does exercise such ROFO, it shall be obligated to enter
into an appropriate acquisition or sublicense agreement within [*] as from the
written notice mentioned in item (ii) of this Section 5.3.2, under the terms and
conditions referred to in the ROFO Notice.


5.3.3.    Repetition of ROFO. If the Acquiring Party and the Third Party have
not entered into an appropriate acquisition, sublicense or other agreement
within [*] from the termination of the term mentioned in Section 5.3.2 above or
in the event of any material change to the economic terms offered by the Third
Party or to the fundamental business terms, then the Acquiring Party must again
comply with the provisions of this Section 5.3 before the Acquiring Party may
sell, offer the use of or sublicense such Alternative Base Oil Technology to a
Third Party.


5.4.    Conflict of Interest in Relation to the ROFO. The Parties hereby agree
that the Acquiring Party and its representatives at the Board of Directors shall
be




[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.



26

--------------------------------------------------------------------------------




deemed to be conflicted in relation to the JVCO's decision whether or not it
shall exercise its ROFO. Therefore, the Acquiring Party and its representatives
at the Board of Directors shall abstain from voting this matter.


VI.    Representations and Warranties of the Amyris Entities


The Amyris Entities hereby jointly represent and warrant to the Cosan Entities
that all of the statements contained in this Article are true and correct, in
all material aspects, on the date hereof:


6.1.    Organization and Good Standing.   AB is an Affiliate of AI and is a
joint stock company (sociedade anônima) duly organized and validly existing
under the laws of Brazil and has the corporate power to own its assets and carry
on its business as now being conducted. AI is a company duly organized and
validly existing under the laws of the State of Delaware, United States of
America, and has the corporate power to own its assets and carry on its business
as now being conducted.


6.2.    Power and Authority of the Amyris Entities.   Each of AB and AI has full
power and authority to enter into this JVI Agreement and to perform its
obligations hereunder. There is no legal or contractual impediment for the
consummation of the acts provided for hereunder by the Amyris Entities.


6.3.    No Violation, Consents.   Neither the execution of this JVI Agreement,
nor the performance by AB or AI of their obligations hereunder will: (a) violate
or otherwise constitute a default under any material contract, commitment or
other obligation to or by which AB or AI is bound; (b) violate or conflict with
any law, rule, judicial, arbitral or administrative decision or order to which
AB or AI is subject; (c) violate or conflict with any rights of third parties;
(d) violate or conflict with any applicable law; or (e) require any consent,
approval or authorization of, notice to, or registration with any person,
entity, court or governmental authority, except in relation to the SBDC
Approval.





27

--------------------------------------------------------------------------------




6.4.    Financial Condition. AB and AI have the financial strength and resources
to enter into this JVI Agreement and to consummate the transactions contemplated
herein, under the terms and conditions provided for in this JVI Agreement.


6.5.    Alternative Base Oil Technology. As of the date hereof, AB and AI do not
have ownership or license rights over, information related to, plans for or an
active research program focused on the production of Base Oils from any
intermediate molecule other than BioFene.


6.6.    Exclusiveness of the Representations and Warranties.   This JVI
Agreement contains all representations and warranties made by AB and AI to the
Cosan Entities in relation to this JVI Agreement. AB and AI make no additional
representations and warranties, either express or implied, with regard to this
JVI Agreement or the operations contemplated by this JVI Agreement.


VII.    Representations and Warraties of the Cosan Entities


The Cosan Entities hereby jointly represent and warrant to the Amyris Entities
that all the statements contained in this Article are true and correct, in all
material aspects, on the date hereof:


7.1.    Organization and Good Standing. CCL is an Affiliate of Cosan and is a
joint stock company (sociedade anônima) duly organized and validly existing
under the laws of Brazil and has the corporate power to own its assets and carry
on its business as now being conducted. Cosan is a publicly-held joint stock
company (companhia aberta) duly organized and validly existing under the laws of
Brazil and has the corporate power to own its assets and carry on its business
as now being conducted.


7.2.    Power and Authority. The Cosan Entities have full power and authority to
enter into this JVI Agreement and to perform its obligations hereunder. There is
no legal or contractual impediment for the consummation of the acts provided for
hereunder by the Cosan Entities.



28

--------------------------------------------------------------------------------




7.3.    No Violation, Consents. Neither the execution of this JVI Agreement, nor
the performance by the Cosan Entities of its obligations hereunder will: (a)
violate or otherwise constitute a default under any material contract,
commitment or other obligation to or by which the Cosan Entities are bound; (b)
violate or conflict with any law, rule, judicial, arbitral or administrative
decision or order to which the Cosan Entities are subject; (c) violate or
conflict with any rights of third parties; (d) violate or conflict with any
applicable law; or (e) require any consent, approval or authorization of, notice
to, or registration with any person, entity, court or governmental authority,
except in relation to the SBDC Approval.


7.4.    Financial Condition. The Cosan Entities have the financial strength and
resources to enter into this JVI Agreement and to consummate the transactions
contemplated herein, under the terms and conditions provided for in this JVI
Agreement.


7.5.    Exclusiveness of the Representations and Warranties.  This JVI Agreement
contains all representations and warranties made by the Cosan Entities to the
Amyris Entities in relation to this JVI Agreement. The Cosan Entities makes no
additional representations and warranties, either express or implied, with
regard to this JVI Agreement or the operations contemplated by this JVI
Agreement.


VIII.    Other Obligations


8.1.    Production of BioFene by the JVCO.   The Parties agree that the main
purpose of the JVCO is the development, production, marketing and distribution
of the JVCO Products. In this sense, the JVCO may opt to either produce its own
BioFene to use in the production of the JVCO Products or purchase BioFene
already manufactured either by the Amyris Entities or any Third Party. The
JVCO's decision to produce or not the BioFene to be used in the production of
the JVCO Products shall be made exclusively by the JVCO's Board of Directors. In
case the JVCO opts to produce its own BioFene, the JVCO shall manufacture the
BioFene under the terms and conditions of the BioFene IP License Agreement. In



29

--------------------------------------------------------------------------------




case the JVCO opts to produce its own BioFene, the Amyris Entities shall, on
behalf of the JVCO, control the process of technology transfer, as well as all
related technical decisions in connection with the production of BioFene by the
JVCO.


8.1.1.    Sale of BioFene from the JVCO to the Amyris Entities.   In the event
the JVCO decides to produce its own BioFene and part of this BioFene is not used
as raw material in the production of the JVCO Products, JVCO hereby agrees to
sell this remaining volume of BioFene to the Amyris Entities. In this case, the
commercial terms for any sale of volume of BioFene produced by JVCO and not used
as raw material for the JVCO Products shall be negotiated by the Amyris Entities
and the JVCO.


8.1.2.    By-Products.    The Parties shall have the following rights and
obligations with respect to any by-products resulting from the BioFene
production by the JVCO or from the JVCO Products production: (i) if the
by-product is a farnesane, the Amyris Entities shall have the right to buy such
farnesane for commercial terms to be agreed by the Amyris Entities and the JVCO;
(ii) if the by-product is something other than farnesane that can be used in the
production of either JVCO Products or finished lubricants products that
incorporate JVCO Products, then JVCO shall have the right to commercialize such
by-product; and (iii) if the by-product is something other than what is
described in the foregoing items (i) and (ii), then the Amyris Entities shall
have the right to buy such by-product for commercial terms to be agreed by the
Amyris Entities and the JVCO.


8.2.    Initial Milestones and Initial Production Milestone.   The Parties shall
use their best efforts to meet or exceed, or to cause the JVCO to meet or
exceed, the milestones described below and by the dates set forth below for each
of them (collectively, the “Initial Milestones”):


(a)    formation of the JVCO in accordance with the Shareholders' Agreement: on
the date hereof; and





30

--------------------------------------------------------------------------------




(b)    approval of the Initial Business Plan by the Board of Directors: 90
(ninety) days from the formation of the JVCO described in item (a) above.


8.2.1.    Initial Production Milestone. The Parties agree that the Initial
Business Plan shall contemplate a milestone for the beginning of production of
JVCO Products by the JVCO by a date to be agreed thereto (the “Initial
Production Milestone”).


8.2.2.    Beginning of JVCO's Operation. In the event any of the Initial
Milestones or the Initial Production Milestone are not met in accordance with
Sections 8.2 and 8.2.1 hereof, and the Parties do not agree otherwise at the
time, then each of the Parties shall have the right to terminate the JV and
require the dissolution of the JVCO, as contemplated by Sections 9.2 and 9.2.1.


8.3.    JVCO Manufacturing Plant for JVCO Products.   The Parties agree that it
will not be necessary for the JVCO to have a manufacturing plant for the
production of the JVCO Products at the start of its operations. The Parties
further agree that it will always be possible for JVCO to choose to (a)
outsource the production of JVCO Products to a Third Party manufacturer,
provided that such outsourcing is made at arms' length terms and conditions and
in the best interest of the JVCO or (b) build or acquire a manufacturing
facility, as set forth in Sections 8.3.1 to 8.3.1.3 below. The decision to build
or acquire a manufacturing facility shall be made upon recommendation by the
Executive Committee, subject to approval by the Board of Directors.


8.3.1.    Construction or Acquisition of a Manufacturing Plant. In the event the
JVCO decides to build or acquire a manufacturing facility for the production of
the JVCO Products, then it is expected that such facility shall be built or
acquired in Brazil, unless otherwise agreed by the Parties, in a site selected
by the Executive Committee and approved by JVCO's Board of Directors in
accordance with the engineering plans to be designed at the time.


8.3.1.1    All costs and expenses incurred in connection with the development
and construction or acquisition of the manufacturing plant



31

--------------------------------------------------------------------------------




shall be borne, directly or indirectly, by CCL and AB, proportionally to their
equity interest in the JVCO. The ultimate funding structure for the construction
or acquisition of the manufacturing plant shall be proposed by the Executive
Committee and approved by JVCO's Board of Directors.


8.3.1.2    The Executive Committee of the JVCO shall be responsible for the
process of building or acquiring the manufacturing plant and all technical,
engineering and similar decisions, with input and support from the Amyris
Entities and the Cosan Entities, provided such process does not exceed the scope
of the then-current business plan or budget.


8.3.1.3    The JVCO, with the cooperation and support of the Parties, shall work
to duly obtain all appropriate licenses for the manufacturing plant.


8.4.    SBDC Approval.   The Parties shall duly and timely notify the
transactions contemplated by this JVI Agreement to the SBDC, for the purpose of
obtaining its approval (“SBDC Approval”). AB and CCL undertake to promptly
provide all information required by the local competition law in connection with
the notification referred to herein and therefore will become jointly liable for
any failure in doing so. The costs and risks concerning this filing (including
the notification fee due to the SBDC) will be equally shared among the Parties
hereto, i.e. fifty percent (50%) by AB and fifty percent (50%) by CCL, except
for any attorney or consultants fees which CCL or AB may hire individually to
aide it in the notification or monitoring of the notification process. The
Parties shall endeavor to use their best efforts to comply with any
determinations of SBDC with regard to or arising from the notification to SBDC
of the transactions contemplated herein, as well as to mitigate any loss of the
Parties resulting from the compliance with such occasional determinations of
SBDC. In any circumstances, the closing of the transactions contemplated herein
shall not be conditioned upon SBDC Approval.


8.5.    Expenses.   Except as expressly and specifically provided for otherwise
in this JVI Agreement, all costs and expenses, including fees for attorneys,





32

--------------------------------------------------------------------------------




accountants, financial consultants, auditors, and applicable taxes, incurred
with respect to this JVI Agreement, or the operations contemplated herein, will
be paid by the Party incurring such costs and expenses.


8.6.    Disclosure.   The Parties agree that any announcement made to the media,
communication to the public, or any other means of disclosure by any of the
Parties of any of the terms and conditions provided for in this JVI Agreement or
in the Ancillary Agreements may only be made upon the prior written approval of
the Parties, which shall not be denied without reasonable justification, except
(i) if said disclosure is required in accordance with applicable law, including
but not limited to capital markets rules and accounting rules, in which event
the Party subject to the disclosure obligation must employ its best efforts to
coordinate said disclosure with the other Party, and (ii) as provided in Section
8.7.2.


8.7.    Confidentiality. All financial, commercial, technical, proprietary, or
other information, or data, patent applications, copyrightable material, trade
secrets and know-how, computer software and programs, concepts, processes and
samples disclosed by a Party (“Disclosing Party”) to one or more other Parties
(each a “Receiving Party”), or to their representatives or agents, from the date
hereof until termination of this JVI Agreement, regardless of the form of
communication, and all copies, notes, analyses, compilations, studies, and other
documents that contain or reflect the same shall be considered confidential
information for the purpose of this Section 8.7 (all the foregoing being
collectively referred to herein as the “Confidential Information”). For the
avoidance of doubt, disclosures between the Amyris Entities or between the Cosan
Entities are not subject to this Section 8.7.


8.7.1.    Ownership of Confidential Information. Each Party will remain the sole
owner of any Confidential Information it provides. During the term of this JVI
Agreement and for two (2) years thereafter, the Receiving Party will (i) use the
Confidential Information solely for the business activities contemplated
hereunder and not for any other purpose; and (ii) keep confidential, protect
and, except as provided below, not disclose any Confidential Information to any
third party.





33

--------------------------------------------------------------------------------




8.7.2.    Disclosure of Confidential Information. Each Receiving Party agrees
that (a) the Confidential Information may only be disclosed to (i) those of its
managers, directors, officers, employees, advisors, and representatives who need
to know such Confidential Information for the purpose of evaluating the JV and
related business activities, and (ii) those of its managers, directors,
officers, employees, representatives and advisors (or any joint advisors to the
JV) whose services may reasonably be required by the Receiving Party in
connection with the JV and (b) any persons to whom the Confidential Information
is disclosed will undertake to the Receiving Party to comply with the
obligations of confidentiality, use and non-disclosure hereunder. Prior to the
disclosure of any such Confidential Information by a Receiving Party to any
third party, the Receiving Party shall obtain the signature of such third party
to a confidentiality agreement in line with the provisions contained herein.
Notwithstanding the foregoing, the Parties may disclose the terms of this JVI
Agreement and file all necessary documents regarding this transaction, including
this JVI Agreement, with the U.S. and Brazilian Securities and Exchange
Commissions (SEC/CVM).


8.7.3.    Return of Confidential Information. Promptly upon the request of the
Disclosing Party, each Receiving Party will return to the Disclosing Party or
destroy all Confidential Information previously furnished to it or in its
possession together with all copies of any of the same made by the Receiving
Party and all other material developed by the Receiving Party based on the
Confidential Information.


8.7.4.    Information Not Considered as Confidential Information. Confidential
Information shall not include, in respect of a Receiving Party, (a) information
that was known to such Receiving Party prior to its disclosure; (b) information
that becomes, after the time of its disclosure, part of the public domain
through no fault of a Receiving Party; (c) information that was disclosed to
such Receiving Party by a third party not under an obligation of confidentiality
to the Disclosing Party complaining hereunder prior to its disclosure; (d)
information that was independently developed by the Receiving Party, with no use
of any Confidential Information; or (e) disclosures in response to inquiries by



34

--------------------------------------------------------------------------------




government authorities or other bodies to which the Receiving Party is
responsible, or in connection with court proceedings, provided that the Party
required to make the disclosure shall as soon as reasonably possible advise the
Disclosing Party and shall endeavor to use commercially reasonable efforts to
secure confidential treatment of the information so disclosed.


8.7.5.    No Disclosure of Confidential Information. Nothing in this JVI
Agreement shall be interpreted as vesting, in favor of any Receiving Party or
any other person, any right of ownership or other right in Intellectual Property
held by a Disclosing Party, and a Disclosing Party shall be under no obligation
to disclose any particular item of Confidential Information to any Receiving
Party.


IX.    Term and Termination


9.1.    Term. This JVI Agreement shall enter into full force and effect upon its
execution and shall expire on the sooner of (i) twenty (20) years from the date
hereof; or (ii) termination of the JV by mutual consent or as otherwise
permitted under this JVI Agreement (such period of time when the JVI Agreement
is in force, the “Term”).


9.1.1.    Renewal of the JVI Agreement. After the expiration of the twenty
(20)-year term, this JVI Agreement may be renewed by mutual written consent of
the Parties. For this purpose, the Parties agree to meet no later than
twenty-four (24) months before the expiration of the twenty (20)-year term in
order to decide whether or not to renew this JVI Agreement.


9.1.1.1.    Failure of renewal. If the Parties fail to mutually agree to renew
this JVI Agreement upon the expiration of the twenty (20)-year term pursuant to
Section 9.1.1 above, then the JV shall be terminated and the JVCO shall be
dissolved and liquidated in accordance with the provisions of its Bylaws and the
applicable laws. In this case, the Parties shall have no further rights or
obligations hereunder, except for rights and obligations which arose prior to,
or as a result of, such termination and those rights and obligations which
expressly survive termination of this





35

--------------------------------------------------------------------------------




JVI Agreement. Moreover, in such case all of the Ancillary Agreements would be
automatically terminated, and the Parties shall have no further rights or
obligations thereunder, except for rights and obligations which expressly
survive termination of the relevant Ancillary Agreement.


9.2.    Termination for Failure to Meet Initial Milestones; Initial Production
Milestone or Force Majeure Event. This JVI Agreement and the JVCO may be
terminated by any Party, upon the delivery of a written notice to the other
Parties, in accordance with Section 12.3, (i) in the event that any of the
Initial Milestones are not successfully met in the timeframes provided therein;
(ii) in the event that the Initial Production Milestone is not successfully met
in the timeframe provided in the Initial Business Plan; or (iii) in the event of
a Force Majeure Event, in accordance with Section 12.1.


9.2.1.    Consequence of Such Termination. Upon termination of this JVI
Agreement and the JV under Section 9.2, the JVCO shall be dissolved and
liquidated in accordance with the provisions of its Bylaws (assuming it has been
formed). In this case, the Parties shall have no further rights or obligations
hereunder, except for rights and obligations which arose prior to, or as a
result of, such termination and those rights and obligations which expressly
survive termination of this JVI Agreement. Moreover, in such case all of the
Ancillary Agreements would be automatically terminated, and the Parties shall
have no further rights or obligations thereunder, except for rights and
obligations which expressly survive termination of the relevant Ancillary
Agreement.


9.3    Termination by Mutual Consent. This Agreement and the JVCO may be may be
terminated by mutual consent of the Parties.


9.3.1    Consequence of Such Termination. Upon termination of this JVI Agreement
and the JV under Section 9.3, the JVCO shall be dissolved and liquidated in
accordance with the provisions of its Bylaws (assuming it has been formed). In
this case, the Parties shall have no further rights or obligations hereunder,
except for rights and obligations which arose prior to, or as a result of, such
termination and those rights and obligations which expressly survive





36

--------------------------------------------------------------------------------




termination of this JVI Agreement. Moreover, in such case all of the Ancillary
Agreements would be automatically terminated, and the Parties shall have no
further rights or obligations thereunder, except for rights and obligations
which expressly survive termination of the relevant Ancillary Agreement.


9.4    Termination for Default. This Agreement and the JVCO may be may be
terminated by a Party in the event of a Default by the other Party as provided
in Article X below.


9.5.    Survival. Sections 8.5, 8.6, 8.7, 9.1.1.1, 9.2.1, 9.3.1., 10.2.2, 12.3,
12.4, 12.5 and 12.6 and Article XI of this JVI Agreement shall survive the
expiration or termination of this JVI Agreement.


X.    Default


10.1.    Default Events. Each of the following actions shall be considered an
event of default under this JVI Agreement (“Default Event”):


(i)    breach by the Amyris Entities of any material obligations set forth in
this JVI Agreement or the Shareholders' Agreement;


(ii)    breach by the Amyris Entities of their respective obligations to enter
into the Base Oils IP License Agreements under Section 5.1.2 or the Biofene IP
License Agreement under Section 5.1.1(b); and


(iii)    breach by the Cosan Entities of any material obligations set forth in
this JVI Agreement or the Shareholders' Agreement.


10.2.    Cure Period for Default Events - Consequences of Uncured Defaults. In
case of any Default Event that is not cured within sixty (60) days as from the
receipt of a default notice to be sent by the non defaulting Party or the JVCO
to the defaulting Party, the non defaulting Party shall have the right, but not
the obligation, at its sole discretion, to: (i) seek or cause the JVCO to seek
specific performance; or (ii) in the event of a breach by the other Party of a
material





37

--------------------------------------------------------------------------------




obligation set forth in this JVI Agreement or the Shareholders' Agreement, (a)
dissolve and liquidate the JVCO in accordance with its Bylaws, or (b) exercise
the Default Put Option of the Default Call Option set forth in Chapter XII of
the Shareholders' Agreement. All decisions related to consequences in case of a
Default Event to be taken by the JVCO shall be decided by the non defaulting
Party members of the Board of Directors of the JVCO exclusively (and the
defaulting Party members of the Board of Directors shall refrain from voting),
as contemplated by the Shareholders' Agreement.


10.2.1.    Ancillary Agreements During the Cure Period. For purpose of
clarification, in the event of a breach by a Party of a material obligation set
forth in this JVI Agreement or the Shareholders' Agreement, the non defaulting
Party may suspend compliance with its obligations and covenants under the
Ancillary Agreements, as the case may be, during the sixty (60)-day cure period,
without any penalty.


10.2.2.    Consequence of Uncured Default Event. In the event a Default Event is
not cured and the non-defaulting party elects to dissolve and liquidate the JVCO
as provided in Section 10.2(ii)(a) above, then (i) each Ancillary Agreements
shall terminate or survive as specifically set forth in such Ancillary
Agreement, and (ii) the JVCO shall be liquidated in accordance with the
provisions of its Bylaws.


XI.    Governing Law and Dispute Resolution


11.1.    Governing Law. This JVI Agreement shall be governed by and construed in
accordance with the laws of Brazil.


11.2.    Arbitration. The Parties undertake to endeavor their best efforts to
amicably resolve by mutual negotiation any disputes arising from or in
connection with this JVI Agreement and/or its Exhibits and/or its Schedules
and/or related thereto, including but not limited to any issues relating to the
existence, validity, effectiveness, contractual performance, interpretation,
breach or termination. In case such mutual agreement is not reached, any dispute
will be



38

--------------------------------------------------------------------------------




referred to and exclusively and finally settled by binding arbitration according
to the then existing rules (“Arbitration Rules”) of the Arbitration and
Mediation Center of the Chamber of Commerce Brazil-Canada (“Arbitration
Chamber”). The Arbitration Rules are deemed to be incorporated by reference to
this JVI Agreement, except as such Arbitration Rules may be modified herein or
by mutual agreement by the Parties. The arbitration proceedings filed based on
this JVI Agreement shall be administered by the Arbitration Chamber.


11.3    Full compliance with the arbitration agreement. For the avoidance of any
doubt, this Article XI equally binds all the Parties to this JVI Agreement who
agree to submit to and comply with all the terms and conditions of this Article
XI, which shall be in full force and effect irrevocably, and subject to specific
performance. The Parties expressly agree that no additional instrument or
condition is required to give it full force and effect, including but not
limited to the "compromisso" under article 10 of the Arbitration Law.


11.4.    Arbitral Tribunal. The arbitration will be settled by a panel of three
arbitrators. If there are only two parties to the arbitration, each party shall
nominate one arbitrator in accordance with the Arbitration Rules and the two
arbitrators so nominated shall nominate jointly a third arbitrator, who shall
serve as the chair of the arbitral tribunal (“Arbitral Tribunal”), within
fifteen (15) days from the receipt of a communication from the Arbitration
Chamber by the two previously nominated arbitrators. If there are multiple
parties, whether as claimants or as respondents, the multiple claimants,
jointly, and the multiple respondents, jointly, shall nominate an arbitrator
within the time limits set forth in the Arbitration Rules. If any arbitrator has
not been nominated within the time limits specified herein and/or in the
Arbitration Rules, as applicable, such appointment shall be made by the
Arbitration Chamber upon the written request of any party within fifteen (15)
days of such request. If at any time a vacancy occurs in the Arbitral Tribunal,
the vacancy shall be filled in the same manner and subject to the same
requirements as provided for the original appointment to that position.


11.5.    Place of Arbitration. The place of the arbitration shall be the city of
São





39

--------------------------------------------------------------------------------




Paulo, State of São Paulo, Brazil, where the award shall be rendered.


11.6.    Language. The arbitration shall be conducted in Portuguese. Documentary
evidence in the arbitration proceedings may be submitted in English and
translation thereof will not be required.


11.7.    Binding Nature. The arbitration award shall be final, unappealable and
binding on the Parties, their successors and assignees, who agree to comply with
it spontaneously and expressly waive any form of appeal, except for the request
for correction of material error or clarification of uncertainty, doubt,
contradiction or omission of the arbitration award, as set forth in article 30
of the Arbitration Law, except, yet, for the good-faith exercise of the
annulment established in article 33 of the Arbitration Law. If necessary, the
arbitration award may be performed in any court which has jurisdiction or
authority over the Parties and their assets. The decision will include the
distribution of costs, including reasonable attorney's fees and reasonable
expenses as the Arbitral Tribunal sees fit.


11.8.    Fine for Breach of Arbitration. Any Party which, without legal support,
frustrates or prevents the instatement of the Arbitral Tribunal, whether by
failing to adopt necessary measures within proper time, or by forcing the other
Parties to adopt the measures set forth in article 7 of the Arbitration Law, or
yet, by failing to comply with all the terms of the arbitration award, shall pay
a pecuniary fine equivalent to [*] reais (R$[*]) per day of delay, applicable,
as appropriate, from (a) the date on which the Arbitral Tribunal should have
been instated; or, yet, (b) the date designated for compliance with the
provisions of the arbitration award, without prejudice to the determinations and
penalties included in such award.


11.9.    Exceptional Court Jurisdiction. The Parties are fully aware of all
terms and effects of the arbitration clause herein agreed upon, and irrevocably
agree that the arbitration is the only form of resolution of any disputes
arising from or in connection with this JVI Agreement and/or related thereto.
Without prejudice to the validity of this arbitration clause, the Parties hereby
may seek judicial




[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.



40

--------------------------------------------------------------------------------




assistance and/or relief, if and when necessary, for the sole purposes of: (a)
executing obligations that admit, forthwith, specific performance; (b) obtaining
coercive or precautionary measures or procedures of a preventive, provisional or
permanent nature, as security for the arbitration to be commenced or already in
course among the Parties and/or to ensure the existence and efficacy of the
arbitration proceeding; or (c) exercising in good faith the right to vacate the
award established in article 33 of the Arbitration Law; or (d) obtaining
measures of a mandatory and specific nature, it being understood that, upon
accomplishment of the mandatory or specific enforcement procedures sought, it
shall be returned to the Arbitral Tribunal to be established or already
established, as applicable, full and exclusive authority to decide on all and
any issues, whether related to procedure or merit, which has caused the
mandatory or specific enforcement claim, with the respective judicial proceeding
being interrupted until the partial or final decision of the Arbitral Tribunal.
For the measures indicated in (b) and (c) above, the Parties elect the Judicial
District of the city of São Paulo, State of São Paulo, Brazil, to the exclusion
of any other courts. The filing of any measure under this clause does not entail
any waiver to the arbitration clause or to the full jurisdiction of the Arbitral
Tribunal.


11.10.    Confidentiality. Any and all documents and/or information exchanged
between the Parties or with the Arbitral Tribunal will be confidential. Unless
otherwise expressly agreed in writing by the Parties or required by Law, the
Parties, their respective representatives and Affiliates, the witnesses, the
Arbitral Tribunal, the Arbitration Chamber and its secretariat undertake to keep
confidential the existence, content and all awards and decisions relating to the
arbitration proceeding, together with all the material used therein and created
for the purposes thereof, as well as other documents produced by the other Party
during the arbitration proceeding which are not otherwise in the public domain -
except if and to the extent that such disclosure is required from one of the
Parties pursuant to Law.


11.11.    Contractual Performance. Unless otherwise agreed in writing, the
Parties shall continue to diligently perform their respective duties and
obligations under this JVI Agreement while an arbitral proceeding is pending.



41

--------------------------------------------------------------------------------




11.12.    Consolidation. In order to facilitate the comprehensive resolution of
related disputes under this JVI Agreement and all other related agreements,
including the Shareholders Agreement and/or the other agreements and instruments
mentioned herein and therein, any or all such disputes may be brought in a
single arbitration under the following circumstances and conditions. If one or
more arbitrations are already pending with respect to a dispute under any of the
agreements by and between the Parties, then any party to a new dispute under any
of said agreements or any subsequently filed arbitration brought under any said
agreements may request that such new dispute or any subsequently filed
arbitration be consolidated into any prior pending arbitration. Within twenty
(20) days of a request to consolidate, the parties to the new dispute or the
subsequently filed arbitration shall select one of the prior pending
arbitrations into which the new dispute or subsequently filed arbitration may be
consolidated (“Selected Arbitration”). If the parties to the new dispute or
subsequently arbitration are unable to agree on the Selected Arbitration within
such twenty (20) day period, then the Arbitration Chamber shall indicate the
Selected Arbitration within twenty (20) days of a written request by a party to
the new dispute or the subsequently filed arbitration. If the Arbitration
Chamber fails to indicate the Selected Arbitration within the twenty (20)-day
time limit indicated above, the arbitration first initiated shall be considered
the Selected Arbitration. The new dispute or subsequently filed arbitration
shall be so consolidated, provided that the Arbitral Tribunal for the Selected
Arbitration determines that: (i) the new dispute or subsequently filed
arbitration presents significant issues of law or fact common with those in the
Selected Arbitration; (ii) no party to the new dispute or to the Selected
Arbitration would be unduly harmed; and (iii) consolidation under these
circumstances would not result in undue delay for the Selected Arbitration. Any
such order of consolidation issued by the Arbitral Tribunal shall be final and
binding upon the parties to the new dispute, the Selected Arbitration or
subsequently filed arbitrations. The Parties waive any right they may have to
appeal or to seek interpretation, revision or annulment of such order of
consolidation under the Arbitration Rules and/or the Law in any court. The
Arbitral Tribunal for the Selected Arbitration into which a new dispute or



42

--------------------------------------------------------------------------------




subsequently filed arbitration is consolidated shall serve as the Arbitral
Tribunal for the consolidated arbitration.


XII.    Other Provisions


12.1.    Force Majeure. No Party shall be liable to the other Parties for any
loss suffered or incurred by such other Parties as a result of any events which
the Parties could not reasonably have foreseen or controlled on the date hereof
by reason of the unavoidable, unforeseeable and uncontrollable nature of such
events, including, but not limited to: (i) any decree, ruling, decision,
instruction, judgment or order issued by any authority, whether enacted or
otherwise promulgated, (ii) riots, insurrections or civil or foreign wars, acts
of terrorism, riot, sabotage, accident, embargo, labour dispute, strike, short
or reduced supply of fuel or raw material (to the extent such supply failure or
shortage is beyond the Party's control) or transportation embargo, (iii) fire,
explosion, perils of the sea, flood, drought, earthquake or other natural
calamity, (iv) plague, pandemic or other health emergency that causes widespread
business disruption, or (v) any other circumstances beyond the control of the
Parties or the affected Party (any such event, a “Force Majeure Event”), and
failure or delay by any Party in performing any of its obligations under this
JVI Agreement due to a Force Majeure Event shall not be considered as a breach
of this JVI Agreement; provided, however, that the Party suffering such Force
Majeure Event shall notify the other Parties in writing promptly after the
occurrence of such Force Majeure Event and shall, to the extent reasonable and
lawful, use its best efforts to remove or remedy the Force Majeure Event. The
Parties agree that in case any Force Majeure Event cannot be removed or remedied
within sixty (60) days of such Force Majeure Event, then the other Parties shall
have the right to terminate this JVI Agreement in accordance with Section 10.2.


12.2.    Post Closing Cooperation and Support. In case at any time after the
date hereof any further action is necessary, proper or advisable to carry out
the purposes of this JVI Agreement, as soon as reasonably practicable, each
Party shall take, or cause its proper officers, directors or representatives to
take, all such necessary, proper or advisable actions.



43

--------------------------------------------------------------------------------




12.3.    Notices. All notices, requests, claims or other communication required
or permitted hereunder shall be in writing and shall be delivered by hand,
registered mail, recognized commercial courier or sent by facsimile transmission
(in this case, with written confirmation of receipt). Any such notice shall be
deemed as given when so delivered to the following addresses (or such other
addresses and numbers as a Party may designate by written notice to the other
Parties):


If to Cosan:
Cosan S.A. Indústria e Comércio
Av. Presidente Juscelino Kubitschek, 1726 - 6th floor
São Paulo - SP - Brazil
Attn.:    [*]
Phone: [*]
E-mail: [*]


If to CCL:
Cosan Combustíveis e Lubrificantes S.A.
Rua Victor Civita, 77, Block 1, suites 104, 201, 301 and 401,
Rio de Janeiro - RJ
Att.: [*]
Tel: [*]
FaxE-mail: [*]


With a copy to (in cases of notices to any of the Cosan Entities)


Mattos Filho, Veiga Filho, Marrey Jr. e Quiroga Advogados
Alameda Joaquim Eugenio de Lima, 447,
São Paulo -SP - Brazil
Attn.: [*]
Phone: [*]
E-mail: [*]


If to AB:




[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.



44

--------------------------------------------------------------------------------




Amyris Brasil S.A.
Rua James Clerk Maxwell, nº 315, Techno Park
Campinas - SP - Brazil
Attn.:     [*]
Phone: [*]
E-mail: [*]


If to AI:
Amyris, Inc.
5885 Hollis Street, Suite 100, Emeryville
California - United States of America
Attn.:    [*]
Phone: [*]
Fax: [*]
E-mail: [*]


With a copy to:


Amyris, Inc.
5885 Hollis Street, Suite 100, Emeryville
California - United States of America
Attn.:    [*]
Phone: [*]
Fax: [*]
E-mail: [*]


And


Pinheiro Neto Advogados
Rua Hungria, 1100
01455-000 São Paulo - SP
Brazil
Att.: [*]
Fax: [*]




[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.



45

--------------------------------------------------------------------------------




E-mail: [*]


12.4.    Entire Agreement. This JVI Agreement contains the entire agreement and
understanding concerning the subject matter hereof between the Parties hereto
and supersedes any prior or contemporaneous oral or written agreements,
communications, proposals and representations with respect to its subject matter
and prevails over any conflicting or additional terms of any quote, order,
acknowledgement or similar any prior understanding among the Parties during the
term of this JVI Agreement. No modification or amendment to this JVI Agreement
will be binding, unless in writing and signed by a duly authorized
representative of each Party.


12.5.    Severability. If any provision of this JVI Agreement is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this JVI Agreement shall remain in full force and effect. Any provision of this
JVI Agreement held invalid or unenforceable only in part or degree will remain
in full force and effect to the extent not held invalid or unenforceable. The
Parties will in good faith negotiate and endeavor their best efforts to replace
an invalid or unenforceable provision by an equivalent valid and enforceable
provision.


12.6.    Waivers. No waiver, termination or discharge of this JVI Agreement, or
any of the terms or provisions hereof, shall be binding upon any Party hereto
unless confirmed in writing. No waiver by any Party hereto of any term or
provision of this JVI Agreement or of any default hereunder shall affect such
Party's rights thereafter to enforce such term or provision or to exercise any
right or remedy in the event of any other default, whether or not similar.


12.7.    Assignment. The respective rights and obligations of the Parties under
this JVI Agreement may not be assigned without the prior written consent of the
others. The consent of the other Parties shall not be unreasonably withheld. In
case of an assignment by a Party to one of its Affiliates, such consent shall
not be withheld in any circumstance if the assigning Party remains liable for
the obligations of the assignee under this JVI Agreement or guarantees the
fulfillment of such obligations [*].




[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.



46

--------------------------------------------------------------------------------




In Witness Whereof, the undersigned have caused their respective duly authorized
representatives to execute this JVI Agreement as of the day and year first above
written.


São Paulo, June 03, 2011




[Signature Pages to Follow]





47

--------------------------------------------------------------------------------




[Signature Page for the Joint Venture Implementation Agreement, entered into by
and among Cosan Combustíveis e Lubrificantes S.A., Cosan S.A. Indústria e
Comércio, Amyris Brasil S.A. and Amyris, Inc., dated June 03, 2011]






COSAN COMBUSTÍVEIS E LUBRIFICANTES S.A.


/s/ signature illegible__________    /s/ signature illegible





48

--------------------------------------------------------------------------------




[Signature Page for the Joint Venture Implementation Agreement, entered into by
and among Cosan Combustíveis e Lubrificantes S.A., Cosan S.A. Indústria e
Comércio, Amyris Brasil S.A. and Amyris, Inc., dated June 03, 2011]






COSAN S.A. INDÚSTRIA E COMÉRCIO


/s/ signature illegible___________     /s/ signature illegible



49

--------------------------------------------------------------------------------




[Signature Page for the Joint Venture Implementation Agreement, entered into by
and among Cosan Combustíveis e Lubrificantes S.A., Cosan S.A. Indústria e
Comércio, Amyris Brasil S.A. and Amyris, Inc., dated June 03, 2011]






AMYRIS BRASIL S.A.


/s/ Fabio Schettino            /s/ Roel Win Collier    
Fabio Schettino            Roel Win Collier
CFO                    Diretor Geral
Amyris Brasil S.A.            Amyris Brasil S.A.





50

--------------------------------------------------------------------------------




[Signature Page for the Joint Venture Implementation Agreement, entered into by
and among Cosan Combustíveis e Lubrificantes S.A., Cosan S.A. Indústria e
Comércio, Amyris Brasil S.A. and Amyris, Inc., dated June 03, 2011]






AMYRIS, INC.


/s/ John G. Melo





51

--------------------------------------------------------------------------------




[Signature Page for the Joint Venture Implementation Agreement, entered into by
and among Cosan Combustíveis e Lubrificantes S.A., Cosan S.A. Indústria e
Comércio, Amyris Brasil S.A. and Amyris, Inc., dated June 03, 2011]






WITNESSES:




1.    /s/ Felipe Pessine        2.    /s/ Nathalia Cipelli    
Name: Felipe Pessine            Name: Nathalia Cipelli
ID: [*]                    ID: [*]




[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.









52

--------------------------------------------------------------------------------








































































































1

--------------------------------------------------------------------------------








EXECUTION COPY


 



Joint Venture Agreement




Among




Amyris, Inc.,




Amyris Brasil S.A.,




And


Cosan Combustíveis e Lubrificantes S.A.


And


As Intervening and Consenting Party


Cosan S.A. Indústria e Comércio


December 15, 2010


 




1

--------------------------------------------------------------------------------






I. DEFINITIONS
8


1.1
Interpretation
8


1.2.
Definitions
9


II. PURPOSE
15


2.1.
Purpose of this JV Agreement
15


2.2.
Purpose of the JVCO
16


2.3.
Key Objectives of the JV
16


III. FEASIBILITY PHASE
19


3.1.
Feasibility Assessment
19


3.1.1.
    Feasibility Assessment Items
19


3.1.2.
    Feasibility Assessment Access to Information
20


3.2.
Feasibility Phase Manager
20


3.2.1.
    Reimbursement of Feasibility Phase Manager Costs and Expenses
20


3.3.
Reimbursement of Feasibility Phase Costs
21


3.3.1.
    Reimbursement of Feasibility Phase Costs and Expenses to the Amyris Entities
21


3.3.2.
    Reimbursement of Feasibility Phase Costs and Expenses to the Cosan Entities
21


3.3.3.
    Reimbursable Costs and Expenses by the Parties
21


IV. JVCO'S STRUCTURE
22


4.1.
Formation of the JV and Capital Stock
22


4.2.
Incorporation
22


4.2.1.
    Necessary Actions
23


4.2.2.
    Obtainment of JVCO's Licenses
23


4.3.
Capital Expenditures, Operational Expenses and Other Investments
23


4.4.
Reimbursement of Costs and Expenses after Feasibility Assessment
23


V. FUNDING
24


5.1.
Intention
24


5.2.
Initial Equity Contribution
24


5.2.1.
    AB's Initial Equity Contribution
24


5.2.2.
    CCL's Initial Equity Contribution
24


5.2.3.
    Ownership Structure of the JVCO
24


5.3.
Additional Contributions
25


5.4.
Funding of Additional Contributions
25


5.4.1.
    Additional Equity Contributions Prior to the Start of JVCO's Operations
25


VI. ANCILLARY AGREEMENTS AND OFF-TAKE AGREEMENT
25






2

--------------------------------------------------------------------------------






6.1.
Ancillary Agreements
26


6.1.1.
    IP License and Feedstock Supply for Production of BioFene
26


6.1.2.
    IP License for the Production of the JVCO Products
26


6.1.3.
    R&D Agreement with the Amyris Entities and/or the Cosan Entities
26


6.2.
Off-Take Agreement
27


VII. REPRESENTATIONS AND WARRANTIES OF THE AMYRIS ENTITIES
29


7.1.
Organization and Good Standing
29


7.2.
Power and Authority of the Amyris Entities
29


7.3.
No Violation, Consents
29


7.4.
Financial Condition
30


7.5.
Alternative Base Oil Technology
30


7.6.
Exclusiveness of the Representations and Warranties
30


VIII. REPRESENTATIONS AND WARRATIES OF THE COSAN ENTITIES
30


8.1.
Organization and Good Standing
30


8.2.
Power and Authority
30


8.3.
No Violation, Consents
31


8.4.
Financial Condition
31


8.5.
Exclusiveness of the Representations and Warranties
31


IX. OTHER OBLIGATIONS
31


9.1.
Production of BioFene by the JVCO
31


9.2.
Initial Milestones and Initial Production Milestone
32


9.2.1.
    Initial Production Milestone
32


9.2.2.
    Beginning of JVCO's Operation
32


9.3.
JVCO Manufacturing Plant for JVCO Products
32


9.3.1.
    Construction or Acquisition of a Manufacturing Plant
33


9.4.
SBDC Approval
33


9.5.
Expenses
34


9.6.
Disclosure
34


9.7.
Confidentiality
34


9.7.1.
    Ownership of Confidential Information.
35


9.7.2.
    Disclosure of Confidential Information.
35


9.7.3.
    Return of Confidential Information.
35


9.7.4.
    Information Not Considered as Confidential Information.
36


9.7.5.
    No Disclosure of Confidential Information
36


X. TERM AND TERMINATION
36


10.1.
Term
36






3

--------------------------------------------------------------------------------






10.1.1.
    Renewal of the JV Agreement
36


10.1.1.1.
    Failure of renewal
37


10.2.
Termination for Failure to Meet Initial Milestones; Initial Production
Milestones
37


10.2.1.
    Consequence of Such Termination
37


10/3/2001
    Consequence of Such Termination
38


10.5.
Survival
38


XI. DEFAULT
38


11.1.
Default Events
38


11.2.
Cure Period for Default Events - Consequences of Uncured Defaults
39


11.2.1.
    Ancillary Agreements During the Cure Period
39


11.2.2.
    Consequence of Uncured Default Event
39


XII. GOVERNING LAW AND DISPUTE RESOLUTION
40


12.1.
Governing Law
40


12.2.
Arbitration
40


12.4.
Arbitral Tribunal
40


12.5.
Place of Arbitration
41


12.6.
Language
41


12.7.
Binding Nature
41


12.8.
Fine for Breach of Arbitration
41


12.9.
Exceptional Court Jurisdiction
42


12.10.
Confidentiality
42


12.11.
Contractual Performance
43


12.12.
Consolidation
43


XIII. OTHER PROVISIONS
44


13.1.
Force Majeure
44


13.2.
Post Closing Cooperation and Support
45


13.3.
Notices
45


13.4.
Entire Agreement
47


13.5.
Severability
47


13.6.
Waivers
47


13.7.
Assignment
47










4

--------------------------------------------------------------------------------




List of Schedules


Schedule I    Bylaws
Schedule II    Shareholders' Agreement
Schedule III        Terms of Base Oils IP License Agreement
Schedule IV    Terms of BioFene License and Feedstock Supply Agreement



5

--------------------------------------------------------------------------------




JOINT VENTURE AGREEMENT




This Joint Venture Agreement (the “JV Agreement”) is entered into on December
15, 2010 by and among the following parties:


I.    On one side:


1.1    AMYRIS, INC., a corporation organized and existing under the laws of the
state of Delaware, United States of America, with principal place of business at
5885 Hollis Street, Suite 100, Emeryville, California 94608 (“AI”); and


1.2    AMYRIS BRASIL S.A., a sociedade anônima organized and existing under the
laws of the Federative Republic of Brazil, with principal place of business at
Rua James Clerk Maxwell, No. 315, Techno Park, in the city of Campinas, State of
São Paulo, enrolled with the Brazilian Legal Entities' Taxpayer Register -
CNPJ/MF under No. 09.379.224/0001-20 (“AB” and, together with AI, the “Amyris
Entities”);


II.    And, on the other side:


2.1.    COSAN COMBUSTÍVEIS E LUBRIFICANTES S.A., a sociedade anônima organized
and existing under the laws of the Federative Republic of Brazil, with principal
place of business at Rua Victor Civita, No. 77, Block 1, at Barra da Tijuca, in
the city of Rio de Janeiro, State of Rio de Janeiro, enrolled with the CNPJ/MF
under No. 33.000.092/0001-69 (“CCL”);


III.    And, as intervening-consenting party:


3.1.    COSAN S.A. INDÚSTRIA E COMÉRCIO, a sociedade anônima organized and
existing under the laws of the Federative Republic of Brazil, with principal
place of business at Prédio Cosan, at Bairro Costa Pinto, in the city of
Piracicaba, State of São Paulo, enrolled with the



6

--------------------------------------------------------------------------------




CNPJ/MF under No. 50.764.577/0001-15 (“Cosan” and together with CCL, the “Cosan
Entities”, and together with AI, AB and CCL, “Parties” and each one a “Party”).


Recitals


A.    WHEREAS, AI is a technology company focused on the research, development,
production and commercialization of a variety of renewable fuel and chemical
products;


B.    WHEREAS, AI and/or AB has/have developed a proprietary microbial
production technology which converts sugars derived from various plant sources,
including sugarcane, into specific compounds of interest (“Amyris Technology”);


C.    WHEREAS, among the products that have been developed or are being
developed, produced, marketed and distributed by AI through the use of the
Amyris Technology is Amyris Biofene™, also referred to as farnesene (“BioFene”),
which can be used as a raw material for the production of renewable base oils;


D.    WHEREAS, renewable base oils are expected to be used as an alternative to
the petroleum-derived base oils currently used in lubricant products;


E.    WHEREAS, AB is an AI subsidiary, engaged in the production and
commercialization of a variety of renewable fuel and chemical products in
Brazil;


F.    WHEREAS, Cosan has acquired in 2008 ExxonMobil's downstream assets in
Brazil, a transaction that has placed Cosan, through its wholly-owned subsidiary
CCL, in a premier position as a licensee, authorized to blend and market
ExxonMobil's lubricants for production, distribution and sale in the Brazilian
market;


G.     WHEREAS, CCL is currently engaged in the (i) import, export,





7

--------------------------------------------------------------------------------




distribution and sale of oil, ethanol and gas based products; (ii) exploration,
development and production of liquid and gas hydrocarbons; (iii) import, export,
distribution and sale of general equipments such as automobiles parts, lubes,
waxes, chemicals, etc.; (iv) sale of natural gas; (v) sale of fuels trough
stations; (v) logistical business related to its corporate purpose; (vi) any
other businesses related its corporate purpose; (vii) participation in other
companies; (viii) Credit Card managing businesses; (ix) sale of supermarket
related products; (x) managing of fast-food related business; (xi) movie rentals
related business; and, (xii) setting up and operation of convenience stores in
order to conduct the activities described in items “ix”, x” and “xi” hereof; and


I.    WHEREAS, subject to the terms and under the conditions set forth
hereunder, the Parties wish to establish a joint venture to collaborate, on an
exclusive and worldwide basis, on the development, production, marketing and
distribution of base oils derived from BioFene (or from certain other
technologies or molecules that are useful for the production of renewable base
oils that are developed or otherwise acquired by either the Cosan Entities or
the Amyris Entities during the Term, as further described below) for use in
Lubricants in the Lubricants Market (the “JV”);


NOW, THEREFORE, in consideration for the premises and covenants contained
herein, the Parties hereof agree to enter into this JV Agreement, which will be
governed by the following terms and conditions:


I.    Definitions


1.1    Interpretation. In this JV Agreement, except to the extent specifically
provided otherwise:


(a)    terms defined in the singular have the same meanings when used in the
plural and vice versa;


(b)    words importing any gender include the other gender;



8

--------------------------------------------------------------------------------




(c)    references to statutes or regulations include all statutory or regulatory
provisions consolidating, amending or replacing the statute or regulation
referred to;


(d)    references to Sections, Articles, Chapters, Clauses and Schedules relate
to the Sections, Articles, Chapters, Clauses and Schedules of this JV Agreement;


(e)    section headings are for ease of reference only and shall not affect the
interpretation of this JV Agreement; and


(f)     references to any period of days shall be deemed to be to the relevant
number of calendar days, provided that all references to terms or periods in
this JV Agreement shall be counted excluding the date of the event that causes
such term or period to begin and including the last day of the relevant term or
period.


1.2.    Definitions. As used herein, the terms in capitalized initials, whether
in singular or plural form, shall have the following meanings:


“AB” has the meaning set forth in the Preamble;


“Acquiring Party” has the meaning set forth in Section 6.3 hereof;


“Affiliate” means, as regards to a certain Person (a “First Person”), any Person
who, directly or indirectly, through one or more intermediates, Controls the
First Person, is Controlled by the First Person, or is under common Control with
the First Person;


“AI” has the meaning set forth in the Preamble;


“Alternative Base Oil Technology” means a technology or molecule, other than a
BioFene-based technology or molecule, which (i) can be used to produce renewable
Base Oils, (ii) is developed, in-licensed or acquired by either a Cosan Entity
or an Amyris Entity during the Term under terms and conditions which are
sufficient for such Cosan Entity or Amyris Entity to grant or otherwise convey
use



9

--------------------------------------------------------------------------------




rights to JVCO without violating the terms of any arrangement with any Third
Party, and (iii) is offered to the JVCO by such Cosan Entity or Amyris Entity
pursuant to Section 6.3;


“Amyris Entities” has the meaning set forth in the Preamble;


“Amyris Technology” has the meaning set forth in Whereas Clause (B);


“Ancillary Agreements” means the following agreements to be executed by the
Parties in connection with the JV: (i) the Shareholders' Agreement; (ii) the
Base Oils IP License Agreement; and (iii) if the JVCO decides to produce its own
BioFene, the BioFene IP License and Feedstock Supply Agreement;


“API” means the American Petroleum Institute;


“Arbitration Chamber” has the meaning set forth in Section 12.2;


“Arbitration Law” means Law No. 9307 of September 23, 1996, as amended;


“Arbitral Tribunal” has the meaning set forth in Section 12.4;


“Arbitration Rules” has the meaning set forth in Section 12.2;


“Base Oil” means a fluid base compound from renewable sources, to which other
oils, additives or components are added to produce a Lubricant, which is
intended to replace existing Group III Base Stocks and/or Group IV Base Stocks;


“Base Oils IP License Agreement” means the Base Oils IP License Agreement to be
entered into by and between AB and the JVCO for the development, production,
marketing and distribution of the JVCO Products for use in Lubricants in the
Lubricants Market under the key terms and conditions summarized in “Schedule
III” attached hereto;


“Bylaws” means the JVCO's Bylaws (Estatuto Social), in the form attached hereto
as “Schedule I”;



10

--------------------------------------------------------------------------------




“BioFene” has the meaning set forth in Whereas Clause (C);


“BioFene IP License and Feedstock Supply Agreement” means the Biofene IP License
and Feedstock Supply Agreement which may be entered into by and among AB, CCL
and the JVCO as set forth herein for the production of BioFene under the key
terms and conditions summarized in “Schedule IV” attached hereto;


“Board of Directors” means the JVCO Board of Directors (Conselho de
Administração);


“CCL” has the meaning set forth in the Preamble;


“Confidential Information” has the meaning set forth in Section 9.7 hereof;


“Control” means, when used with respect to any Person (“Controlled Person”), (i)
the power, held by another Person, alone or together with other Persons bound by
a voting or similar agreement (each a “Controlling Person”), to elect, directly
or indirectly, the majority of the senior management and to establish and
conduct the policies and management of the relevant Controlled Person; or (ii)
the direct or indirect ownership by a Controlling Person and its Affiliates,
alone or together with another Controlling Person and its Affiliates, of at
least fifty percent (50%) plus one (1) share/quota representing the voting stock
of the Controlled Person. Terms derived from Control, such as “Controlled”,
“Controlling” and “under common Control” shall have a similar meaning to
Control;


“Cosan” has the meaning set forth in the Preamble;


“Cosan Entities” has the meaning set forth in the Preamble;


“Default Event” has the meaning set forth in Section 11.1 hereof;


“Disclosing Party” has the meaning set forth in Section 9.7 hereof;



11

--------------------------------------------------------------------------------




“Exclusivity Exceptions” has the meaning set forth in Section 2.4.1 hereof;


“Executive Committee” means the JVCO Executive Committee (Diretoria);


“Feasibility Assessment” means the set of business, technical and commercial
studies and analyses that are currently being jointly made by the Parties and
certain Third Party advisors, which such studies are intended to (i) prove, to
the Parties' mutual satisfaction, the business, technical and commercial
feasibility of the JV, and (ii) include the principles of the Initial Business
Plan;


“Feasibility Budget” has the meaning set forth in Section 3.1.1(b) hereof;


“Feasibility Phase” means the period of time between the date of this JV
Agreement and the date of completion of the Feasibility Assessment to the
Parties' mutual satisfaction;


“Feasibility Phase Manager” has the meaning set forth in Section 3.2 hereof;


“Force Majeure Event” has the meaning set forth in Section 13.1;


“Group III Base Stocks” means base stocks which contain greater than or equal to
90 percent saturates and less than or equal to 0.03 percent sulfur and have
viscosity index greater than or equal to 120 (which definition is set forth by
API);


“Group IV Base Stocks” means base stocks which are polyalphaolefins (PAO) (which
definition is set forth by API);
 
“Initial Business Plan” means the first business plan for the JVCO reflecting
the marketing and distribution of JVCO Products, including, but not limited to,
target applications, markets, geographies and customers, the financial
projections for the first five (5) years of the JV and the deadline for the
commencement of JVCO operations and for the execution of the first Off-Take
Agreement by the JVCO, to be prepared in terms consistent with the principles
set forth in the





12

--------------------------------------------------------------------------------




Feasibility Assessment;


“Initial Equity Contribution” has the meaning set forth in Section 5.2 hereof;


“Initial JVCO Products” means Base Oils derived from BioFene;
 
“Initial Milestones” means the milestones set forth in Section 9.2 hereof;


“Initial Production Milestone” means the milestone set forth in Section 9.2.1
hereof;


“Intellectual Property” means all trademarks, brands, patents, logos, corporate
names, copyright (including those pertained to any kind of merchandising),
jingles, characters, product formulae or recipes, merchandising and promotion
gear and other intangible assets as well as all their requests, registrations
and renewals;


“JV Agreement” has the meaning set forth in the Recitals;
 
“JVCO” means a new company to be incorporated by the Parties under the laws of
Brazil as a sociedade anônima, which will be fifty percent (50%) owed by each of
AB and CCL, and which will be the Parties' vehicle for developing, producing,
marketing and distributing the JVCO Products under the JV;


“JVCO Products” means Initial JVCO Products and Subsequent JVCO Products (if
any);


“JV Feedstock” has the meaning set forth in Section 6.1.1 hereof;


“JV” has the meaning set forth in Whereas Clause (I);


“Key Objectives” has the meaning set forth in Section 2.3 hereof;


“Lubricants” means all substances introduced between two moving surfaces to
reduce the friction between them, improving efficiency and reducing wear, or





13

--------------------------------------------------------------------------------




dissolving or transporting foreign particles, or distributing heat, in each case
comprising a formulation of at least one Base Oil combined or blended with
additives, sold as a finished product to retail and commercial customers, for
use in, by way of example only: automotive, 2-cycle, marine and other engines,
ship lubrication, hydraulic equipment, food processing equipment and machinery,
wind turbines, but expressly excluding drilling oils, fluids and muds, in
accordance with the standards set by API;


“Lubricants Market” means the market for automotive, commercial and industrial
Lubricants worldwide; for the avoidance of doubt, the markets for flavors and
fragrances, food additives, cosmetics and personal care, drilling oils, fluids
and muds, fuels, cleaners, paints, coatings, ink, consumer-packaged goods,
pesticides and pharmaceuticals are excluded without limitation;


“OEM” means any original equipment manufacturer;


“Off-Take Agreement” means an Off-Take Agreement to be entered into by and
between the JVCO and a Third Party for the purchase and sale of JVCO Products;


“Party” has the meaning set forth in the Preamble;


“Person” means any individual, legal entity, limited partnership with share
capital, Brazilian limited liability company (sociedade limitada), association,
joint-stock company (sociedade anônima), trust, unincorporated organization,
government body or regulatory and its subdivisions, or any other person or
entity;


“R&D Agreement” has the meaning set forth in Section 6.1.3 hereof;


“Receiving Party” has the meaning set forth in Section 9.7 hereof;


“Reimbursable Costs and Expenses” has the meaning set forth in Section 4.4
hereof;


“ROFO” has the meaning set forth in Section 6.3 hereof;



14

--------------------------------------------------------------------------------




“ROFO Notice” has the meaning set forth in Section 6.3.1 hereof;


“SBDC” means the Brazilian Antitrust Defense System (Sistema Brasileiro de
Defesa da Concorrência - SBDC), consisting of CADE, the Secretariat of Economic
Law (Secretaria de Direito Econômico - SDE) and the Secretariat of Economic
Developments (Secretaria de Acompanhamento Econômico - SEAE) and any successor
entity(ies) thereto;


“SBDC Approval” has the meaning set forth in Section 9.4 hereof;


“Selected Arbitration” has the meaning set forth in Section 12.12 hereof;


“Shareholders' Agreement” means the Shareholders' Agreement to be entered into
by and among AB, CCL and the JVCO in the form attached hereto as “Schedule II”;


“Subsequent JVCO Products” means Base Oils derived from an Alternative Base Oil
Technology;


“Term” has the meaning set forth in Section 10.1 hereof;


“Third Party” means any Person, except for the Parties and their respective
Affiliates; and


“Total” means Total S.A., a French energy company, and/or Total Gas & Power USA
Biotech, Inc. and their respective Affiliates.


II.    Purpose


2.1.    Purpose of this JV Agreement. This JV Agreement, together with its
Schedules, defines the key terms of the relationship, including the rights and
obligations, between the Parties in relation to the JV, including the general
terms and conditions that shall apply to the JVCO itself, as well as the
business relationship between the JVCO and the Parties.





15

--------------------------------------------------------------------------------




2.2.    Purpose of the JVCO. The purpose of the JVCO will be to engage in the
activities permitted by the Bylaws in order to implement the business objectives
for the JV set forth in this JV Agreement and in the Shareholders' Agreement.


2.3.    Key Objectives of the JV. The Parties hereby agree and covenant to
pursue each of the following business objectives, each of which is hereby
acknowledged by the Parties as being critically important to the success of the
JV, assuming the JVCO is formed upon the Parties' approval of the Feasibility
Assessment (the “Key Objectives”):


(a)
AB shall license to the JVCO certain Intellectual Property rights to use the
Amyris Technology for the development, production, marketing and distribution of
JVCO Products for use in Lubricants in the Lubricants Market under the terms and
conditions of the Base Oils IP License Agreement;



(b)
in connection with the Base Oils IP License Agreement, the Amyris Entities shall
provide the JVCO with technical expertise related to the development and
production of Base Oils to enable the JVCO to use the Amyris Technology to
develop and produce Base Oils, including by transferring expertise and know-how
to the JVCO to enable the JVCO to develop and produce Base Oils derived from
BioFene, and develop new technologies related to the development and production
of Base Oils independently;



(c)
the JVCO shall provide for the production of JVCO Products (whether by means of
building or acquiring its own manufacturing plant or using the services of a
Third Party tolling/contract manufacturer);



(d)
the Cosan Entities shall, directly or through its Affiliates, provide technical
expertise to JVCO, and obtain certifications for the JVCO for the production,
development, marketing and distribution of JVCO Products, which technical
expertise shall include the following: (i) expertise in the marketing and
distribution of Base Oils for the






16

--------------------------------------------------------------------------------




Lubricants Market; (ii) technical expertise and testing of JVCO Products against
conventional Base Oils in standard Lubricant formulations and against leading
industry Base Oils for the JVCO's target applications and markets; (iii)
expertise and capabilities in the fields of additives, blending and testing; and
(iv) expertise in the certification of Base Oils in the applications, markets
and geographies where the JVCO Products will be marketed and distributed;


(e)
each of the Parties shall provide market information, contacts and expertise to
the JVCO related to Lubricants customer and market segment opportunities for
Base Oils;



(f)
the development and production of JVCO Products shall commence by the certain
deadline to be contemplated in the Initial Business Plan;



(g)
the JVCO shall enter into at least one Off-Take Agreement by the certain
deadline to be contemplated in the Initial Business Plan; and



(h)
the JVCO shall achieve the milestones and business goals set forth in the
Initial Business Plan and subsequent annual business plans.



2.4.    Exclusivity. The Parties agree that, effective as of the signing date of
this JV Agreement, the JVCO shall be the exclusive means through which they
shall develop, produce, market and distribute the JVCO Products, on a worldwide
basis, for use in Lubricants in the Lubricants Market, as further described
below. The Parties further agree that, as part of the exclusivity set forth in
this Section 2.4 (but subject to the Exclusivity Exceptions), each of the
Parties will not, and will cause their respective Affiliates not to, directly or
indirectly: (i) provide or make available to any Third Party (other than Third
Parties hired for purposes of conducting the Feasibility Assessment) any
non-public information about the use of the Amyris Technology in connection with
the production of Base Oils; or (ii) provide any Third Party (other than Third
Parties hired for purposes of conducting the Feasibility Assessment or otherwise
engaged by the Amyris Entities for the purpose of assisting with the development
of the Amyris Technology) with information, sample materials or other data or
information for





17

--------------------------------------------------------------------------------




purposes of conducting studies, tests and analysis in connection with the
production of Base Oils derived from BioFene. Notwithstanding the foregoing, the
Parties may provide a Third Party with any of the information mentioned in items
(i) and (ii) above if in connection with (a) a response to inquiries by
government authorities, regulatory agencies or other bodies; (b) court
proceedings; or (c) compliance of any law requirements, including, but not
limited to requirements of the U.S. or Brazilian Securities and Exchange
Commissions (SEC/CVM).


2.4.1    Exclusivity Exceptions. The exclusivity set forth above shall not apply
to, or be deemed to prohibit, the development and production of Base Oils
derived from BioFene or an Alternative Base Oils Technology (including JVCO
Products) by or through one or both of the Amyris Entities under the following
circumstances [*].


2.4.2    Amyris Acquisition. In the event any of the Amyris Entities acquires a
Control equity stake in a Third Party that has an existing Lubricants business
and the JVCO has not yet started the production of the JVCO Products, the Amyris
Entities shall be entitled to supply Base Oils to such acquired Third Party
until such time that the JVCO starts the development and production of the JVCO
Products and from such moment on, the Amyris Entities shall cause such acquired
Third Party to give preference to sourcing Base Oils from JVCO rather than
providing such supply itself. In the event any of the Amyris Entities acquires a
Control equity stake in a Third Party that has an existing Lubricants business
and the JVCO has already started the development and production of the JVCO
Products, the Amyris Entities shall cause such acquired Third Party to give




[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.



18

--------------------------------------------------------------------------------




preference to sourcing Base Oils from JVCO rather than providing such supply
itself.


III.    Feasibility Phase


3.1.    Feasibility Assessment. The Parties hereby acknowledge that the
Feasibility Assessment is already in progress, being developed in cooperation by
both Parties, and is targeted to be completed by no later than June 30, 2011,
subject to the provisions of Article X hereof.


3.1.1.    Feasibility Assessment Items. The Feasibility Assessment shall include
the following items:


(a)    principles of the Initial Business Plan;


(b)    a detailed budget of expenses to be reimbursed by the Parties upon
approval of the Feasibility Assessment, as provided in Sections 3.2.1 and 3.3 of
this JV Agreement, except as otherwise agreed by the Parties (the “Feasibility
Budget”);


(c)    technical feasibility assessment to validate that the JVCO can produce
JVCO Products with performance characteristics comparable to Group III Base
Stocks and Group IV Base Stocks;


(d)    manufacturing feasibility assessment to validate that the downstream
conversion from BioFene to JVCO Products can be conducted at scale and at costs
that will generate a positive product margin;


(e)    global market study and pricing forecast;


(f)    regulatory assessment to determine the licenses and permits required for
the production of the JVCO Products; and


(g)    certification assessment to determine the certifications and OEM



19

--------------------------------------------------------------------------------




acceptances required for the JVCO Products in the applications, markets and
geographies identified in the Initial Business Plan.


3.1.2.    Feasibility Assessment Access to Information. The Parties shall
deliver to each other and to the Feasibility Phase Manager all information
available to them regarding the development, production, marketing and
distribution of JVCO Products, including results from studies, tests and
analysis previously conducted by the Parties independently or with any Third
Parties (provided that such studies, tests and analysis are not subject to
confidentiality obligations), in order to collaborate in achieving and
completing the Feasibility Assessment items described in Section 3.1.1. above.
Notwithstanding the above, the Parties agree that, during the Feasibility Phase,
AB shall grant full access to all material and samples for purposes of testing,
evaluation, analysis and characterization of activities that are conducted in
connection with the Feasibility Assessment, provided that any transfer of
samples shall be subject to the terms of a material transfer agreement which
sets forth terms and conditions related to intellectual property matters
substantially similar to those set forth in Schedule III hereto.


3.2.    Feasibility Phase Manager. The Parties hereby acknowledge that the
Feasibility Assessment is being conducted under the leadership and coordination
of Mr. [*], who has been selected by consensus between the Parties (the
“Feasibility Phase Manager”).


3.2.1.    Reimbursement of Feasibility Phase Manager Costs and Expenses. To the
extent that during the Feasibility Phase the Feasibility Phase Manager will be
employed by CCL and that, notwithstanding this, he will be fully dedicated to
conduct the Feasibility Assessment, it is hereby agreed that the direct and
indirect gross costs incurred by CCL in relation to the employment of the
Feasibility Phase Manager during the Feasibility Assessment as from the date of
his employment, in the estimated aggregate amount of R$ [*] ([*] reais) per
month, shall be deemed part of the Feasibility Budget and accordingly shared
between CCL and the Amyris Entities, so that Amyris Entities shall reimburse CCL
the amount corresponding to fifty percent (50%) of said costs within 20 (twenty)
days from the date on which the Feasibility Assessment is concluded, in




[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.



20

--------------------------------------------------------------------------------




accordance with and subject to the provisions of Section 3.3 below.


3.3.    Reimbursement of Feasibility Phase Costs. The Parties shall keep
reasonable records of their respective costs and expenses incurred in connection
with the Feasibility Assessment, including those referred to in Section 3.2.1,
which such costs and expenses shall be deemed part of the Feasibility Budget and
equally shared by the Parties. For the avoidance of doubt, the Parties hereby
agree that it is their intent that the JVCO is formed free of any debt or
reimbursement obligation.


3.3.1.    Reimbursement of Feasibility Phase Costs and Expenses to the Amyris
Entities. The Amyris Entities shall keep reasonable records of their costs and
expenses incurred in connection with the development of Base Oils derived from
BioFene from September 30, 2010 through the end of the Feasibility Phase (other
than specifically in connection with an Exclusivity Exception), including
internal and Third Party scale up and process development costs, which such
costs and expenses, direct and indirect, shall be deemed part of the Feasibility
Budget. Fifty percent (50%) of said costs, up to an amount to be mutually agreed
by the Parties in the Feasibility Budget, shall be reimbursed by the Cosan
Entities to the Amyris Entities within 20 (twenty) days from the date on which
the Feasibility Assessment is concluded.


3.3.2.    Reimbursement of Feasibility Phase Costs and Expenses to the Cosan
Entities. The Cosan Entities shall keep reasonable records of their costs and
expenses incurred in connection with the Feasibility Phase, including the costs
referred to in Section 3.2.1, which such costs and expenses, direct and
indirect, shall be deemed part of the Feasibility Budget and equally shared by
the Parties. Fifty percent (50%) of said costs, up to an amount to be mutually
agreed by the Parties in the Feasibility Budget, shall be reimbursed by the
Amyris Entities to the Cosan Entities within 20 (twenty) days from the date on
which the Feasibility Assessment is concluded.


3.3.3.    Reimbursable Costs and Expenses by the Parties. If, for any reason,
the Feasibility Assessment is not approved by the Parties, within thirty (30)
days from its completion, the Parties shall jointly review all Reimbursable
Costs and





21

--------------------------------------------------------------------------------




Expenses and agree on them, following the requirements set forth in Section 3.3
above, which such agreement cannot be unreasonably withheld. Each Party shall be
responsible for fifty percent (50%) of all agreed Reimbursable Costs and
Expenses directly related to the Feasibility Assessment, in which case the
payment of any shortfall amount due by one Party to the other shall be made, in
immediately available funds, in Brazil, within 20 (twenty) days following the
date of the Parties' final agreement on such Reimbursable Costs and Expenses.


IV.    JVCO's Structure


4.1.    Formation of the JV and Capital Stock. The JVCO will be formed upon the
Parties' approval of the Feasibility Assessment. The JVCO's capital stock shall
be represented solely by common registered shares, with no par value. The
initial JVCO's capital stock shall be in the aggregate amount to be defined by
the Parties after the Feasibility Assessment.


4.2.    Incorporation. By no later than 30 (thirty) days following the Parties'
approval of the Feasibility Assessment, the JVCO shall be incorporated by AB and
CCL under the laws of Brazil, under the form of a sociedade anônima. The JVCO
shall be headquartered in the city of São Paulo, State of São Paulo. On the date
of JVCO's incorporation the Parties shall cause the performance of each and all
of the following acts:


(a)
a general meeting of incorporation shall be held by AB and CCL at which AB and
CCL shall approve the incorporation of the JVCO, the adoption of the Bylaws and
the election of the members of the Board of Directors, as provided in the
Shareholders' Agreement;



(b)
each of AB and CCL shall subscribe fifty percent (50%) of the issued shares and
fully pay in the corresponding share issue price, and transfer, on a fiduciary
basis, one share to its respective Board of Director's appointee, as provided in
the Shareholders' Agreement;



(c)
all of the members of the Board of Directors shall take office;




22

--------------------------------------------------------------------------------




(d)
the Board of Directors shall meet and elect the first members of the Executive
Board (Diretoria), as provided in the Shareholders' Agreement;



(e)
all of the members of the Executive Board shall take office; and



(f)
the Shareholders' Agreement shall be entered into by the parties thereto,
annotated in the JVCO's Share Register Book and filed at the JVCO's
headquarters.



4.2.1.    Necessary Actions. The Parties hereby undertake to execute and deliver
all other instruments and documents, as well as to carry out all other necessary
actions, that may be required to grant full effectiveness to all necessary acts
for the incorporation of the JVCO. Following the incorporation of the JVCO, the
Parties shall, and shall cause their representatives in the management of the
JVCO to, perform all acts reasonably deemed necessary for the achievement of the
Key Objectives.


4.2.2.    Obtainment of JVCO's Licenses. Following the incorporation of the
JVCO, the JVCO, with the cooperation and support of the Parties, shall work to
obtain, as soon as practically possible, all licenses and permits required for
the operation of the JV and the achievement of the Key Objectives.


4.3.    Capital Expenditures, Operational Expenses and Other Investments. The
JVCO's capital expenditures, operational expenses, capital equipment and other
costs and expenses necessary for its start-up and operation shall be funded by
(i) the shareholders' contributions to the JVCO's capital stock; (ii) debt
financing to be obtained by the JVCO from financial institutions, as described
in Section 5.4 below; and (iii) the JVCO's own cash generation.


4.4.    Reimbursement of Costs and Expenses after Feasibility Assessment. The
Parties shall keep reasonable records of their respective costs and expenses
incurred in connection with the JV in general after the completion of the





23

--------------------------------------------------------------------------------




Feasibility Assessment. The same rules set forth in Section 3.3 and sub-sections
would apply to such reimbursement, mutatis mutandis. The Parties hereby agree to
reimburse or cause the JVCO to reimburse, in the case it has been already
incorporated and such a reimbursement is compliant to its corporate governance
rules, any cost or expense that (i) is supported by appropriate documentation,
and (ii) is directly related to the Feasibility Assessment or the development of
Base Oils derived from BioFene, including development in-house or through a
Third Party (other than specifically in connection with an Exclusivity
Exception) (“Reimbursable Costs and Expenses”).


V.    Funding


5.1.    Intention. Subject to the provisions of Sections 5.4 and 5.4.1 below,
the Parties mutually express their intention that the JVCO be equally funded by
each of AB and CCL during the entire term of the JV.


5.2.    Initial Equity Contribution. The initial equity contribution that both
AB and CCL shall make to the JVCO upon its incorporation (“Initial Equity
Contribution”) shall be defined after the Feasibility Assessment is mutually
agreed by the Parties, but before the JVCO is incorporated.


5.2.1.    AB's Initial Equity Contribution. AB shall subscribe and pay in fifty
percent (50%) of the Initial Equity Contribution on the date of the
incorporation of the JVCO, in immediately available funds.


5.2.2.    CCL's Initial Equity Contribution. CCL shall subscribe and pay in
fifty percent (50%) of the Initial Equity Contribution on the date of the
incorporation of the JVCO, in immediately available funds.


5.2.3.    Ownership Structure of the JVCO. Immediately following the
incorporation of the JVCO, the ownership of the JVCO will be as follows:


Shareholder
Ownership Percentage
AB
50%
CCL
50%
Members of the Board of Directors, appointed as per the Shareholders' Agreement
-0-






24

--------------------------------------------------------------------------------




5.3.    Additional Contributions.   Any amounts necessary for the funding of the
JVCO in addition to the Initial Equity Contribution for the first year
subsequent to this JV Agreement shall be contemplated in the Initial Business
Plan to be approved by the Parties and by the Board of Directors, and funding of
such additional amounts shall be made according to the provisions of Sections
5.4 and 5.4.1 below.


5.4.    Funding of Additional Contributions.   Any amounts necessary for the
funding of the JVCO in addition to the Initial Equity Contribution shall be made
through debt financing, to the maximum extent possible and as long as the
profile of such indebtedness is consistent with JVCO's Initial Business Plan.
Such indebtedness shall be secured by the JVCO and guaranteed by AB and CCL,
proportionally to their equity interest held in the JVCO, if requested by the
relevant lender. For the purposes of this Section 5.4, future capital
contributions shall be made in accordance with the Shareholders' Agreement.


5.4.1.    Additional Equity Contributions Prior to the Start of JVCO's
Operations.   In the event the JVCO needs additional funding before it becomes
operational and the JVCO is unable to secure such funding through debt financing
(from financial institutions authorized by the Brazilian Central Bank to operate
in the Brazilian territory), the Board of Directors shall meet and assess the
situation. If the Board of Directors decides to call a shareholders' general
meeting to resolve on a capital increase and if such capital increase is
approved at said shareholders' general meeting, as contemplated by the
Shareholders' Agreement, then each of CCL and AB shall be obliged to fund any
such capital increase proportionally to their equity interest held in the JVCO.
If either such Party fails to fund its portion of any additional equity
contribution, then the other shareholder will have the right to subscribe for
all new shares and contribute with the entirety of such additional funding;
therefore diluting the shareholder that did not contribute with its portion.


VI.    Ancillary Agreements and Off-Take Agreement





25

--------------------------------------------------------------------------------




6.1.    Ancillary Agreements.   The Parties hereby agree as follows:


6.1.1.    IP License and Feedstock Supply for Production of BioFene. In the
event the JVCO decides to produce its own BioFene, as further detailed in
Section 9.1, (a) [*], and (b) the Amyris Entities shall grant to the JVCO a
nonexclusive license for the use of the Amyris Technology for the production of
BioFene, in each case under the terms and conditions summarized in “Schedule IV”
attached hereto. The license from the Amyris Entities shall be granted on a
royalty-free basis; provided that, if the Cosan Entities fail to perform their
obligations to supply the JV Feedstock [*], then the Biofene IP License and
Feedstock Supply Agreement will provide for the payment of a certain fee to AB,
as set forth thereunder.


6.1.2.    IP License for the Production of the JVCO Products. After formation of
the JVCO and before commencing commercial production of the JVCO Product, the
Amyris Entities shall grant a royalty-free, exclusive and non-assignable license
to the JVCO for the use of the Amyris Technology for the development,
production, marketing and distribution of the JVCO Products for use in
Lubricants in the Lubricants Market, under the terms and conditions summarized
in “Schedule III” attached hereto.


6.1.3.    R&D Agreement with the Amyris Entities and/or the Cosan Entities. In
the event the Parties decide that it is in the best interest of the JVCO to
enter into with either any Cosan Entity, Amyris Entity or a Third Party a
research and development agreement, the Parties shall negotiate the applicable
terms and conditions at such time, always taking into consideration the best
interest of the JVCO (such agreement, as “R&D Agreement”). If any such R&D
Agreement is to be entered into with any Cosan Entity or any Amyris Entity, the
Parties already agree that such R&D Agreement shall contemplate the reasonable
access/use by the JVCO of the facilities, laboratories and personnel of the
Cosan Entities or the Amyris Entities, as the case may be.




[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.



26

--------------------------------------------------------------------------------




6.2.    Off-Take Agreement.  The Cosan Entities shall use their commercially
reasonable efforts to contribute to the JVCO at least one Off-Take Agreement
representing the minimum percentage of the expected production of the JVCO to be
agreed by the Parties in the Feasibility Assessment, by the deadline to be
contemplated in the Initial Business Plan. Such negotiation will be conducted at
Cosan Entities' expense. The Amyris Entities will collaborate with Cosan
Entities' efforts, providing information and assistance, as necessary. Moreover,
the Parties hereby acknowledge and agree that the execution of the Off-Take
Agreement shall not be a condition for the incorporation or the operation of the
JVCO.


6.3.    ROFO to Alternative Base Oils Technology. Notwithstanding the
exclusivity provisions of Section 2.4 above, if during the Term, any of the
Amyris Entities or Cosan Entities (as used herein, an “Acquiring Party”) (i)
develops an Alternative Base Oil Technology, (ii) acquires the Control of a
company that has developed or otherwise secured ownership or use rights to an
Alternative Base Oil Technology, or (iii) is granted a license, or otherwise
secures ownership or use rights to a Third Party Alternative Base Oil
Technology, and in the event the Acquiring Party wishes to sell, offer the use
of or sublicense such Alternative Base Oil Technology to a Third Party, prior to
engaging in any discussion with any Third Party or soliciting an offer from any
Third Party in this respect, the Acquiring Party shall first offer the JVCO the
right to acquire or exclusively license (subject to the Exclusivity Exceptions)
such Alternative Base Oil Technology, as the case may be, for the development,
production, marketing and distribution of Base Oils for use in Lubricants in
Lubricant Markets (“ROFO”). For the avoidance of doubt, the foregoing ROFO
obligation shall not apply to an Alternative Base Oil Technology developed by an
Acquiring Party in connection with activities that fall within an Exclusivity
Exception. If the JVCO does not exercise its ROFO or is not successful in
negotiating the acquisition of such Alternative Base Oil Technology or license
to use an Alternative Base Oil Technology within the term mentioned in Section
6.3.2 below, then the Acquiring Party shall be free to solicit and negotiate
with any Third Party the sale, use of or sublicense of the Alternative Base Oil
Technology, provided that (i) the economic terms offered by such Third Party
shall be more favorable to the Acquiring Party than those offered to the JVCO
under the ROFO; (ii) the fundamental business terms, including the structure of
the relevant transaction (e.g., sale, license,





27

--------------------------------------------------------------------------------




formation of a joint venture and contribution of the Alternative Base Oil
Technology), are substantially the same as those offered to the JVCO under the
ROFO; and (iii) the Acquiring Party and the Third Party have entered into an
appropriate acquisition, sublicense or other agreement within [*] from the
termination of the term mentioned in Section 6.3.2 below.


6.3.1    ROFO Notice. The Acquiring Party shall promptly notify JVCO and the
other Parties in writing that it has developed or acquired rights to use the
Alternative Base Oil Technology, in accordance with items (i) to (iii) of
Section 6.3 above, and of its intention to offer the sale, use of or sublicense
any of such Alternative Base Oil Technology to any Third Party (“ROFO Notice”).
The ROFO Notice shall include a reasonable description of the applicable
Alternative Base Oil Technology and the fundamental terms and conditions
proposed by the Acquiring Party.


6.3.2    Exercise of the ROFO. JVCO shall have [*] to (i) conduct an assessment
of the Alternative Base Oil Technology and, for such purpose, the Acquiring
Party hereby undertakes to provide to JVCO all information it believes in good
faith is necessary for the JVCO's full and complete assessment, and (ii) send
the Acquiring Party a written notice expressing its intention to exercise its
ROFO. In the event JVCO does exercise such ROFO, it shall be obligated to enter
into an appropriate acquisition or sublicense agreement within [*] as from the
written notice mentioned in item (ii) of this Section 6.3.2, under the terms and
conditions referred to in the ROFO Notice.


6.3.3.    Repetition of ROFO. If the Acquiring Party and the Third Party have
not entered into an appropriate acquisition, sublicense or other agreement
within [*] from the termination of the term mentioned in Section 6.3.2 above or
in the event of any material change to the economic terms offered by the Third
Party or to the fundamental business terms, then the Acquiring Party must again
comply with the provisions of this Section 6.3 before the Acquiring Party may
sell, offer the use of or sublicense such Alternative Base Oil Technology to a
Third Party.




[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.



28

--------------------------------------------------------------------------------




6.4.    Conflict of Interest in Relation to the ROFO. The Parties hereby agree
that the Acquiring Party and its representatives at the Board of Directors shall
be deemed to be conflicted in relation to the JVCO's decision whether or not it
shall exercise its ROFO. Therefore, the Acquiring Party and its representatives
at the Board of Directors shall abstain from voting this matter.


VII.    Representations and Warranties of the Amyris Entities


The Amyris Entities hereby jointly represent and warrant to the Cosan Entities
that all of the statements contained in this Article are true and correct, in
all material aspects, on the date hereof:


7.1.    Organization and Good Standing.   AB is an Affiliate of AI and is a
joint stock company (sociedade anônima) duly organized and validly existing
under the laws of Brazil and has the corporate power to own its assets and carry
on its business as now being conducted. AI is a company duly organized and
validly existing under the laws of the State of Delaware, United States of
America, and has the corporate power to own its assets and carry on its business
as now being conducted.


7.2.    Power and Authority of the Amyris Entities.   Each of AB and AI has full
power and authority to enter into this JV Agreement and to perform its
obligations hereunder. There is no legal or contractual impediment for the
consummation of the acts provided for hereunder by the Amyris Entities.


7.3.    No Violation, Consents.   Neither the execution of this JV Agreement,
nor the performance by AB or AI of their obligations hereunder will: (a) violate
or otherwise constitute a default under any material contract, commitment or
other obligation to or by which AB or AI is bound; (b) violate or conflict with
any law, rule, judicial, arbitral or administrative decision or order to which
AB or AI is subject; (c) violate or conflict with any rights of third parties;
(d) violate or conflict with any applicable law; or (e) require any consent,
approval or authorization of, notice to, or registration with any person,
entity, court or governmental authority, except in relation to the SBDC
Approval.





29

--------------------------------------------------------------------------------




7.4.    Financial Condition. AB and AI have the financial strength and resources
to enter into this JV Agreement and to consummate the transactions contemplated
herein, under the terms and conditions provided for in this JV Agreement.


7.5.    Alternative Base Oil Technology. As of the date hereof, AB and AI do not
have ownership or license rights over, information related to, plans for or an
active research program focused on the production of Base Oils from any
intermediate molecule other than BioFene.


7.6.    Exclusiveness of the Representations and Warranties.   This JV Agreement
contains all representations and warranties made by AB and AI to the Cosan
Entities in relation to this JV Agreement. AB and AI make no additional
representations and warranties, either express or implied, with regard to this
JV Agreement or the operations contemplated by this JV Agreement.


VIII.    Representations and Warraties of the Cosan Entities


The Cosan Entities hereby jointly represent and warrant to the Amyris Entities
that all the statements contained in this Article are true and correct, in all
material aspects, on the date hereof:


8.1.    Organization and Good Standing. CCL is an Affiliate of Cosan and is a
joint stock company (sociedade anônima) duly organized and validly existing
under the laws of Brazil and has the corporate power to own its assets and carry
on its business as now being conducted. Cosan is a publicly-held joint stock
company (companhia aberta) duly organized and validly existing under the laws of
Brazil and has the corporate power to own its assets and carry on its business
as now being conducted.


8.2.    Power and Authority. The Cosan Entities have full power and authority to
enter into this JV Agreement and to perform its obligations hereunder. There is
no legal or contractual impediment for the consummation of the acts provided for
hereunder by the Cosan Entities.





30

--------------------------------------------------------------------------------




8.3.    No Violation, Consents. Neither the execution of this JV Agreement, nor
the performance by the Cosan Entities of its obligations hereunder will: (a)
violate or otherwise constitute a default under any material contract,
commitment or other obligation to or by which the Cosan Entities are bound; (b)
violate or conflict with any law, rule, judicial, arbitral or administrative
decision or order to which the Cosan Entities are subject; (c) violate or
conflict with any rights of third parties; (d) violate or conflict with any
applicable law; or (e) require any consent, approval or authorization of, notice
to, or registration with any person, entity, court or governmental authority,
except in relation to the SBDC Approval.


8.4.    Financial Condition. The Cosan Entities have the financial strength and
resources to enter into this JV Agreement and to consummate the transactions
contemplated herein, under the terms and conditions provided for in this JV
Agreement.


8.5.    Exclusiveness of the Representations and Warranties.  This JV Agreement
contains all representations and warranties made by the Cosan Entities to the
Amyris Entities in relation to this JV Agreement. The Cosan Entities makes no
additional representations and warranties, either express or implied, with
regard to this JV Agreement or the operations contemplated by this JV Agreement.


IX.    Other Obligations


9.1.    Production of BioFene by the JVCO.   The Parties agree that the main
purpose of the JVCO is the development, production, marketing and distribution
of the JVCO Products. In this sense, the JVCO may opt to either produce its own
BioFene to use in the production of the JVCO Products or purchase BioFene
already manufactured either by the Amyris Entities or any Third Party. The
JVCO's decision to produce or not the BioFene to be used in the production of
the JVCO Products shall be made exclusively by the JVCO's Board of Directors. In
case the JVCO opts to produce its own BioFene, the JVCO shall manufacture the
BioFene under the terms and conditions of the BioFene IP License and Feedstock
Supply Agreement. In case the JVCO opts to produce its own BioFene, the Amyris
Entities shall, on behalf of the JVCO, control the process of technology
transfer, as well as all related technical decisions in connection with the
production of





31

--------------------------------------------------------------------------------




BioFene by the JVCO.


9.2.    Initial Milestones and Initial Production Milestone.   The Parties shall
use their best efforts to meet or exceed, or to cause the JVCO to meet or
exceed, the milestones described below and by the dates set forth below for each
of them (collectively, the “Initial Milestones”):


(a)    finalization and approval by the Parties of the Feasibility Assessment:
by March 31, 2011, but no later than June 30, 2011;


(b)    formation of the JVCO in accordance with the Shareholders' Agreement: 30
(thirty) days from the approval of the Feasibility Assessment described in item
(a) above; and


(c)    approval of the Initial Business Plan by the Board of Directors: 90
(ninety) days from the formation of the JVCO described in item (b) above.


9.2.1.    Initial Production Milestone. The Parties agree that the Initial
Business Plan shall contemplate a milestone for the beginning of production of
JVCO Products by the JVCO by a date to be agreed thereto (the “Initial
Production Milestone”).


9.2.2.    Beginning of JVCO's Operation. In the event any of the Initial
Milestones or the Initial Production Milestone are not met in accordance with
Sections 9.2 and 9.2.1 hereof, and the Parties do not agree otherwise at the
time, then each of the Parties shall have the right to terminate the JV and
require the dissolution of the JVCO (if incorporated), as contemplated by
Sections 10.2 and 10.2.1.


9.3.    JVCO Manufacturing Plant for JVCO Products.   The Parties agree that it
will not be necessary for the JVCO to have a manufacturing plant for the
production of the JVCO Products at the start of its operations. The Parties
further agree that it will always be possible for JVCO to choose to (a)
outsource the production of JVCO Products to a Third Party manufacturer,
provided that such outsourcing is made at arms' length terms and conditions and
in the best interest



32

--------------------------------------------------------------------------------




of the JVCO or (b) build or acquire a manufacturing facility, as set forth in
Sections 9.3.1 to 9.3.1.3 below. The decision to build or acquire a
manufacturing facility shall be made upon recommendation by the Executive
Committee, subject to approval by the Board of Directors.


9.3.1.    Construction or Acquisition of a Manufacturing Plant. In the event the
JVCO decides to build or acquire a manufacturing facility for the production of
the JVCO Products, then it is expected that such facility shall be built or
acquired in Brazil, unless otherwise agreed by the Parties, in a site selected
by the Executive Committee and approved by JVCO's Board of Directors in
accordance with the engineering plans to be designed at the time.


9.3.1.1    All costs and expenses incurred in connection with the development
and construction or acquisition of the manufacturing plant shall be borne,
directly or indirectly, by CCL and AB, proportionally to their equity interest
in the JVCO. The ultimate funding structure for the construction or acquisition
of the manufacturing plant shall be proposed by the Executive Committee and
approved by JVCO's Board of Directors.


9.3.1.2    The Executive Committee of the JVCO shall be responsible for the
process of building or acquiring the manufacturing plant and all technical,
engineering and similar decisions, with input and support from the Amyris
Entities and the Cosan Entities, provided such process does not exceed the scope
of the then-current business plan or budget.


9.3.1.3    The JVCO, with the cooperation and support of the Parties, shall work
to duly obtain all appropriate licenses for the manufacturing plant.


9.4.    SBDC Approval.   The Parties shall duly and timely notify the
transactions contemplated by this JV Agreement to the SBDC, for the purpose of
obtaining its approval (“SBDC Approval”). AB and CCL undertake to promptly
provide all information required by the local competition law in connection with
the notification referred to herein and therefore will become jointly liable for
any failure in doing so. The costs and risks concerning this filing (including
the





33

--------------------------------------------------------------------------------




notification fee due to the SBDC) will be equally shared among the Parties
hereto, i.e. fifty percent (50%) by AB and fifty percent (50%) by CCL, except
for any attorney or consultants fees which CCL or AB may hire individually to
aide it in the notification or monitoring of the notification process. The
Parties shall endeavor to use their best efforts to comply with any
determinations of SBDC with regard to or arising from the notification to SBDC
of the transactions contemplated herein, as well as to mitigate any loss of the
Parties resulting from the compliance with such occasional determinations of
SBDC. In any circumstances, the closing of the transactions contemplated herein
shall not be conditioned upon SBDC Approval.


9.5.    Expenses.   Except as expressly and specifically provided for otherwise
in this JV Agreement, all costs and expenses, including fees for attorneys,
accountants, financial consultants, auditors, and applicable taxes, incurred
with respect to this JV Agreement, or the operations contemplated herein, will
be paid by the Party incurring such costs and expenses.


9.6.    Disclosure.   The Parties agree that any announcement made to the media,
communication to the public, or any other means of disclosure by any of the
Parties of any of the terms and conditions provided for in this JV Agreement or
in the Ancillary Agreements may only be made upon the prior written approval of
the Parties, which shall not be denied without reasonable justification, except
(i) if said disclosure is required in accordance with applicable law, including
but not limited to capital markets rules and accounting rules, in which event
the Party subject to the disclosure obligation must employ its best efforts to
coordinate said disclosure with the other Party, and (ii) as provided in Section
9.7.2.


9.7.    Confidentiality. All financial, commercial, technical, proprietary, or
other information, or data, patent applications, copyrightable material, trade
secrets and know-how, computer software and programs, concepts, processes and
samples disclosed by a Party (“Disclosing Party”) to one or more other Parties
(each a “Receiving Party”), or to their representatives or agents, from the date
hereof until termination of this JV Agreement, regardless of the form of
communication, and all copies, notes, analyses, compilations, studies, and other
documents that contain or reflect the same shall be considered confidential





34

--------------------------------------------------------------------------------




information for the purpose of this Section 9.7 (all the foregoing being
collectively referred to herein as the “Confidential Information”). For the
avoidance of doubt, disclosures between the Amyris Entities or between the Cosan
Entities are not subject to this Section 9.7.


9.7.1.    Ownership of Confidential Information. Each Party will remain the sole
owner of any Confidential Information it provides. During the term of this JV
Agreement and for two (2) years thereafter, the Receiving Party will (i) use the
Confidential Information solely for the business activities contemplated
hereunder and not for any other purpose; and (ii) keep confidential, protect
and, except as provided below, not disclose any Confidential Information to any
third party.


9.7.2.    Disclosure of Confidential Information. Each Receiving Party agrees
that (a) the Confidential Information may only be disclosed to (i) those of its
managers, directors, officers, employees, advisors, and representatives who need
to know such Confidential Information for the purpose of evaluating the JV and
related business activities, and (ii) those of its managers, directors,
officers, employees, representatives and advisors (or any joint advisors to the
JV) whose services may reasonably be required by the Receiving Party in
connection with the JV and (b) any persons to whom the Confidential Information
is disclosed will undertake to the Receiving Party to comply with the
obligations of confidentiality, use and non-disclosure hereunder. Prior to the
disclosure of any such Confidential Information by a Receiving Party to any
third party, the Receiving Party shall obtain the signature of such third party
to a confidentiality agreement in line with the provisions contained herein.
Notwithstanding the foregoing, the Parties may disclose the terms of this JV
Agreement and file all necessary documents regarding this transaction, including
this JV Agreement, with the U.S. and Brazilian Securities and Exchange
Commissions (SEC/CVM).


9.7.3.    Return of Confidential Information. Promptly upon the request of the
Disclosing Party, each Receiving Party will return to the Disclosing Party or
destroy all Confidential Information previously furnished to it or in its
possession together with all copies of any of the same made by the Receiving
Party and all other material developed by the Receiving Party based on the
Confidential





35

--------------------------------------------------------------------------------




Information.


9.7.4.    Information Not Considered as Confidential Information. Confidential
Information shall not include, in respect of a Receiving Party, (a) information
that was known to such Receiving Party prior to its disclosure; (b) information
that becomes, after the time of its disclosure, part of the public domain
through no fault of a Receiving Party; (c) information that was disclosed to
such Receiving Party by a third party not under an obligation of confidentiality
to the Disclosing Party complaining hereunder prior to its disclosure; (d)
information that was independently developed by the Receiving Party, with no use
of any Confidential Information; or (e) disclosures in response to inquiries by
government authorities or other bodies to which the Receiving Party is
responsible, or in connection with court proceedings, provided that the Party
required to make the disclosure shall as soon as reasonably possible advise the
Disclosing Party and shall endeavor to use commercially reasonable efforts to
secure confidential treatment of the information so disclosed.


9.7.5.    No Disclosure of Confidential Information. Nothing in this JV
Agreement shall be interpreted as vesting, in favor of any Receiving Party or
any other person, any right of ownership or other right in Intellectual Property
held by a Disclosing Party, and a Disclosing Party shall be under no obligation
to disclose any particular item of Confidential Information to any Receiving
Party.


X.    Term and Termination


10.1.    Term. This JV Agreement shall enter into full force and effect upon its
execution and shall expire on the sooner of (i) ten (10) years from the date
hereof; or (ii) termination of the JV by mutual consent or as otherwise
permitted under this JV Agreement (such period of time when the JV Agreement is
in force, the “Term”).


10.1.1.    Renewal of the JV Agreement. After the expiration of the ten
(10)-year term, this JV Agreement may be renewed by mutual written consent of
the Parties. For this purpose, the Parties agree to meet no later than
twenty-four (24) months before the expiration of the ten (10)-year term in order
to decide whether





36

--------------------------------------------------------------------------------




or not to renew this JV Agreement.


10.1.1.1.    Failure of renewal. If the Parties fail to mutually agree to renew
this JV Agreement upon the expiration of the ten (10)-year term pursuant to
Section 10.1.1 above, then the JV shall be terminated and the JVCO shall be
dissolved and liquidated in accordance with the provisions of its Bylaws and the
applicable laws. In this case, the Parties shall have no further rights or
obligations hereunder, except for rights and obligations which arose prior to,
or as a result of, such termination and those rights and obligations which
expressly survive termination of this JV Agreement. Moreover, in such case all
of the Ancillary Agreements would be automatically terminated, and the Parties
shall have no further rights or obligations thereunder, except for rights and
obligations which expressly survive termination of the relevant Ancillary
Agreement.


10.2.    Termination for Failure to Meet Initial Milestones; Initial Production
Milestone or Force Majeure Event. This JV Agreement and the JVCO may be
terminated by any Party, upon the delivery of a written notice to the other
Parties, in accordance with Section 13.3, (i) in the event that any of the
Initial Milestones are not successfully met in the timeframes provided therein;
(ii) in the event that the Initial Production Milestone is not successfully met
in the timeframe provided in the Initial Business Plan; or (iii) in the event of
a Force Majeure Event, in accordance with Section 13.1.


10.2.1.    Consequence of Such Termination. Upon termination of this JV
Agreement and the JV under Section 10.2, the JVCO shall be dissolved and
liquidated in accordance with the provisions of its Bylaws (assuming it has been
formed). In this case, the Parties shall have no further rights or obligations
hereunder, except for rights and obligations which arose prior to, or as a
result of, such termination and those rights and obligations which expressly
survive termination of this JV Agreement. Moreover, in such case all of the
Ancillary Agreements would be automatically terminated, and the Parties shall
have no further rights or obligations thereunder, except for rights and
obligations which expressly survive termination of the relevant Ancillary
Agreement.





37

--------------------------------------------------------------------------------




10.3    Termination by Mutual Consent. This Agreement and the JVCO may be may be
terminated by mutual consent of the Parties.


10.3.1    Consequence of Such Termination. Upon termination of this JV Agreement
and the JV under Section 10.3, the JVCO shall be dissolved and liquidated in
accordance with the provisions of its Bylaws (assuming it has been formed). In
this case, the Parties shall have no further rights or obligations hereunder,
except for rights and obligations which arose prior to, or as a result of, such
termination and those rights and obligations which expressly survive termination
of this JV Agreement. Moreover, in such case all of the Ancillary Agreements
would be automatically terminated, and the Parties shall have no further rights
or obligations thereunder, except for rights and obligations which expressly
survive termination of the relevant Ancillary Agreement.


10.4    Termination for Default. This Agreement and the JVCO may be may be
terminated by a Party in the event of a Default by the other Party as provided
in Article XI below.


10.5.    Survival. Sections 3.3.3, 9.5, 9.6, 9.7, 10.1.1.1, 10.2.1, 10.3.1.,
11.2.2, 13.3, 13.4, 13.5 and 13.6 and Article XII shall survive the expiration
or termination of this JV Agreement.


XI.    Default


11.1.    Default Events. Each of the following actions shall be considered an
event of default under this JV Agreement (“Default Event”):


(i)    breach by the Amyris Entities of any material obligations set forth in
this JV Agreement or the Shareholders' Agreement;


(ii)    breach by the Amyris Entities of their respective obligations to enter
into the Base Oils IP License Agreements under Section 6.1.2 or the Biofene IP
License and Feedstock Supply Agreement under Section 6.1.1(b);





38

--------------------------------------------------------------------------------




(iii)    breach by the Cosan Entities of any material obligations set forth in
this JV Agreement or the Shareholders' Agreement; and


(iv)    breach by the Cosan Entities of their respective obligations to enter
into the Biofene IP License and Feedstock Supply Agreement under Section
6.1.1(a).


11.2.    Cure Period for Default Events - Consequences of Uncured Defaults. In
case of any Default Event that is not cured within sixty (60) days as from the
receipt of a default notice to be sent by the non defaulting Party or the JVCO
to the defaulting Party, the non defaulting Party shall have the right, but not
the obligation, at its sole discretion, to: (i) seek or cause the JVCO to seek
specific performance; or (ii) in the event of a breach by the other Party of a
material obligation set forth in this JV Agreement or the Shareholders'
Agreement, (a) dissolve and liquidate the JVCO in accordance with its Bylaws, or
(b) exercise the Default Put Option of the Default Call Option set forth in
Chapter XII of the Shareholders' Agreement. All decisions related to
consequences in case of a Default Event to be taken by the JVCO shall be decided
by the non defaulting Party members of the Board of Directors of the JVCO
exclusively (and the defaulting Party members of the Board of Directors shall
refrain from voting), as contemplated by the Shareholders' Agreement.


11.2.1.    Ancillary Agreements During the Cure Period. For purpose of
clarification, in the event of a breach by a Party of a material obligation set
forth in this Agreement or the Shareholders' Agreement, the non defaulting Party
may suspend compliance with its obligations and covenants under the Ancillary
Agreements, as the case may be, during the sixty (60)-day cure period, without
any penalty.


11.2.2.    Consequence of Uncured Default Event. In the event a Default Event is
not cured and the non-defaulting party elects to dissolve and liquidate the JVCO
as provided in Section 11.2(ii)(a) above, then (i) each Ancillary Agreements
shall terminate or survive as specifically set forth in such Ancillary
Agreement, and (ii) the JVCO shall be liquidated in accordance with the
provisions of its Bylaws.





39

--------------------------------------------------------------------------------




XII.    Governing Law and Dispute Resolution


12.1.    Governing Law. This JV Agreement shall be governed by and construed in
accordance with the laws of Brazil.


12.2.    Arbitration. The Parties undertake to endeavor their best efforts to
amicably resolve by mutual negotiation any disputes arising from or in
connection with this JV Agreement and/or its Schedules and/or related thereto,
including but not limited to any issues relating to the existence, validity,
effectiveness, contractual performance, interpretation, breach or termination.
In case such mutual agreement is not reached, any dispute will be referred to
and exclusively and finally settled by binding arbitration according to the then
existing rules (“Arbitration Rules”) of the Arbitration and Mediation Center of
the Chamber of Commerce Brazil-Canada (“Arbitration Chamber”). The Arbitration
Rules are deemed to be incorporated by reference to this JV Agreement, except as
such Arbitration Rules may be modified herein or by mutual agreement by the
Parties. The arbitration proceedings filed based on this JV Agreement shall be
administered by the Arbitration Chamber.


12.3    Full compliance with the arbitration agreement. For the avoidance of any
doubt, this Article XII equally binds all the Parties to this JV Agreement who
agree to submit to and comply with all the terms and conditions of this Article
XII, which shall be in full force and effect irrevocably, and subject to
specific performance. The Parties expressly agree that no additional instrument
or condition is required to give it full force and effect, including but not
limited to the "compromisso" under article 10 of the Arbitration Law.


12.4.    Arbitral Tribunal. The arbitration will be settled by a panel of three
arbitrators. If there are only two parties to the arbitration, each party shall
nominate one arbitrator in accordance with the Arbitration Rules and the two
arbitrators so nominated shall nominate jointly a third arbitrator, who shall
serve as the chair of the arbitral tribunal (“Arbitral Tribunal”), within
fifteen (15) days from the receipt of a communication from the Arbitration
Chamber by the two previously nominated arbitrators. If there are multiple
parties, whether as





40

--------------------------------------------------------------------------------




claimants or as respondents, the multiple claimants, jointly, and the multiple
respondents, jointly, shall nominate an arbitrator within the time limits set
forth in the Arbitration Rules. If any arbitrator has not been nominated within
the time limits specified herein and/or in the Arbitration Rules, as applicable,
such appointment shall be made by the Arbitration Chamber upon the written
request of any party within fifteen (15) days of such request. If at any time a
vacancy occurs in the Arbitral Tribunal, the vacancy shall be filled in the same
manner and subject to the same requirements as provided for the original
appointment to that position.


12.5.    Place of Arbitration. The place of the arbitration shall be the city of
São Paulo, State of São Paulo, Brazil, where the award shall be rendered.


12.6.    Language. The arbitration shall be conducted in Portuguese. Documentary
evidence in the arbitration proceedings may be submitted in English and
translation thereof will not be required.


12.7.    Binding Nature. The arbitration award shall be final, unappealable and
binding on the Parties, their successors and assignees, who agree to comply with
it spontaneously and expressly waive any form of appeal, except for the request
for correction of material error or clarification of uncertainty, doubt,
contradiction or omission of the arbitration award, as set forth in article 30
of the Arbitration Law, except, yet, for the good-faith exercise of the
annulment established in article 33 of the Arbitration Law. If necessary, the
arbitration award may be performed in any court which has jurisdiction or
authority over the Parties and their assets. The decision will include the
distribution of costs, including reasonable attorney's fees and reasonable
expenses as the Arbitral Tribunal sees fit.


12.8.    Fine for Breach of Arbitration. Any Party which, without legal support,
frustrates or prevents the instatement of the Arbitral Tribunal, whether by
failing to adopt necessary measures within proper time, or by forcing the other
Parties to adopt the measures set forth in article 7 of the Arbitration Law, or
yet, by failing to comply with all the terms of the arbitration award, shall pay
a pecuniary fine equivalent to [*] reais (R$[*]) per day of delay, applicable,
as




[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.



41

--------------------------------------------------------------------------------




appropriate, from (a) the date on which the Arbitral Tribunal should have been
instated; or, yet, (b) the date designated for compliance with the provisions of
the arbitration award, without prejudice to the determinations and penalties
included in such award.


12.9.    Exceptional Court Jurisdiction. The Parties are fully aware of all
terms and effects of the arbitration clause herein agreed upon, and irrevocably
agree that the arbitration is the only form of resolution of any disputes
arising from or in connection with this JV Agreement and/or related thereto.
Without prejudice to the validity of this arbitration clause, the Parties hereby
may seek judicial assistance and/or relief, if and when necessary, for the sole
purposes of: (a) executing obligations that admit, forthwith, specific
performance; (b) obtaining coercive or precautionary measures or procedures of a
preventive, provisional or permanent nature, as security for the arbitration to
be commenced or already in course among the Parties and/or to ensure the
existence and efficacy of the arbitration proceeding; or (c) exercising in good
faith the right to vacate the award established in article 33 of the Arbitration
Law; or (d) obtaining measures of a mandatory and specific nature, it being
understood that, upon accomplishment of the mandatory or specific enforcement
procedures sought, it shall be returned to the Arbitral Tribunal to be
established or already established, as applicable, full and exclusive authority
to decide on all and any issues, whether related to procedure or merit, which
has caused the mandatory or specific enforcement claim, with the respective
judicial proceeding being interrupted until the partial or final decision of the
Arbitral Tribunal. For the measures indicated in (b) and (c) above, the Parties
elect the Judicial District of the city of São Paulo, State of São Paulo,
Brazil, to the exclusion of any other courts. The filing of any measure under
this clause does not entail any waiver to the arbitration clause or to the full
jurisdiction of the Arbitral Tribunal.


12.10.    Confidentiality. Any and all documents and/or information exchanged
between the Parties or with the Arbitral Tribunal will be confidential. Unless
otherwise expressly agreed in writing by the Parties or required by Law, the
Parties, their respective representatives and Affiliates, the witnesses, the
Arbitral Tribunal, the Arbitration Chamber and its secretariat undertake to keep
confidential the existence, content and all awards and decisions relating to the





42

--------------------------------------------------------------------------------




arbitration proceeding, together with all the material used therein and created
for the purposes thereof, as well as other documents produced by the other Party
during the arbitration proceeding which are not otherwise in the public domain -
except if and to the extent that such disclosure is required from one of the
Parties pursuant to Law.


12.11.    Contractual Performance. Unless otherwise agreed in writing, the
Parties shall continue to diligently perform their respective duties and
obligations under this JV Agreement while an arbitral proceeding is pending.


12.12.    Consolidation. In order to facilitate the comprehensive resolution of
related disputes under this JV Agreement and all other related agreements,
including the Shareholders Agreement and/or the other agreements and instruments
mentioned herein and therein, any or all such disputes may be brought in a
single arbitration under the following circumstances and conditions. If one or
more arbitrations are already pending with respect to a dispute under any of the
agreements by and between the Parties, then any party to a new dispute under any
of said agreements or any subsequently filed arbitration brought under any said
agreements may request that such new dispute or any subsequently filed
arbitration be consolidated into any prior pending arbitration. Within twenty
(20) days of a request to consolidate, the parties to the new dispute or the
subsequently filed arbitration shall select one of the prior pending
arbitrations into which the new dispute or subsequently filed arbitration may be
consolidated (“Selected Arbitration”). If the parties to the new dispute or
subsequently arbitration are unable to agree on the Selected Arbitration within
such twenty (20) day period, then the Arbitration Chamber shall indicate the
Selected Arbitration within twenty (20) days of a written request by a party to
the new dispute or the subsequently filed arbitration. If the Arbitration
Chamber fails to indicate the Selected Arbitration within the twenty (20)-day
time limit indicated above, the arbitration first initiated shall be considered
the Selected Arbitration. The new dispute or subsequently filed arbitration
shall be so consolidated, provided that the Arbitral Tribunal for the Selected
Arbitration determines that: (i) the new dispute or subsequently filed
arbitration presents significant issues of law or fact common with those in the
Selected Arbitration; (ii) no party to the new dispute or to the Selected





43

--------------------------------------------------------------------------------




Arbitration would be unduly harmed; and (iii) consolidation under these
circumstances would not result in undue delay for the Selected Arbitration. Any
such order of consolidation issued by the Arbitral Tribunal shall be final and
binding upon the parties to the new dispute, the Selected Arbitration or
subsequently filed arbitrations. The Parties waive any right they may have to
appeal or to seek interpretation, revision or annulment of such order of
consolidation under the Arbitration Rules and/or the Law in any court. The
Arbitral Tribunal for the Selected Arbitration into which a new dispute or
subsequently filed arbitration is consolidated shall serve as the Arbitral
Tribunal for the consolidated arbitration.


XIII.    Other Provisions


13.1.    Force Majeure. No Party shall be liable to the other Parties for any
loss suffered or incurred by such other Parties as a result of any events which
the Parties could not reasonably have foreseen or controlled on the date hereof
by reason of the unavoidable, unforeseeable and uncontrollable nature of such
events, including, but not limited to: (i) any decree, ruling, decision,
instruction, judgment or order issued by any authority, whether enacted or
otherwise promulgated, (ii) riots, insurrections or civil or foreign wars, acts
of terrorism, riot, sabotage, accident, embargo, labour dispute, strike, short
or reduced supply of fuel or raw material (to the extent such supply failure or
shortage is beyond the Party's control) or transportation embargo, (iii) fire,
explosion, perils of the sea, flood, drought, earthquake or other natural
calamity, (iv) plague, pandemic or other health emergency that causes widespread
business disruption, or (v) any other circumstances beyond the control of the
Parties or the affected Party (any such event, a “Force Majeure Event”), and
failure or delay by any Party in performing any of its obligations under this JV
Agreement due to a Force Majeure Event shall not be considered as a breach of
this JV Agreement; provided, however, that the Party suffering such Force
Majeure Event shall notify the other Parties in writing promptly after the
occurrence of such Force Majeure Event and shall, to the extent reasonable and
lawful, use its best efforts to remove or remedy the Force Majeure Event. The
Parties agree that in case any Force Majeure Event cannot be removed or remedied
within sixty (60) days of such Force Majeure





44

--------------------------------------------------------------------------------




Event, then the other Parties shall have the right to terminate this JV
Agreement in accordance with Section 10.2.


13.2.    Post Closing Cooperation and Support. In case at any time after the
date hereof any further action is necessary, proper or advisable to carry out
the purposes of this JV Agreement, as soon as reasonably practicable, each Party
shall take, or cause its proper officers, directors or representatives to take,
all such necessary, proper or advisable actions.


13.3.    Notices. All notices, requests, claims or other communication required
or permitted hereunder shall be in writing and shall be delivered by hand,
registered mail, recognized commercial courier or sent by facsimile transmission
(in this case, with written confirmation of receipt). Any such notice shall be
deemed as given when so delivered to the following addresses (or such other
addresses and numbers as a Party may designate by written notice to the other
Parties):


If to Cosan:
Cosan S.A. Indústria e Comércio
Av. Presidente Juscelino Kubitschek, 1726 - 6th floor
São Paulo - SP - Brazil
Attn.:    [*]
Phone: [*]
E-mail: [*]


If to CCL:
Cosan Combustíveis e Lubrificantes S.A.
Rua Victor Civita, 77, Block 1, suites 104, 201, 301 and 401,
Rio de Janeiro - RJ
Att.: [*]
Tel: [*]
FaxE-mail: [*]


With a copy to (in cases of notices to any of the Cosan Entities)


Mattos Filho, Veiga Filho, Marrey Jr. e Quiroga Advogados




[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.



45

--------------------------------------------------------------------------------




Alameda Joaquim Eugenio de Lima, 447,
São Paulo -SP - Brazil
Attn.: [*]
Phone: [*]
E-mail: [*]


If to AB:
Amyris Brasil S.A.
Rua James Clerk Maxwell, nº 315, Techno Park
Campinas - SP - Brazil
Attn.:     [*]
Phone: [*]
E-mail: [*]


If to AI:
Amyris, Inc.
5885 Hollis Street, Suite 100, Emeryville
California - United States of America
Attn.:    [*]
Phone: [*]
Fax: [*]
E-mail: [*]


With a copy to:


Amyris, Inc.
5885 Hollis Street, Suite 100, Emeryville
California - United States of America
Attn.:    [*]
Phone: [*]
Fax: [*]
E-mail: [*]


And


[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.



46

--------------------------------------------------------------------------------




Pinheiro Neto Advogados
Rua Hungria, 1100
01455-000 São Paulo - SP
Brazil
Att.: [*]
Fax: [*]
E-mail: [*]


13.4.    Entire Agreement. This JV Agreement contains the entire agreement and
understanding concerning the subject matter hereof between the Parties hereto
and supersedes any prior or contemporaneous oral or written agreements,
communications, proposals and representations with respect to its subject matter
and prevails over any conflicting or additional terms of any quote, order,
acknowledgement or similar any prior understanding among the Parties during the
term of this JV Agreement. No modification or amendment to this JV Agreement
will be binding, unless in writing and signed by a duly authorized
representative of each Party.


13.5.    Severability. If any provision of this JV Agreement is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this JV Agreement shall remain in full force and effect. Any provision of this
JV Agreement held invalid or unenforceable only in part or degree will remain in
full force and effect to the extent not held invalid or unenforceable. The
Parties will in good faith negotiate and endeavor their best efforts to replace
an invalid or unenforceable provision by an equivalent valid and enforceable
provision.


13.6.    Waivers. No waiver, termination or discharge of this JV Agreement, or
any of the terms or provisions hereof, shall be binding upon any Party hereto
unless confirmed in writing. No waiver by any Party hereto of any term or
provision of this JV Agreement or of any default hereunder shall affect such
Party's rights thereafter to enforce such term or provision or to exercise any
right or remedy in the event of any other default, whether or not similar.


13.7.    Assignment. The respective rights and obligations of the Parties under
this JV Agreement may not be assigned without the prior written consent of the




[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.



47

--------------------------------------------------------------------------------




others. The consent of the other Parties shall not be unreasonably withheld. In
case of an assignment by a Party to one of its Affiliates, such consent shall
not be withheld in any circumstance if the assigning Party remains liable for
the obligations of the assignee under this JV Agreement or guarantees the
fulfillment of such obligations [*].


In Witness Whereof, the undersigned have caused their respective duly authorized
representatives to execute this JV Agreement as of the day and year first above
written.


São Paulo, December 15, 2010




[Signature Pages to Follow]




[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.





48

--------------------------------------------------------------------------------




[Signature Page for the Joint Venture Agreement, entered into by and among Cosan
Combustíveis e Lubrificantes S.A., Cosan S.A. Indústria e Comércio, Amyris
Brasil S.A. and Amyris, Inc., dated December 15, 2010]






COSAN COMBUSTÍVEIS E LUBRIFICANTES S.A.


/s/ signature illegible__________    /s/ signature illegible





49

--------------------------------------------------------------------------------




[Signature Page for the Joint Venture Agreement, entered into by and among Cosan
Combustíveis e Lubrificantes S.A., Cosan S.A. Indústria e Comércio, Amyris
Brasil S.A. and Amyris, Inc., dated December 15, 2010]






COSAN S.A. INDÚSTRIA E COMÉRCIO


/s/ signature illegible__________    /s/ signature illegible



50

--------------------------------------------------------------------------------




[Signature Page for the Joint Venture Agreement, entered into by and among Cosan
Combustíveis e Lubrificantes S.A., Cosan S.A. Indústria e Comércio, Amyris
Brasil S.A. and Amyris, Inc., dated December 15, 2010]






AMYRIS BRASIL S.A.


/s/ Fabio Schettino_____________    /s/ Roel Win Collier______________





51

--------------------------------------------------------------------------------




[Signature Page for the Joint Venture Agreement, entered into by and among Cosan
Combustíveis e Lubrificantes S.A., Cosan S.A. Indústria e Comércio, Amyris
Brasil S.A. and Amyris, Inc., dated December 15, 2010]






AMYRIS, INC.


/s/ John G. Melo





52

--------------------------------------------------------------------------------




[Signature Page for the Joint Venture Agreement, entered into by and among Cosan
Combustíveis e Lubrificantes S.A., Cosan S.A. Indústria e Comércio, Amyris
Brasil S.A. and Amyris, Inc., dated December 15, 2010]






WITNESSES:




1.    /s/ signature illegible___        2.    /s/ signature illegible___    
Name:     [illegible]                Name: [illegible]
ID: [illegible]                    ID: [*]




[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.











53

--------------------------------------------------------------------------------








































































































1

--------------------------------------------------------------------------------




EXHIBIT B
FEASIBILITY ASSESSMENT


[*]


[*]  Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission (a total of 21 pages for
this Exhibit B).  Confidential treatment has been requested with respect to the
omitted portions.











1

--------------------------------------------------------------------------------








































































































1

--------------------------------------------------------------------------------


























SCHEDULE I


to Joint Venture Implementation Agreement, entered into by and among Cosan
Combustíveis e Lubrificantes S.A., Cosan S.A. Indústria e Comércio, Amyris
Brasil S.A. and Amyris, Inc., dated June 03, 2011


Form of


Bylaws of NOVVI S.A.


CHAPTER I.    Company Name, Principal Place of Business, Purpose and Duration


Article 1.    NOVVI S.A. is a joint-stock company (sociedade anônima) governed
by these Bylaws and applicable laws, particularly Law No. 6404 of December 15,
1976, as amended (the “Corporation Law”).


Article 2.    The Company has its principal place of business and jurisdiction
in the city of São Paulo, State of São Paulo, at Avenida Presidente Juscelino
Kubitschek, No. 1327, 4º andar, sala 5, and may maintain branches, agencies or
representative offices elsewhere in Brazil or abroad, by resolution of the Board
of Directors (Conselho de Administração).


Article 3.    The Company's corporate objectives are the following: (a)
development, production, marketing and distribution, in Brazil or abroad, of
base oils derived from Amyris Biofene™, also referred to as farnesene, in their
various grades, or other technologies or molecules, as well as any other related
products approved by the Board of Directors (Conselho de Administração); and (b)
holding equity interests in other companies with corporate objectives consistent
with those activities mentioned in item (a) above.


Article 4.    The Company is incorporated for an indefinite period of time.





1

--------------------------------------------------------------------------------




CHAPTER II.    Capital Stock


Article 5.    The Company's subscribed capital stock is four hundred thousand
reais (R$ 400.000,00), divided into four hundred thousand (400.000) common
registered shares with no par value.


Sole Paragraph.    The Shareholders shall have a preemptive right to subscribe
for new shares in proportion to the shares of stock already held thereby. If any
shareholder waives its preemptive right in writing or, after being notified,
fails to respond within thirty (30) days from the date of such notice, then the
other shareholders shall be entitled to subscribe for such shares in proportion
to the shares of stock held thereby.


Article 6.    The Shares are indivisible as regards the Company. Each common
registered share shall carry one vote in general shareholders' meeting
resolutions.


CHAPTER III.    General Meetings


Article 7.    Annual General Meetings shall be held once a year, within the four
(4) month-period following the end of each fiscal year; Extraordinary General
Meetings shall be held whenever the Company's interests so require.


Article 8.    The General Meetings shall be presided over by the Chairman of the
Board of Directors or, in his/her absence, by an individual chosen by a majority
vote of the attendees. The Chairman shall choose the Secretary of the Meeting.


Article 9.    In addition to other matters provided by law, these Bylaws or in
any Shareholders' Agreement filed at the Company's headquarters, as provided in
Article 31 below, the General Meetings shall resolve on the following matters:


(a)    any capital reduction with distribution of funds or assets to the
Shareholders of the Company;





2

--------------------------------------------------------------------------------




(b)    any issuance of preferred shares, of any class, or change in the
characteristics, rights and privileges of the Company's shares;


(c)    any redemption, amortization or repurchase of shares or any convertible
securities, or changes in the conditions applicable to redemption, amortization
or repurchase of shares or convertible securities;


(d)    any merger, merger of shares (incorporação de ações), any form of
corporate reorganization, spin-off, drop down of assets and liabilities
involving the Company;


(e)    any amendment to these Bylaws;


(f)    any amendment of the dividend policy and/or the compulsory dividend set
forth in these Bylaws and dividend distribution in an amount lower than the
compulsory dividend set forth in these Bylaws;


(g)    any change in the account or tax principles or policies with respect to
the financial statements, except as required by Brazilian generally accepted
accounting principles or by law or regulation;


(h)    any change of corporate type;


(i)    winding up, judicial or out of court reorganization process, voluntary
acts of financial reorganization, bankruptcy or liquidation;


(j)    approval of any stock option, profit sharing or similar compensation plan
and any amendments thereto;


(k)    election and removal of the members of the Board of Directors;


(l)    approval of a Company's initial public offering of shares, of any equity
or convertible debt securities; and





3

--------------------------------------------------------------------------------




(m)    approval of the annual global gross amount to be paid to the Board of
Directors and the Executive Committee (Diretoria).


CHAPTER IV.    Management


Article 10.     The Company shall be managed by a Board of Directors (Conselho
de Administração) and by an Executive Committee (Diretoria).


Article 11.    The Board of Directors shall be composed of six (6) members, all
of whom shall be shareholders and elected by the Annual General Meeting for a
two (2)-year term, reelection being allowed. The Chairman of the Board of
Directors shall be designated by the General Meeting from among the elected
Directors.


Paragraph 1.    The members of the Board of Directors shall be invested in
office upon signing the relevant deed of investiture drawn up in the “Book of
Minutes of the Board of Directors' Meetings”, and shall serve until investiture
of their successors or until their resignation, death or replacement.


Paragraph 2.    The overall annual compensation of the members of the Board of
Directors approved by the General Meeting shall be equally allocated among its
members. Moreover, all members of the Board of Directors shall be entitled to be
reimbursed from any reasonable travel expenses arising from the performance of
their activities and functions.


Article 12.    In the event of vacancy in any office of the Board of Directors,
a General Meeting shall be convened within fifteen (15) business days of the
event, to fill such vacancy. In this case, no meeting of the Board of Directors
shall be held before the election of the new Director, unless otherwise agreed
by all of the Directors in office.


Paragraph 1.    In the event of temporary absence or impairment, the temporarily
absent or impaired Director shall appoint, from among the Board of Directors'
members, another Director to represent him/her.


Paragraph 2.    In the event of vacancy, temporary impairment or absence



4

--------------------------------------------------------------------------------




pursuant to this Article, the alternate or representative shall, also for the
purpose of voting at a meeting of the Board of Directors, act for his/her own
account and for the member he/she is replacing or representing.


Article 13.    The Board of Directors shall hold ordinary meetings at such time
and place as shall be determined by the Board of Directors, but in any case at
least every quarter; provided that, by the first month of every fiscal year, the
Board of Directors shall approve the schedule of ordinary meetings valid for the
starting year. Such meetings shall be held at the Company's headquarters or any
other place that may be chosen. Minutes of such meetings shall be drawn up in
the appropriate book.


Paragraph 1.    Meetings shall be convened by the Chairman of the Board of
Directors, by written notice delivered at least eight (8) days in advance,
stating the place, date and time of the meeting, and a detailed summary of the
agenda, which cannot include general items like “other matters to the Company's
interest”. Failure by the Chairman to call any meeting requested by any Director
within five (5) calendar days from the date of receipt of the request by any
Director allows any other Director to call the requested meeting. The call
notice shall also include a copy of any written material that shall be presented
during the meeting to support the relevant discussions, to the extent that such
material is ready by the time of the delivery of the call notice.


Paragraph 2.    The call notice shall be waived when all Directors in office are
present at the meeting or provided that all Directors in office expressly agree
to waive such formalities.


Paragraph 3.    In order for the Board of Directors' meetings to be called to
approve and adopt valid resolutions, a majority of its members in office shall
be present thereat, except if special quorum is provided in any Shareholders'
Agreement filed at the Company's headquarters, as provided in Article 31 below.
Any Directors who are represented at the meeting by an alternate or legally
appointed person, or who have sent their vote in writing, shall be deemed
present at the meeting.





5

--------------------------------------------------------------------------------




Paragraph 4.    Unless otherwise set forth in any Shareholders' Agreement filed
at the Company's headquarters as provided in Article 31 below, resolutions of
the Board of Directors shall always be adopted by a majority vote of the members
of the Board of Directors present at the meetings, it being understood that no
member of the Board of Directors shall hold a casting vote.


Article 14.    In addition to other matters provided by law, these Bylaws or in
any Shareholders' Agreement filed at the Company's headquarters, as provided in
Article 31 below, the Board of Directors shall have the following duties:


(i)    to establish the Company's general business guidelines, provided,
however, that the Executive Committee will be responsible for all decisions
related to the Company's daily activities;


(ii)     to approve the business plan and budget of the Company, as prepared by
the Executive Committee, including any and all modification thereto;


(iii)    to elect and remove the Company's Executive Officers;


(iv)    to call the General Meeting whenever deemed advisable or necessary;


(v)    to elect or replace the Company's independent auditing firm;


(vi)    to submit to the General Meeting proposals for allocation of the
Company's profits and for amendments to the Bylaws;


(vii)    to approve any association or joint venture involving the Company or
its subsidiaries;


(viii)    to approve the incurrence, amendment, modification, refinancing or
alteration of material terms by the Company of any indebtedness (or a series of
related transactions in the last twelve month period), except for those
indebtedness approved by the Board of Directors in the business plan or in the
budget;





6

--------------------------------------------------------------------------------




(ix)    to approve the granting of guarantees, sureties or aval guarantees (or a
series of related transactions in the last twelve month period), except for
those guarantees related to indebtedness approved by the Board of Directors in
the business plan or in the budget;


(x)    to approve the acquisition and/or disposal of or divestiture of assets,
except if otherwise contemplated by the approved business plan or budget;


(xi)    to approve any transaction which otherwise creates any obligation to the
Company, except if otherwise contemplated by the approved business plan or
budget;


(xii)    to approve any capital expenditures not contemplated in the approved
business plan or budget or which otherwise deviates from the approved business
plan or budget by up to ten percent (10%);


(xiii)    to approve the creation of committees that shall report to the Board
of Directors;


(xiv)    to approve the incorporation of subsidiaries;


(xv)    to approve any non-compete or exclusivity obligation binding on the
Company;


(xvi)    to decide whether the Company shall produce its own BioFene or purchase
it from the shareholders, their affiliates or third parties, based on a
substantiated proposal to be prepared and recommended by the Executive
Committee;


(xvii)    to approve the execution or amendment by the Company of any supply
agreement, off-take agreement or any agreements related to the actual production
and sale of the Company's products;


(xviii)    to decide to build a manufacturing facility for the production of the
Company's products and the site for such facility, based on a substantiated
proposal to be prepared and recommended by the Executive Committee;





7

--------------------------------------------------------------------------------




(xix)    to approve the annual gross amounts to be paid to the Executive
Officers; and


(xx)    to approve transactions with related parties.


Article 15.    The Company's Executive Committee shall be composed by up to four
(4) Officers, who need not be shareholders, but who must all reside in Brazil
and be elected by the Board of Directors.


Article 16.    The Officers shall serve for a unified two (2)-year term of
office, running from one Annual General Meeting to the second subsequent. All
Officers shall serve until investiture of their successors or until their
resignation, death or replacement, reelection being permissible.


Sole Paragraph.    The Officers' compensation approved by the General Meeting
shall be allocated as resolved by the Board of Directors that elect them.


Article 17.    In the occurrence of a vacancy in the position of any Officer,
for any reason whatsoever, an alternate shall be appointed by the Board of
Directors at a meeting to be held within ninety (90) days from such vacancy.


Article 18.    The Executive Committee shall meet whenever necessary, but at
least once a month. Meetings shall be chaired by the Chief Executive Officer or,
in his absence, by the Officer then appointed.


Sole Paragraph.    Extraordinary meetings shall be called by any of the
officers.


Article 19.    In the temporary absence or impairment of any Officer, said
Officer may appoint an alternate to replace him, subject to the approval of the
Board of Directors. The alternate so appointed shall perform all the functions
and shall have all the powers, rights and duties of the replaced Officer.


Sole Paragraph.    The alternate may be one of the remaining Officers.





8

--------------------------------------------------------------------------------




Article 20.    The Executive Committee shall be in charge of managing the
Company's business in general and shall perform all acts necessary or advisable
therefore, except for those which, by law or under these Bylaws or any
Shareholders' Agreement filed at the Company's headquarters, as provided in
Article 31 below, are incumbent on the General Meeting or on the Board of
Directors. Its powers include, but are not limited to, those sufficient to:


(a)    prepare the Company's business plan and budget, as well as implement the
approved Company's business plan and budget;


(b)    ensure compliance with prevailing law and these Bylaws and any
Shareholders' Agreement filed at the Company's headquarters, as provided in
Article 31 below;


(c)    ensure compliance with resolutions passed at General Meetings, Board of
Directors' meetings and its own meetings;


(d)    manage, administer and oversee the Company's business;


(e)    issue and approve internal directives and rules it deems useful or
necessary;


(f)    negotiate any supply agreement, off-take agreement or any agreement
related to the actual production and sale of the products to be manufactured by
the Company;


(g)    determine the products to be manufactured by the Company and of the
volumes of such product to be produced, provided that such determination shall
always follow any contractual commitments made by the Company;


(h)    determine the research and development plan and amendments thereto under
any research and development agreement;





9

--------------------------------------------------------------------------------




(i)    prepare a substantiated proposal regarding whether the Company shall
produce its own BioFene or purchase it from the shareholders, their affiliates
or third Parties, and recommendation of a decision to the Board of Directors;


(j)    prepare a substantiated proposal regarding whether to build a
manufacturing facility for the production of the Company's products and the site
for such facility, and recommendation of a decision to the Board of Directors;


(k)    the granting of any power of attorney to act on behalf of the Company;


(l)    compromise, waive, settle, sign commitments, assume obligations, invest
funds, acquire, dispose, mortgage, pledge or otherwise create a lien on the
Company's assets;


(m)    approve all necessary measures and perform the ordinary acts of
management, financial and economic nature in accordance with the Company's
objectives;


(n)    prepare the Company's financial statements and be responsible for the
bookkeeping of the Company's corporate, tax and accounting books and records;
and


(o)    define whether the Company shall built or own its own industrial plant
and, in case the Board of Directors approves the construction or ownership of
its own industrial plan, manage, administer and oversee all matters related to
the construction and operation of the plant.


Sole Paragraph.    The sale, exchange, transfer or disposal in any way of, or
creation of mortgages, pledges or encumbrances of any kind on, the Company's
real property shall be contingent on authorization and approval by the Board of
Directors.


Article 21.    Deeds of any kind, bills of exchange, checks, money orders,
agreements and, in general, any other documents entailing an obligation or
liability for the Company shall be signed: (a) by any two (2) Officers, acting



10

--------------------------------------------------------------------------------




jointly; (b) by any Officer jointly with an attorney-in-fact; or (c) by two (2)
attorneys-in-fact jointly, provided they are vested with special and express
powers.


Article 22.    The Company's powers of attorney shall always be signed by two
(2) Officers; shall specify the powers granted; and shall be valid for a limited
period not to exceed one year, with the exception of those granted for judicial
purposes.


Article 23.    The acts of any Officers, attorneys-in-fact or employees
involving the Company in any obligations regarding business or transactions
unrelated to its corporate purposes, such as sureties, aval guarantees,
endorsements or any guarantees in favor of third parties, are hereby expressly
forbidden, and shall be deemed null and void as regards the Company, unless
expressly authorized by the Board of Directors.


CHAPTER V.    Audit Committee


Article 24.    The Company's Audit Committee shall be composed of three (3)
sitting members and an equal number of alternates and shall operate only if and
when approved by the General Meeting.


Paragraph 1.    The term of office of the Audit Committee shall end on the first
ordinary shareholders' meeting following its installation.


Paragraph 2.    The shareholders' meeting that elects the members of the Audit
Committee shall also determine their compensation.


CHAPTER VI.    Fiscal Year, Balance Sheet and Profits


Article 25.    The Company's fiscal year shall begin on January 1st and end on
December 31st of each year.


Article 26.    At the end of each fiscal year, the Company's financial
statements shall be prepared by the Executive Committee, under the
responsibility of the Chief Financial Officer, subject to prevailing legal
provisions.





11

--------------------------------------------------------------------------------




Paragraph 1.    The Company may prepare interim balance sheets with respect to a
semester or regarding shorter periods and, upon resolution of the General
Meeting, distribute intermediary dividends, based on the verified results or
credit them to the accumulated profits or profit reserve accounts, subject to
applicable legal or to the provisions of these Bylaws.


Paragraph 2.    The Company may credit or pay interest on net equity (juros
sobre capital próprio), and such amounts may be paid or credited to the amounts
of the mandatory dividend.


Article 27.    After adjustments and deductions set forth in law, including
deductions of the accumulated losses, as well as the income tax and social
security contribution, the net profits shall be distributed as follows:


a)
5% (five percent) shall be allocated to the legal reserve, up to maximum level
permitted by law;



b)
25% (twenty five percent) shall be distributed as mandatory dividends to the
shareholders, subject to these Bylaws and the applicable law; and



c)
the remaining amount shall be used as approved by the general shareholders'
meeting.



Paragraph 1. The Company shall have a statutory reserve for the development or
expansion of the Company's businesses, the purpose of which shall be: (i) to
ensure resources for investments in research and technology; (ii) to increment
working capital in order to ensure appropriate operational conditions to the
achievement of the Company's corporate purposes; and (iii) to fund the growth of
the Company's business.


Paragraph 2. After the allocations of the net profit mentioned in this Article
27, up to 100% of the remaining net profit, subject to the limitations set forth
in article 199 of Law No. 6,404/76, may be allocated to the statutory reserve,
if approved by the shareholders in the applicable general shareholders' meeting.





12

--------------------------------------------------------------------------------




Paragraph 3. Upon reaching the limit set forth in article 199 of Law No.
6404/76, the general shareholders' meeting shall resolve on the: (a)
capitalization of the entire or a portion of the amount of the reserve, or (b)
distribution of dividends to the shareholders.


CHAPTER VII.    Liquidation and Dissolution


Article 28.    The Company shall be liquidated in the events provided for by
law, it being incumbent on the General Meeting to determine the liquidation
procedure and to appoint the liquidator and the Audit Committee that will
officiate during the liquidation period.


Article 29.    The Company shall be dissolved upon approval of the General
Meeting. In this case, the relevant General Meeting shall approve the set of
rules, goals and principles that shall govern such dissolution process.


CHAPTER IX.    Miscellaneous


Article 30.    Any matters not clearly dealt with in these Bylaws shall be
resolved as prescribed by law.


Article 31.    The Company shall always comply with any Shareholders' Agreement
filed in the Company's headquarters, pursuant to and for the purposes of Article
118 of the Brazilian Corporation Law. The management of the Company shall
refrain from registering any share transfer contrary to the terms of the
Shareholders' Agreement and the chairman of the Shareholders' General Meetings
and of the Board of Directors' Meetings shall refrain from computing any vote
issued in violation of any such agreement.


* * * * *







13

--------------------------------------------------------------------------------








































































































1

--------------------------------------------------------------------------------




CONFIDENTIAL TREATMENT REQUESTED. CERTAIN PORTIONS OF THIS DOCUMENT HAVE BEEN
OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT AND, WHERE APPLICABLE,
HAVE BEEN MARKED WITH AN ASTERISK TO DENOTE WHERE OMISSIONS HAVE BEEN MADE. THE
CONFIDENTIAL MATERIAL HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.
 



SCHEDULE II


to Joint Venture Implementation Agreement, entered into by and among Cosan
Combustíveis e Lubrificantes S.A., Cosan S.A. Indústria e Comércio, Amyris
Brasil S.A. and Amyris, Inc., dated June 03, 2011


 





Shareholders' Agreement


of


NOVVI S.A.




entered into by and among,


on one side,


Cosan Combustíveis e Lubrificantes S.A.,


and,


on the other side,


Amyris Brasil S.A.,


and,


as Intervening-Consenting Party,


NOVVI S.A.


 





June 03, 2011











1

--------------------------------------------------------------------------------




Table of Contents




CHAPTER I - DEFINITIONS, INTERPRETATION AND RULES OF CONSTRUCTION
7


1.1.
Interpretation and Rules of Construction
7


1.2.
Conflict
8


1.3.
Certain Defined Terms
8


1.4.
Definitions
13


CHAPTER II - PURPOSE AND GUIDING PRINCIPLES
14


2.1.
Purpose
14


2.2.
Exercise of Voting Rights
14


2.3.
Management of the Company
14


2.4.
Strategic Decisions
14


2.5.
Related Party Transactions
14


2.6.
Management Goals
15


2.7.
Conduct of the Business
15


CHAPTER III - CORPORATE STRUCTURE AND SHARES BOUND TO THE AGREEMENT
15


3.1.
Corporate Capital
15


3.2.
Bound Shares
15


3.3.
Fiduciary Transfer
16


3.3.1.
Fiduciary Transfer Procedures
16


CHAPTER IV - SHAREHOLDERS' COVENANTS
16


4.1.
Shareholders' Exercise of Voting Rights
16


CHAPTER V - SHAREHOLDERS' MEETINGS
16


5.1.
Shareholders' Meetings
17


5.1.1.
Call Procedures
17


5.1.2.
Annual or Special Shareholders' Meetings
17






2

--------------------------------------------------------------------------------






5.1.3.
Voting; Quorum for Installation and Approval
17


5.1.4.
Shareholders' Meeting Agenda
17


5.1.5.
Shareholder Approval Matters
18


5.2.
Minutes
19


5.3.
Subsidiaries
19


CHAPTER VI - MANAGEMENT OF THE COMPANY
20


6.1.
Management; General Principles
20


6.2.
Board of Directors
20


6.2.1.
Appointment
20


6.2.2.
Exercise of Voting Rights
20


6.2.3.
Replacement and Resignation
20


6.2.4.
Term of Office
21


6.2.5.
Chairman
21


6.2.6.
Meetings of the Board of Directors
21


6.2.7.
Call Procedures
21


6.2.8.
Board of Directors' Meeting Agenda
22


6.2.9.
Attendance
22


6.2.10.
Quorum for Installation
22


6.2.11.
Minutes
23


6.2.12.
Matters Subject to the Board of Directors
23


6.2.13.
Language.
25


6.2.14.
Compensation
25


6.2.15.
D&O
26


6.3.
Executive Committee
26


6.3.1.
Appointment and Removal
26


6.3.2.
Officers Qualification
26


6/3/2003
Meetings of the Executive Committee
26


6.3.4.
Term of Office
26


6.3.5.
Compensation
26


6.3.6.
Responsibility
26


6.4.
Audit Committee
28


CHAPTER VII - TRANSFER OF SHARES
28


7.1.
Transfer of Shares
28


7.2.
Lock-up Covenant
28


7.3.
Transfers to Affiliates
28


7.4.
Right of First Refusal; Tag Along Right
29


7.4.1.
Sale Notice
29






3

--------------------------------------------------------------------------------






7.4.1.1.
Payment Terms on Sale Notice
29


7.4.2.
Right of First Refusal
30


7.4.3.
Tag Along Right
30


7.4.4.
Solicitation of Offers
31


7.5
Initial Public Offering
31


7.5.1.
Right to Cause a Secondary Public Offering
31


7.6.
Encumbrance of Shares
32


CHAPTER VIII - ANTI -DILUTION PROTECTION
32


8.1.
Anti-dilution Rule
32


CHAPTER IX - INSOLVENCY AND CALL OPTION
32


9.1.
Insolvency Event
32


9.2.
Effects of an Insolvency Event
33


9.3.
Insolvency Call Option
33


9.4.
Insolvency Call Option Notice and Shares' Price
33


CHAPTER X - CHANGE OF CONTROL EVENT
33


10.1.
Change of Control Event
33


10.2.
Change of Control of the Shareholders
34


CHAPTER XI - DEADLOCK
34


11.1.
Deadlock
34


11.1.1.
Events not considered a Deadlock
34


11.2.
Declaration of a Deadlock
35


11.2.1.
Appointment of the Deadlock Arbitrator
35


11.2.2.
Deadlock Arbitration Proceedings
35


11.2.3.
Arbitrator Fees
36


11.2.4.
Deadlock Arbitration Costs
36


11.2.5.
Deadlock Disputes Resolution
36


11.3.
Escalation
36


11.4.
Deadlock Mediation Period
36


11.4.1.
Appointment of a Mediator
37


11.5.
Status Quo in Case of Deadlock
37


CHAPTER XII - DEFAULT EVENTS
37


12.1.
Default Options
37


12.2.
Exercise of Default Options
37


CHAPTER XIII - RIGHT TO INFORMATION
38


13.1.
Information Right
38


13.2.
Due Diligence
38






4

--------------------------------------------------------------------------------









5

--------------------------------------------------------------------------------




CHAPTER XIV - EXCLUSIVITY AND NON-SOLICITATION
39


14.1.
Exclusivity
39


14.2.
Non-Solicitation
39


CHAPTER XV - TERM AND DURATION
40


15.1.
Term
40


CHAPTER XVI - MISCELLANEOUS AND GENERAL PROVISIONS
40


16.1.
Confidentiality
40


16.1.1.
Exceptions To Confidentiality
41


16.2.
Notices
41


16.3.
Entire Agreement
42


16.4.
Severability
42


16.5.
Waivers
43


16.6.
Assignment
43


16.7.
Governing Law
43


16.8.
Language
43


16.9.
Arbitration
43


16.9.1.
Full compliance with the arbitration agreement
44


16.9.2.
Arbitral Tribunal
44


16.9.3.
Place of Arbitration
44


16.9.4.
Language
44


16.9.5.
Binding Nature
45


16.9.6.
Fine for Breach of Arbitration
45


16.9.7.
Exceptional Court Jurisdiction
45


16.9.8.
Confidentiality
46


16.9.9.
Contractual Performance
46


16.9.10.
Consolidation
46


16.9.11.
Intervening Consenting Party
47


16.10.
Filing and Registration
47





List of Schedules


Schedule I    Bylaws
Schedule II    Fair Market Value Methodology





6

--------------------------------------------------------------------------------




Shareholders' Agreement


This Shareholders' Agreement, dated as of June 03, 2011 (“Agreement”), is
entered into by and among the following parties:


I.    On one side:


1.1.    Cosan Combustíveis e Lubrificantes S.A., a sociedade anônima organized
and existing under the laws of Brazil, with principal place of business at Rua
Victor Civita, 77, Block 1, at Barra da Tijuca, in the city of Rio de Janeiro,
State of Rio de Janeiro, enrolled with the Brazilian Taxpayers' Registry
(CNPJ/MF) under No. 33.000.092/0001-69 (hereinafter referred to as “CCL”).


II.    And, on the other side:


2.1.    Amyris Brasil S.A., a sociedade anônima organized and existing under the
laws of Brazil, with principal place of business at Rua James Clerk Maxwell, No.
315, Techno Park, in the city of Campinas, State of São Paulo, enrolled with the
Brazilian Taxpayers' Registry (CNPJ/MF) under No. 09.379.224/0001-20
(hereinafter referred to as “Amyris Brasil”).


(CCL and Amyris Brasil jointly referred to as “Shareholders” or “Parties” and,
individually and generally referred to as “Shareholder” or “Party”);


III.    And, as intervening-consenting party:


3.1.    Novvi S.A., a sociedade anônima incorporated by the Shareholders on the
date hereof under the laws of Brazil, with principal place of business at
Avenida Presidente Juscelino Kubitschek nº 1327, 4º andar, sala 5, in the city
of São Paulo, State of São Paulo (hereinafter referred to as the “Company”).





7

--------------------------------------------------------------------------------




Recitals


(1)    Whereas, subject to the terms and conditions set forth in the Joint
Venture Implementation Agreement (as defined below), the Parties have jointly
agreed to form a joint venture to develop, produce, market and distribute, on a
worldwide basis, the JVCO Products (as defined below);


(2)    Whereas, the Company has been incorporated as of the date hereof to be
the Parties' vehicle for such joint venture; and


(3)    Whereas, the Parties wish to set out in this Agreement the terms and
conditions that shall govern their relationship as the sole shareholders in the
Company.


Now, Therefore, in consideration of the matters described above, the Parties,
intending to be legally bound, are entering into this Agreement to set out the
terms governing their relationship as shareholders of the Company, as follows:


Chapter I - Definitions, Interpretation and Rules of Construction


1.1.    Interpretation and Rules of Construction. In this Agreement, except to
the extent specifically provided otherwise:


(i)    the definitions contained herein are applicable to the singular as well
as the plural form of such terms, regardless of gender. Also, such definitions
shall also be applicable to terms directly derived from the defined terms;


(ii)    references to any documents or instruments include all respective
addenda, amendments, substitutions, restatements and additions, unless expressly
provided otherwise;


(iii)    references to provisions of Law(s) shall be interpreted as references
to such provisions as amended, expanded, consolidated or reissued, or as their
applicability may be altered from time to time by other rules, and will include
any provisions from which they originate (with or without modifications),
regulations, instruments or other legal rules subordinate thereto;





8

--------------------------------------------------------------------------------




(iv)    the headings and titles of the Chapters and Sections contained herein
are merely for reference and are irrelevant for the interpretation or analysis
of this Agreement;


(v)    when a reference is made in this Agreement to a Chapter or Section, such
reference is to a Chapter or Section of this Agreement;


(vi)    the terms “including”, “include”, and “included” and analogous terms
will be interpreted as if they had been accompanied by the phrase “but not
limited to”;


(vii)    all references to Persons include their successors, beneficiaries and
permitted assigns;


(viii)    unless otherwise defined in this Agreement, the capitalized terms used
herein shall have the meaning assigned thereto in the Joint Venture
Implementation Agreement; and


(ix)    references to any period of days shall be deemed to be to the relevant
number of calendar days, provided that all references to terms or periods in
this Agreement shall be counted excluding the date of the event that causes such
term or period to begin and including the last day of the relevant term or
period.


1.2.    Conflict. In the event of any conflict between this Agreement and the
Bylaws (as defined below), the terms of this Agreement shall prevail with
respect to the Shareholders, and the Shareholders shall, at the first general
meeting held after such conflict is identified, but in any event within the
following sixty (60) days, decide on an amendment to the Bylaws so as to
eliminate said conflict.


1.3.    Certain Defined Terms. For purposes of this Agreement:


“Affiliate” means, as regards to a certain Person (a “First Person”), (i) any
Person who, directly or indirectly, through one or more intermediates, Controls
the First Person, is Controlled by the First Person, or is under common Control
with the First Person; or, (ii) exclusively in relation to a natural person, his
or her spouse, ascendant(s), descendant(s), next of kin until second degree,
heirs, surviving spouses and successors of any kind;


“AI” means Amyris, Inc., a corporation duly organized and existing under the
laws of Delaware, United States of America, with its principal place of business
at



9

--------------------------------------------------------------------------------




5885 Hollis Street, Suite 100, Emeryville, California 94608, enrolled with the
Brazilian Taxpayers' Registry (CNPJ/MF) under No. 09.345.642/0001-05;


“Alternative Base Oil Technology” means a technology or molecule, other than a
BioFene-based technology or molecule, which can be used to produce renewable
base oils and is developed or acquired by either the Cosan Entities or the
Amyris Entities during the Term and contributed to the Company pursuant to
Section 5.3 of the Joint Venture Implementation Agreement;
 
“Amyris Brasil Members” means the members of the Board of Directors to be
appointed by Amyris Brasil, as set forth in Section 6.2.1;


“API” means the American Petroleum Institute;


“Base Oil” means a fluid base compound from renewable sources, to which other
oils, additives or components are added to produce a Lubricant, which is
intended to replace existing Group III Base Stocks and/or Group IV Base Stocks;


“BioFene” means a product developed by AI called Amyris Biofene™, also referred
to as farnesene;


“Brazilian Corporation Law” means Law No. 6404/76, as amended;


“Business Day” means any day that is not a Saturday, a Sunday or a day on which
commercial banks in the city of São Paulo, State of São Paulo, are obliged or
authorized by law to remain closed or any day in which such banks are closed as
the result of a strike;


“Bylaws” means the Bylaws (Estatuto Social) of the Company as of the date
hereof, in the form attached hereto as “Schedule I”, and as amended as
contemplated by this Agreement;


“CCL Members” means the members of the Board of Directors to be appointed by
CCL, as set forth in Section 6.2.1;


“Chairman” means the Chairman of the Company's Board of Directors (Conselho de
Administração);





10

--------------------------------------------------------------------------------




“Change of Control of Amyris Brasil” means any transaction (or a series of
related transactions), as a result of which a Competitor of the Company becomes,
direct or indirectly, a Controlling shareholder of Amyris Brasil;


“Change of Control of CCL” means, any transaction (or a series of related
transactions) as a result of which a Competitor of the Company becomes, direct
or indirectly, a Controlling shareholder of CCL;


“Competitor” means, with respect to the Company, any Person which is engaged in
the development, production, marketing and distribution of Lubricants or Base
Oils. Derivative terms of Competitor, such as “Competitive”, shall have a
meaning analogous to “Competitor”;


“Control” means, when used with respect to any Person (“Controlled Person”),
(i) the power, held by another Person, alone or together with other Persons
bound by a voting or similar agreement (each a “Controlling Person”), to elect,
directly or indirectly, the majority of the senior management and to establish
and conduct the policies and management of the relevant Controlled Person; or
(ii) the direct or indirect ownership by a Controlling Person and its
Affiliates, alone or together with another Controlling Person and its
Affiliates, of at least fifty percent (50%) plus one (1) share/quota
representing the voting stock of the Controlled Person. Terms derived from
Control, such as “Controlled”, “Controlling” and “under common Control” shall
have a similar meaning to Control;


“Corporate Books” means the Company's Share Register Book (Livro de Registro de
Ações Nominativas) and Share Transfer Book (Livro de Registro de Transferência
de Ações Nominativas);


“Cosan” means Cosan S.A. Indústria e Comércio, a companhia aberta duly organized
and existing under the laws of the Federative Republic of Brazil, with principal
place of business at Prédio Cosan, at Bairro Costa Pinto, in the city of
Piracicaba, state of São Paulo, enrolled with the Brazilian Taxpayers' Registry
(CNPJ/MF) under No. 50.764.577/0001-15;


“CVM” means the Comissão de Valores Mobiliários, which is the Brazilian
Securities Exchange Commision;


“Deadlock Issue” means an issue or a matter with respect to which a decision is
required to be made in order to (a) prevent the occurrence of an event that
would reasonably be expected to have a material adverse effect on the business,
assets,



11

--------------------------------------------------------------------------------




operations, results of operations or financial condition of the Company, taken
as a whole, (b) alleviate the effect on the business, assets, operations,
results of operations or financial condition of the Company caused by such event
such as to, to the extent possible, restore the Company to the state of affairs
enjoyed by the Company immediately prior to the occurrence of such event, (c)
avoid a material change in the state of affairs, business, corporate governance,
assets, operations, results of operations or financial condition of the Company
caused by such event; or (d) approve a Shareholder Approval Matter, as set forth
in Section 5.1.5 below, or a Board of Directors Approval Matter, as set forth in
Section 6.2.12 below;


“Fair Market Value” means the fair market value of the Company's shares, as
calculated using the methodology set forth in “Schedule II” attached hereto;


“Group III Base Stocks” means base stocks which contain greater than or equal to
90 percent saturates and less than or equal to 0.03 percent sulfur and have
viscosity index greater than or equal to 120 (which definition is set forth by
API);


“Group IV Base Stocks” means base stocks which are polyalphaolefins (PAO) (which
definition is set forth by API);


“Joint Venture Implementation Agreement” means the Joint Venture Implementation
Agreement entered into by and among CCL, Cosan, AI and Amyris Brasil on June 03,
2011;


“Initial JVCO Products” means Base Oils derived from BioFene;


“JVCO Products” means the Initial JVCO Products and Subsequent JVCO Products (if
any);


“Lubricants” means all substances introduced between two (2) moving surfaces to
reduce the friction between them, improving efficiency and reducing wear, or
dissolving or transporting foreign particles, or distributing heat, in each case
comprising a formulation of at least one Base Oil combined or blended with
additives, sold as a finished product to retail and commercial customers, for
use in, by way of example only, automotive, 2-cycle, marine and other engines,
ship lubrication, hydraulic equipment, food processing equipment and machinery
and wind turbines, but expressly excluding drilling oils, fluids and muds, in
accordance with the standards set by API;


“Lubricants Market” means the market for automotive, commercial and industrial



12

--------------------------------------------------------------------------------




Lubricants worldwide; for the avoidance of doubt, the markets for flavors and
fragrances, food additives, cosmetics and personal care, drilling oils, fluids
and muds, fuels, cleaners, paints, coatings, ink, consumer-packaged goods,
pesticides and pharmaceuticals are excluded, without limitation;


“Members” has the meaning set forth in Section 6.2.2; for the avoidance of
doubt, it includes the Amyris Brasil Members and the CCL Members;


“Person” means any individual, legal entity, limited partnership with share
capital, Brazilian limited liability company (sociedade limitada), association,
joint-stock company (sociedade por ações), trust, unincorporated organization,
government body or regulatory agency and its subdivisions, or any other
incorporated or unincorporated person or entity;


“Related Party Transactions” means, with respect to a Person, any deal,
operation, transaction and/or business relationship between, on one side, such
Person and, on the other side, any of its shareholders or partners, its
Affiliates, their respective officers, directors, managers and relatives up to
third (3rd) degree; provided that if such Person is the Company or the Company's
Controlled companies, for example, any transaction involving the Company or a
Controlled company, on one side, and any Shareholder or its Affiliates or
Controlling Shareholder, on the other side, shall be also considered a Related
Party Transaction;


“Subsequent JVCO Products” means Base Oils derived from an Alternative Base Oil
Technology;


“Subsidiary” means a company directly or indirectly Controlled by the Company;


“Third Party” means any Person, except for the Parties and their respective
Affiliates;


“Total” means Total S.A., a French energy company, and/or Total Gas & Power USA
Biotech, Inc. and their respective Affiliates; and


“Transfer” means any direct or indirect transfer, sale, assignment, exchange,
donation, lease, abandonment or other disposition of any kind, voluntary or
involuntary, contingent or non-contingent, including any direct or indirect
transfer, sale, assignment, exchange, donation, lease, abandonment or other
disposition of any kind that results from the foreclosure of any pledge, grant
of security interest or lien.


1.4.    Definitions. The following terms have theirs meanings provided for in
the Sections set forth below:


Definition
 
Section
“Agreement”
 
Preamble
“Amyris Brasil”
 
Preamble
“Annual Shareholders' Meeting”
 
Section 5.1.2




13

--------------------------------------------------------------------------------




“Arbitration Chamber”
 
Section 16.9
“Arbitral Tribunal”
 
Section 16.9.2
“Arbitration Rules”
 
Section 16.9
“Audit Committee”
 
Section 6.4
“Board of Directors”
 
Section 6.2
“Board of Directors Approval Matter”
 
Section 6.2.12
“CCL”
 
Preamble
“Change of Control Event”
 
Section 10.1
“Company”
 
Preamble
“Deadlock”
 
Section 11.1
“Deadlock Issue”
 
Section 11.3
“Deadlock Mediation Period”
 
Section 11.4
“Deadlock Notice”
 
Section 11.1
“Deadlock Question”
 
Section 11.2
“Default Call Option”
 
Section 12.1(a)
“Default Put Option”
 
Section 12.1(b)
“Declaring Shareholder”
 
Section 11.2
“Declaration”
 
Section 11.3
“Executive Committee”
 
Section 6.3
“Fiduciary Transfer”
 
Section 3.3
“Insolvency Call Option”
 
Section 9.3
“Insolvency Call Option Notice”
 
Section 9.4
“Insolvency Event”
 
Section 9.1
“Insolvent Party”
 
Section 9.3
“Mediator”
 
Section 11.4
“Negotiation Period”
 
Section 11.3
“Non Cash Consideration”
 
Section 7.4.1.1
“Non-Insolvent Party”
 
Section 9.3
“Party/ies”
 
Preamble
“Right of First Refusal”
 
Section 7.4
“Sale Notice”
 
Section 7.4.1
“Secondary Offering”
 
Section 7.5.1
“Selected Arbitration”
 
Section 16.9.10
“Selling Shareholder”
 
Section 7.4
”Shareholder(s)”
 
Preamble
”Shareholder Approval Matter”
 
Section 5.1.5
“Shares”
 
Section 3.2
“Tag Along Right”
 
Section 7.4
“Transferor Shareholder”
 
Section 3.3.1
“Trustee Shareholder”
 
Section 3.3.1






14

--------------------------------------------------------------------------------




Chapter II - Purpose and Guiding Principles


2.1.    Purpose. The purpose of this Agreement is to establish the general
framework governing the relationship between CCL and Amyris Brasil with respect
to their capacities of, and as long as they are (subject to termination
provisions hereof), Shareholders of the Company, and the principles set forth
herein are of the essence of the intent of the Parties and shall, at all times
during the term of this Agreement, be observed by the Parties-and the Parties
shall cause their representatives in the Company's management and all other
members of the senior management of the Company and its Subsidiaries, if any, to
observe them-and the Parties hereby promise to abide by them.


2.2.    Exercise of Voting Rights. The Shareholders hereby agree to (i) exercise
their respective votes at the general shareholders' meetings of the Company,
(ii) cause the Company to always exercise its vote at the general meetings of
its Subsidiaries, if any, and (iii) instruct their respective representatives in
the management bodies of such companies to act, in accordance with the
provisions of this Agreement.


2.3.    Management of the Company. The management of the Company and its
Subsidiaries shall be conducted by experienced professionals meeting all
qualification requirements needed in order to hold such positions.


2.4.    Strategic Decisions. The Company's strategic decisions shall always take
into account the Company's best interests, with the purpose of (i) providing the
Shareholders with the best possible sustainable return on their investments and
(ii) achieving the goals and objectives set forth in any approved business plan.


2.5.    Related Party Transactions. Except as otherwise contemplated by the
Joint Venture Implementation Agreement and the Ancillary Agreements mentioned
thereunder, any Related Party Transaction shall be carried out on an arms'
length basis under conditions consistent to those that such parties would be



15

--------------------------------------------------------------------------------




offered in case such transaction were carried out with Third Parties, without
conflict of interest and in the best interests of the Company and its
Subsidiaries.


2.6.    Management Goals. The members of the Company's and its Subsidiaries'
management bodies shall be instructed to endeavor their best efforts in pursuing
return over capital employed, efficiency, productivity, safety and
competitiveness with respect to the activities of the Company and its
Subsidiaries.


2.7.    Conduct of the Business. The Company and any of its Subsidiaries or any
directors, officers, agents, employees or any other Person acting on behalf of
the Company or any of its Subsidiaries shall not, under any circumstances and
for any reason whatsoever, engage in any illegal or unlawful business conduct
and the Company shall use its best efforts-and cause its Subsidiaries to use
their best efforts-to keep good labor, social and environmental standards, in
order to prevent or remedy any damages to the environment and employees that may
be caused by the Company or its Subsidiaries while pursuing their activities.


Chapter III - Corporate Structure and Shares Bound to the Agreement


3.1.    Corporate Capital 1. The current capital stock of the Company, fully
subscribed and paid in, is of R$ 400.000,00 (four hundred thousand reais),
divided into 400.000 (four hundred thousand) common registered shares with no
par value, which are held by the Shareholders as follows:


Shareholder
No. of Shares
% of Capital Stock
CCL
200.000(*)
50%
Amyris Brasil
200.000(*)
50%
Total
400.000
100%

(*) Includes the Shares transferred to its Members as provided in Section 3.3.


3.2.    Bound Shares. This Agreement is binding on the totality of the
outstanding shares issued by the Company on the date hereof and owned by the
Shareholders, as well as on the shares or any other securities or rights
convertible into shares issued by the Company that may be subscribed or
purchased or in any other way acquired by the Shareholders, their successors or
authorized assignees


_________________________
1 The corporate capital of the Company shall be defined in the Initial Business
Plan and distributed between the Shareholders in the following proportion: (i)
50% to CCL and (ii) 50% to Amyris Brasil.





16

--------------------------------------------------------------------------------




on any account, during the term of this Agreement, including but not limited to,
stock dividends deriving from dividend distributions, capital reductions, the
exercise of any option, and any rights attributed thereto (the “Shares”).
Therefore, the Shareholders acknowledge and accept that all Shares now existent
or any new shares that may be so in the future, including through subscription,
purchase, stock split, reverse stock split or conversion, shall be bound and
subject to the terms and conditions of this Agreement.


3.3.    Fiduciary Transfer. The Shareholders agree that CCL and Amyris Brasil
shall, each of them, be authorized to assign and Transfer one Share to each
respective Member that shall be appointed by CCL and/or by Amyris Brasil under
the provisions of this Agreement (the “Fiduciary Transfer”), who, as a
consequence, shall become a shareholder of the Company for the sole purpose of
complying with Brazilian laws.


3.3.1.    Fiduciary Transfer Procedures. The assignment and Transfer mentioned
in Section 3.3 above shall be free of any costs and expenses, as a trust and,
therefore, the trustee shareholder (“Trustee Shareholder”) shall, at the time
he/she receives one share from the Shareholder that has appointed him/her,
acknowledge and accept that, although he/she will be listed as a shareholder of
the Company, his/her transferor Shareholder (“Transferor Shareholder”) shall
continue to be the beneficial owner of the corresponding Share and eligible to
exercise the corresponding voting right. At any time, upon the request of the
Transferor Shareholder, the Trustee Shareholder shall undertake to immediately
transfer the Share which he/she holds in trust to the Transferor Shareholder, or
to any third party which the Transferor Shareholder may indicate, and fully
comply with the Transferor Shareholder's instructions. All such commitments to
be undertaken by the Trustee Shareholder shall be formalized in a separate
instrument, to be executed by the Trustee Shareholder at the time of his/her
election and filed at the Company's headquarters.


Chapter IV - Shareholders' Covenants


4.1.    Shareholders' Exercise of Voting Rights. Each of the Shareholders hereby
covenants and agrees that it shall vote and cause its representatives in the
Board of Directors to vote in order to accomplish and give effect to the terms
and conditions of this Agreement and that it shall otherwise act in accordance
with the provisions of this Agreement.


Chapter V - Shareholders' Meetings





17

--------------------------------------------------------------------------------




5.1.    Shareholders' Meetings. Any action required or permitted to be taken by
any Shareholders' General Meeting or under applicable law shall be taken in
accordance with the following provisions:


5.1.1.    Call Procedures. The Shareholders' Meetings may be called at any time
by the Chairman, by his or her own initiative or at the written request of any
Shareholder or otherwise as contemplated by the Brazilian Corporation Law.
Failure by the Chairman to call any such meeting requested by any Shareholder
within five (5) calendar days from the date of receipt of the pertinent request
shall allow such Shareholder to call the applicable meeting. Subject to the
applicable legal provisions, the call notices shall be delivered to each
Shareholder at least eight (8) calendar days in advance of the date scheduled
for the holding of each Shareholders' Meeting and shall contain information on
the place, date and time the relevant Shareholders' Meeting will be held and the
detailed agenda, as well as any documentation that shall be used to support the
matters to be discussed at such meeting, subject to the provisions of Section
5.1.4 below. Unless otherwise agreed by the Shareholders, the Shareholders'
Meeting shall be held at the Company's headquarters.


5.1.2.    Annual or Special Shareholders' Meetings. The Shareholders' Meetings
of the Company shall be annual or special. The Shareholders acknowledge that an
annual Shareholders' Meeting shall be held within the four (4) months following
the closing of each fiscal year, for discussion, voting and approval of the
relevant matters provided by the Brazilian Corporation Law (“Annual
Shareholders' Meeting”). Furthermore, special Shareholders' Meetings may be held
whenever and insofar as the business of the Company so requires.


5.1.3.    Voting; Quorum for Installation and Approval. Each Share shall have
the right to one (1) vote on all matters to be decided by a Shareholders'
Meeting. The quorum for installation at a Shareholders' Meeting shall be
determined in accordance with Brazilian Corporation Law. Except for those
special matters provided for by law or referred to in Section 5.1.5 below,
resolutions at Shareholders' Meetings shall be passed by a majority vote of
those in attendance.


5.1.4.    Shareholders' Meeting Agenda. The call notice to the shareholders'
general meetings shall set forth, in detail, the relevant agenda, it being
expressly forbidden the inclusion of generic items such as, for example,
“general matters of interest of the Company”. Moreover, no resolutions shall be
passed on any





18

--------------------------------------------------------------------------------




matters that are not expressly included in the agenda, as stated in the call
notice, under penalty of being deemed void, except for (i) the resolutions that
are approved by the unanimous vote of all of the Shareholders representing one
hundred percent (100%) of the Company's capital stock; or (ii) as provided in
Brazilian Corporation Law.


5.1.5.    Shareholder Approval Matters. Notwithstanding anything contained in
this Agreement to the contrary, resolutions on the following matters shall
always require the approval of at least [*] of the voting issued and outstanding
Shares of the Company's capital stock (each of the following enumerated matters
being referred to as a “Shareholder Approval Matter”):


(a)    capital reduction with distribution of funds or assets to the
Shareholders;


(b)    admission of new shareholders during the term set forth in Section 7.2
below;


(c)    issuance of preferred shares, of any class, or change in the
characteristics, rights and privileges of the Company's shares;


(d)    redemption, amortization or repurchase of Shares or any convertible
securities, or changes in the conditions applicable to redemption, amortization
or repurchase of Shares or convertible securities;


(e)    any merger, merger of shares (incorporação de ações), any form of
corporate reorganization, spin-off, drop down of assets and liabilities
involving the Company;


(f)    amendment of the compulsory dividend set forth in the Bylaws, dividend
distribution in an amount lower than the compulsory dividend set forth in the
Bylaws and amendment to the provisions regarding the Company's dividend policy
set forth in the Bylaws;


(g)    change in accounting or tax principles or policies with respect to the
financial statements, except as required by Brazilian generally accepted
accounting principles or by law or regulation;


(h)    change of corporate type;




[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.



19

--------------------------------------------------------------------------------




(i)    change of corporate purpose which, as a result, would cause the main
activities/businesses of the Company to be other than the development,
production, marketing and distribution of JVCO Products, on a worldwide basis,
for use in Lubricants in the Lubricants Market;


(j)    winding up, judicial or out of court reorganization process, voluntary
acts of financial reorganization, bankruptcy or liquidation;


(k)    amendments to any provision of the Bylaws that relates to a Shareholder
Approval Matter or a Board of Directors Approval Matter or that relates to the
role, composition or functioning of the Board of Directors, a committee created
by the Board of Directors or the Audit Committee;


(l)    approval of any stock option, profit sharing or similar compensation plan
and any amendments thereto;


(m)     amendment to or termination of any Ancillary Agreement (as defined in
the Joint Venture Implementation Agreement) to which the Company is a party; and


(n)    approval of the Company initial public offering, of any equity or
convertible debt securities.


5.2.    Minutes. The Company shall always prepare and keep accurate and complete
minutes of the Shareholders' Meetings, which shall accurately register all
resolutions, including discussions related to matters that do not result in
consensus decisions.


5.3.    Subsidiaries. The Shareholders shall cause the Company to exercise its
voting rights in its Subsidiaries always in accordance with this Agreement.
Therefore, any matter that would be deemed to be a Shareholder Approval Matter
or a Board of Directors Approval Matter, when it relates to a Subsidiary, shall
be treated as a Board of Directors Approval Matter, and, therefore, before the
Company exercises its voting rights in the Subsidiary in favor of any such
matter, the matter shall be voted at a Company's Board of Directors' meeting and
receive the necessary approval required for any Board of Directors Approval
Matter.





20

--------------------------------------------------------------------------------




Chapter VI - Management of the Company


6.1.    Management; General Principles. The business and affairs of the Company
shall be managed by a Board of Directors (Conselho de Administração) and an
Executive Committee (Diretoria), which shall operate under the supervision and
direction of the Board of Directors, in accordance with the Brazilian
Corporation Law and pursuant to the terms and conditions contained herein and in
the Bylaws.


6.2.    Board of Directors. The primary duties of the Company's board of
directors (“Board of Directors”) shall be to establish the basic guidelines of
the Company's general policy and to monitor and direct its implementation. The
Board of Directors shall be composed by six (6) members, who shall be appointed,
elected, observe and act in accordance with the following provisions:


6.2.1.    Appointment. The members of the Board of Directors shall be elected by
the Shareholders at the Shareholders' Meeting and each Shareholder shall have
the right to appoint [*] Board Members as long as each such Shareholder owns [*]
of the voting Shares of the Company. Moreover, as long as any Shareholder owns
at least [*] of the voting Shares of the Company's capital stock, it shall be
entitled to appoint [*] of the Board of Directors.


6.2.2.    Exercise of Voting Rights. CCL and Amyris Brasil hereby undertake to
exercise their voting rights in the relevant Shareholders' Meeting of the
Company to elect the members of the Board of Directors appointed by each of them
(the “Members”) according to Section 6.2. In the event of vacancy of any
position in the Board of Directors, including vacancy by resignation, the
replacement member shall be appointed by the Shareholder who appointed the Board
of Directors Member so replaced, for the period remaining to complete the
relevant term of office.


6.2.3.    Replacement and Resignation. The Shareholder entitled to appoint
member(s) of the Board of Directors may request the replacement of the member(s)
appointed by it at any time. Any such Shareholder who wishes to replace a member
that has been appointed by it shall forward a written signed notice to that
effect to the other Shareholder and, upon receipt of such written notice, the
Shareholders shall, as soon as practically possible, but in no event later than
five (5) Business Days thereafter, request the call of a Shareholders' Meeting




[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.



21

--------------------------------------------------------------------------------




in which they shall attend and approve the replacement of the member in
accordance with the terms of the written notice. Any member of the Board of
Directors may resign at any time by so notifying in writing both the Company and
the Shareholder who appointed such member. Such resignation shall become
effective upon receipt of such notice by the Company and the respective
Shareholder or at such later time as is therein specified and, unless otherwise
specified, the acceptance of such resignation shall not be necessary to make it
effective.


6.2.4.    Term of Office. Each member of the Board of Directors shall serve for
a two (2)-year term or, if later, until such member's successor is appointed by
the Shareholder who appointed the member so succeeded, or, if earlier, until
such member's death, resignation or replacement or removal by the Shareholders'
Meeting. Reelection is allowed for Members of the Board of Directors, with no
maximum number of consecutive terms. The term of office of a member of the Board
of Directors shall commence on the date of the execution of the relevant
instrument of investiture (termo de posse).


6.2.5.    Chairman. As long as each Shareholder holds fifty percent (50%) of the
Company's capital stock, the Shareholders shall alternate the appointment of the
Chairman. The Chairman shall be appointed for a two (2)-year term and shall
perform the relevant duties of Chairman during his or her term of office. If one
of the Shareholders, at any time, becomes the Company's Controlling Shareholder,
then such Shareholder shall always have the right to appoint the Chairman while
such Shareholder remains the Company's Controlling Shareholder. The first
Chairman shall be appointed by CCL.


6.2.6.    Meetings of the Board of Directors. The Board of Directors shall hold
ordinary meetings at such time and place as shall be determined by the Board of
Directors. In the first month of every fiscal year, the Board of Directors shall
meet and approve the schedule of meetings for the starting fiscal year. In the
absence of an agreement, the Board of Directors shall hold ordinary meetings
every quarter during each fiscal year. The Board of Directors shall also meet
extraordinarily whenever any matter subject to the Board of Directors is to be
dealt with.


6.2.7.    Call Procedures. The Chairman shall call all meetings of the Board of
Directors. The call notice shall be delivered, either personally, by facsimile
or by international mail, by his or her own initiative or at the written request
of any Member. Failure by the Chairman to call any meeting requested by any
Member



22

--------------------------------------------------------------------------------




within five (5) calendar days from the date of receipt of the request by any
Member allows any other Member to call the requested meeting. The meetings of
the Board of Directors shall be called at least eight (8) calendar days prior to
the date of each meeting. The call notice shall specify the place, date and time
of the meeting and shall inform the detailed agenda, subject to the provisions
of Section 6.2.8 below, and attach any proposal of resolutions, any document
prepared by the Company in advance of the meeting in order to support any
resolution and all necessary documentation related thereto. Notice may be waived
in writing or by the attendance of all Members. The attendance of a Member at a
meeting shall constitute a waiver of notice of such meeting, except when the
Member attends the meeting for the express purpose of objecting at the beginning
thereof to the transaction of any business because the meeting has not been
properly called or convened. Unless otherwise agreed by the Members, the Board
of Directors' meetings shall be held at the Company's headquarters.


6.2.8.    Board of Directors' Meeting Agenda. The call notice to the Board of
Directors' meetings shall set forth, in detail, the relevant agenda, it being
expressly forbidden the inclusion of generic items such as, for example,
“general matters of interest of the Company”. Moreover, no resolutions shall be
passed on any matters that are not expressly included in the agenda, as stated
in the call notice, under penalty of being deemed void, except for the
resolutions that are approved by the unanimous vote of all of the Board Members
representing one hundred percent (100%) of the Company's Board of Directors.


6.2.9.    Attendance. Any Member unable to attend in person for any reason may
participate in a meeting of the Board of Directors by conference call or similar
communications equipment by means of which all persons participating in the
meeting can hear one another, and such participation shall constitute presence
in person at such meeting. Additionally, if any member is unable to attend a
meeting, in person or by conference call or similar, then such member may, in
accordance with applicable law and the Bylaws, give a proxy to another member
appointed by the same Shareholder.


6.2.10.    Quorum for Installation. For as long as any of CCL or Amyris Brasil
is entitled to appoint at least one (1) Member, a quorum for installation of any
meeting of the Board of Directors shall require the presence of at least one (1)
CCL Member and one (1) Amyris Brasil Member. If no CCL Member or no Amyris
Brasil Member is present at such duly called meeting of the Board of Directors,
the Members present shall adjourn the meeting to a time not less than three (3)
Business Days from the time of such adjournment (taking into account any



23

--------------------------------------------------------------------------------




circumstances that may prevent any Member from attending or participating in
such reconvened meeting), and shall promptly give written notice to the Members
of the time and place at which the meeting shall reconvene. The quorum for
installation of such reconvened meeting shall require the presence of at least
one (1) CCL Member and one (1) Amyris Brasil Member. If no CCL Member or no
Amyris Brasil Member is present at such reconvened meeting, the Members present
shall re-adjourn the meeting to a time not less than three (3) Business Days
from the time of such adjournment (taking into account any circumstances that
may prevent any Member from attending or participating in such reconvened
meeting), and shall promptly give written notice to the Members of the time and
place at which the meeting shall reconvene. The presence of any 2 (two) Members
at the re-adjourned meeting will authorize the installation of the meeting, even
if the 2 (two) Members were appointed by the same Shareholder.


6.2.11.    Minutes. The Company shall always prepare and keep accurate and
complete minutes of the Board of Directors' Meetings, which shall accurately
register the resolutions, including the discussions related to matters that do
not result in consensus decisions.


6.2.12.    Matters Subject to the Board of Directors. Each Member shall have the
right to one vote on all matters to be decided by the Board of Directors, as set
forth in the Bylaws and in the Brazilian Corporation Law. No Member will have a
tie breaking vote. The Board of Directors shall act upon a simple majority vote
of the Members, except that resolutions on the following matters shall always
require the approval of at least one (1) Member appointed by each Shareholder
for as long as each such Shareholder holds at least [*] of the voting issued and
outstanding Shares of the Company's capital stock (each of the following
enumerated matters being referred to as a “Board of Directors Approval Matter”):


(i)
establishment of the Company's general business guidelines, provided, however,
that the Executive Committee will be responsible for all decisions related to
the Company's daily activities, as set forth in Section 6.3.6 below;



(ii)
approval of the Initial Business Plan (as defined in the Joint Venture
Implementation Agreement) and the subsequent annual business plans and budgets
of the Company, as prepared and recommended by the Executive Committee, and
material modifications thereto; provided, however, that the Executive





[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.



24

--------------------------------------------------------------------------------




Committee will be responsible for the execution of the approved business plan
and budget;


(iii)    election and removal of the Company's Executive Officers in accordance
with this Agreement;


(iv)    election or replacement of the independent auditing firm, who shall be
chosen among the so called “Big Four” firms, currently comprised of
PricewaterhouseCoopers; Ernest & Young; Deloitte and KPMG and their Affiliates;


(v)    submission of proposals for allocation of Company profits and for
amendments to the Bylaws;


(vi)    any association or joint venture involving the Company or its
Subsidiaries;


(vii)    incurrence, amending, modifying, refinancing or alteration of material
terms by the Company of any indebtedness (or a series of related transactions in
the last twelve (12)-month period), except for those indebtedness approved by
the Board of Directors in the business plan or in the budget;


(viii)    granting of guarantees, sureties or aval guarantees (or a series of
related transactions in the last twelve (12)-month period), except for those
guarantees related to indebtedness approved by the Board of Directors, in the
business plan or in the budget;


(ix)    acquisition and/or disposal of or divestiture of assets, except if
otherwise contemplated by the approved business plan or budget;


(x)    any transaction which creates any obligation to the Company, except if
otherwise contemplated by the approved business plan or budget;


(xi)    capital expenditures not contemplated in the approved business plan or
budget or which otherwise deviates from the approved business plan or budget by
up to ten percent (10%);


(xii)    any non-compete or exclusivity obligation binding on the Company;







25

--------------------------------------------------------------------------------




(xiii)    decision whether the Company shall produce its own BioFene or purchase
it from Amyris Brasil and/or AI or Third Parties, based on a substantiated
proposal to be prepared and recommended by the Executive Committee;


(xiv)    execution or amendment by the Company of any supply agreement, off-take
agreement or any agreements related to the actual production and sale of the
JVCO Products;


(xv)    decision to build a manufacturing facility for the production of the
JVCO Products and the site for such facility, based on a substantiated proposal
to be prepared and recommended by the Executive Committee;


(xvi)    creation of Subsidiaries;


(xvii)    approval of the annual gross amounts to be paid to the Executive
Officers; and


(xviii)    entering into, engaging, amending any material term of or terminating
any Related Party Transaction.


6.2.13.    Language. The meetings of the Board of Directors shall be held in
Portuguese, with simultaneous translation to English if requested by any Member.
All materials to be presented at such meeting, the minutes of such meetings, as
well as any action of the Board of Directors taken by written consent, shall be
drafted in Portuguese, together with an English translation, and the Portuguese
version of such materials, minutes or written consents shall prevail between the
Parties.


6.2.14.    Compensation. Only the Members of the Board of Directors that are not
(i) members of the Executive Committee; nor (ii) employees or shareholders of
CCL or Amyris Brasil or of their respective Affiliates shall be entitled to
receive monthly compensation. The compensation of such Members shall be based on
market practices, not exceeding the annual gross amount approved by the
Shareholders in the competent Shareholders' Meeting. Moreover, all Members of
the Board of Directors shall be entitled to be reimbursed by the Company from
any reasonable travel expenses arising from the performance of their activities
and functions.
    



26

--------------------------------------------------------------------------------




6.2.15.    D&O. The Company shall contract, with a reputable insurer, at its own
cost, in favor of the Members of the Board of Directors and the Executive
Committee that shall so desire, a “D&O - Directors and Officers” insurance
policy, consistent with market terms and conditions.


6.3.    Executive Committee. The executive committee (Diretoria) (“Executive
Committee”) shall be composed by up to four (4) executive officers.
 
6.3.1.    Appointment and Removal. The members of the Executive Committee shall
be appointed and removed by the Board of Directors, by the simple majority of
votes.


6.3.2.    Officers Qualification. All members of the Executive Committee shall
be individuals who are resident in Brazil and must be professionals with proven
qualification and experience in their respective areas of responsibility.


6.3.3    Meetings of the Executive Committee. The Executive Committee shall hold
meetings, on a regular and extraordinary basis, whenever the corporate interests
so require and whenever called by any of its members, it being incumbent upon
the Chief Executive Officer to establish the agenda for such meetings. Any and
all rules regarding the meetings of the Executive Committee shall be determined
by the Executive Committee.


6.3.4.    Term of Office. Each member of the Executive Committee shall serve for
a two (2)-year term or, if later, until such member's successor is appointed by
the Board of Directors, or, if earlier, until such Officer's death, resignation
or removal as permitted hereunder. Reelection is allowed for the members of the
Executive Committee, with no maximum number of consecutive terms. The term of
office of a member of the Executive Committee shall commence on the date of the
execution of the relevant instrument of investiture (termo de posse).


6.3.5.    Compensation. The members of the Executive Committee shall be entitled
to receive compensation based on market practices, not exceeding the annual
gross amount approved by the Board of Directors.


6.3.6.    Responsibility. Subject to the applicable Board of Directors' and
Shareholders' resolutions, as contemplated by this Agreement, the Executive
Committee shall be responsible for:





27

--------------------------------------------------------------------------------




(i)
the day-to-day management, administration and oversight of the Company's
business and affairs and all decisions related to the Company's daily
activities, including development, production, sales and distribution (except to
the extent such decisions are the responsibility of a particular Shareholder as
set forth in this Agreement or in the Joint Venture Implementation Agreement);



(ii)
the preparation of the Company's business plan and budget and recommendation to
the Board of Directors;



(iii)
the implementation of the Company's business plan and budget;



(iv)
approval of the research and development plan and amendments thereto under any
R&D Agreement;



(v)
the preparation of a substantiated proposal regarding whether the Company shall
produce its own BioFene or purchase it from Amyris Brasil and/or AI or Third
Parties, and recommendation of a decision to the Board of Directors;



(vi)
negotiating any supply agreement, off-take agreement or any agreements related
to the actual production and sale of the JVCO Products;



(vii)
the preparation of a substantiated proposal regarding whether to build a
manufacturing facility for the production of the JVCO Products and the site for
such facility, and recommendation of a decision to the Board of Directors;



(viii)
determination of the JVCO Products to be manufactured, the volumes to be
produced and the pricing thereof;



(ix)
compromise, waive, settle and sign commitments, assume obligations, invest
funds, acquire, dispose, mortgage, pledge or otherwise create a lien on the
Company's assets;



(x)
approve all necessary measures and perform the ordinary acts of a management,
financial and economic nature in accordance with the provisions set forth in
this Agreement, in the Joint Venture




28

--------------------------------------------------------------------------------




Implementation Agreement and the resolutions approved by the Shareholders'
General Meetings and the Board of Directors meeting; and


(xi)
prepare the Company's financial statements and be responsible for the
bookkeeping of the Company's corporate, tax and accounting books and records.



6.4.    Audit Committee. The Company's Audit Committee (Conselho Fiscal - “Audit
Committee”) shall be composed of three (3) members and an equal number of
alternates and shall operate only when requested by the Shareholders, as per the
Brazilian Corporation Law.


Chapter VII - Transfer of Shares


7.1.    Transfer of Shares. Each of the Shareholders hereby agrees that it shall
not be permitted to Transfer any of its Shares, and the Company shall be
prohibited from registering any such Transfer in any of its corporate documents
and books, except (i) where otherwise agreed upon by the Shareholders or (ii)
for any Transfer made in accordance with the provisions of this Agreement. Any
voluntary or involuntary Transfer of Shares or rights to subscribe additional
Shares by the Shareholders shall be subject to the provisions of this Agreement.


7.2.    Lock-up Covenant. Notwithstanding any provision to the contrary, the
Shareholders hereby agree and covenant not to Transfer to any Third Party any of
their Shares before [*]. Until that date, any Transfer of Shares to a Third
Party shall require the prior written approval by the other Shareholder.


7.3.    Transfers to Affiliates. Irrespective of the lock-up covenant set forth
in Section 7.2 above, at any time a Shareholder may, after giving prior written
notice to the other Shareholders, Transfer all or part of its Shares to an
Affiliate, provided that:


(i)
the transferring Shareholder jointly guarantees all of the obligations of such
Affiliate under this Agreement;



(ii)
the Shares are transferred back to the transferring Shareholder prior to the
Affiliate ceasing to be an Affiliate of such Shareholder. The transferring
Shareholder shall provide to the other Shareholder such information as may





[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.



29

--------------------------------------------------------------------------------




be reasonably requested to ascertain that the Affiliate has not ceased to be an
Affiliate of the transferring Shareholder; and


(iii)
the Affiliate unconditionally adheres to this Agreement and the corresponding
instrument of adhesion is filed with the Company, together with this Agreement.



7.4.    Right of First Refusal; Tag Along Right. Subject to the provisions of
this Agreement, including Section 7.2 above, in case any Shareholder (“Selling
Shareholder”) wishes to Transfer any of its Shares, directly or indirectly, to
any Third Party, the other Shareholder shall have the right of first refusal to
acquire all-and not less than all-of the Shares to be transferred (“Right of
First Refusal”). As long as any Shareholder owns Shares representing [*] or less
of the Company's capital stock, such Shareholder shall also have the right to
include in the offer of the Selling Shareholder its own Shares together with the
Shares of the Selling Shareholder, as per the provisions below (“Tag Along
Right”). Each such right shall be exercised in accordance with the terms set
forth below.


7.4.1.    Sale Notice. In case the Selling Shareholder has received a good-faith
binding purchase offer from a Third Party for its Shares (which is a condition
precedent to any Transfer although such binding purchase offer may be made in
response to an offer to sell) and is willing to accept the terms of such
purchase offer, then the Selling Shareholder shall notify in writing the other
Shareholder of its intention to Transfer its Shares, indicating the purchase
offer terms, which shall include the name and the economic group of the
purchaser, the number of Shares intended to be Transferred, and price, payment
terms and other commercial terms applicable to such transaction, and enclose a
copy of the offer received from the relevant Third Party evidencing such terms
and conditions (“Sale Notice”). The Sale Notice shall be delivered to the other
Shareholder within [*] from the acceptance by the Selling Shareholder of the
Third Party offer. Such terms indicated in the Sale Notice shall be applicable
to the Transfer of the Shares by the Selling Shareholder, to the Right of First
Refusal and to the exercise of the Tag Along Right, if applicable.


7.4.1.1.    Payment Terms on Sale Notice. The payment terms on the Sale Notice
shall always provide for payment in cash or in shares. If payment would be made
in shares, they must be mandatorily issued by publicly-held companies that are
listed and traded in the BM&FBovespa or New York Stock Exchange (“Non Cash
Consideration”). In case of payment in shares, if the




[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.



30

--------------------------------------------------------------------------------




Right of First Refusal is exercised by the other Shareholder, the purchase price
under the Sale Notice shall be computed based on the market price of such Non
Cash Consideration, as per the weighted average of the sale prices per share of
the Non Cash Consideration (or if no closing sale price is reported, the
weighted average of the bid and asked prices or, if more than one in either
case, the average of the average bid and average asked prices) in the last [*]
trading days prior to the Sale Notice. Once such purchase price is computed,
payment by the Shareholder that elects to exercise its Right of First Refusal
shall be made in cash.


7.4.2.    Right of First Refusal. No later than [*] following the receipt of the
Sale Notice, the other Shareholder may send to the Selling Shareholder a written
notice expressing its intention to exercise its Right of First Refusal. In the
case where the other Shareholder exercises its Right of First Refusal, it shall
be obliged to acquire all of the Shares offered by the Selling Shareholder
within [*] following the receipt of the Sale Notice, pursuant to its terms and
conditions.


7.4.3.    Tag Along Right. If the Right of First Refusal is not exercised, the
other Shareholder may send to the Selling Shareholder, no later than [*]
following the receipt of the Sale Notice, a written notice expressing its
intention to exercise its Tag Along Right. If the Selling Shareholder is not
selling all of its Shares, then the other Shareholder would have the right to
include in the object of the proposed acquisition referred to in the Sale Notice
a pro-rata number of Shares held by it. In case the other Shareholder exercises
its Tag Along Right, and the purchaser is not interested in acquiring the
totality of the Shares offered by the Selling Shareholder and the other
Shareholder, then the relevant Transfer cannot be completed. In any case, if the
Sale Notice refers to Shares that represent more than [*] of the capital stock
of the Company, then the other Shareholder will be entitled to exercise its Tag
Along Right in relation to all, and not less than all, of its Shares, in which
case the relevant transaction cannot be validly completed unless it includes the
purchase and sale of all of the Shares held by the other Shareholder, under the
same terms and conditions accepted by the Selling Shareholder.


7.4.3.1. In the event the other Shareholder does not exercise its Right of First
Refusal or Tag Along Right within the abovementioned period, the Selling
Shareholder may, within [*] from the expiry of such [*] period, freely Transfer
all of its Shares mentioned in the Sale Notice to the relevant Third Party,
pursuant to the same terms set forth in the Sale Notice. In case the purchaser
is acquiring the totality of the




[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.



31

--------------------------------------------------------------------------------




Shares held by the Selling Shareholder, it shall agree in writing to be bound by
the terms of this Agreement, as amended from time to time. Once the purchaser
formally adheres to this Agreement, it will inherit all rights and obligations
of the Selling Shareholder. In case the Third Party does not acquire all of the
Shares owned by the Selling Shareholder, all voting rights inherent to the
acquired Shares under the Bylaws and this Agreement shall be exercised by the
Selling Shareholder and the Third Party collectively, as a block.


7.4.3.2. If the final terms and conditions for such Transfer have changed in any
material respect in relation to those originally contained in the Sale Notice,
or if at the end of the [*] period referred to in Section 7.4.3.1 above, the
Selling Shareholder has not Transferred its offered Shares, but still intends to
do so, the procedures described above shall be resumed and repeated.


7.4.4.    Solicitation of Offers. Notwithstanding the rights and procedures of
Sections 7.4 to 7.4.3.2 above, the Shareholders hereby agree that in the event
any Selling Shareholder wishes to solicit an offer for its Shares from a Third
Party, such Selling Shareholder shall inform, in writing, the other Shareholder
of its intention to initiate a process to solicit offers for the Transfer of its
Shares.


7.5    Initial Public Offering. In the event of the launch of an initial public
offering of equity security by the Company, following the Company's decision on
the allocation of its portion in such public offering, and provided that the
engaged financial advisor to coordinate the public offering reasonably opines as
for the possibility of carrying out a secondary offer, the Shareholders shall be
entitled to include their respective Shares in such public offering, pro rata to
their equity interest in the Company, subject to the limit of Shares that may be
absorbed by the market, in line with the relevant lead underwriter's evaluation
and the decision of the Board of Directors.


7.5.1.    Right to Cause a Secondary Public Offering. In the event the Company
is already a publicly-traded company (companhia aberta), and if a public
offering is recommended by an investment bank, any Shareholder holding at least
[*] of the Shares shall be entitled to cause the Company to carry out a
secondary public offering of its Shares (“Secondary Offering”). Once such
request has been made by the relevant Shareholder, the Company shall be
irrevocably and irreversibly required to cooperate with the selling efforts and
to take every appropriate action required to carry out registration of the
aforementioned public offering within the minimum reasonable timeframe,




[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.



32

--------------------------------------------------------------------------------




including, without limitation: (i) engagement of financial advisors chosen by
the selling Shareholder, (ii) provision of the customary information for the
listing of Shares, (iii) assistance in the marketing of the public offering
(including participating in meetings with analysts, road shows and similar
events) and to take any other action necessary or advisable to facilitate the
sale of the shares in such public offering, (iv) entering into underwriting or
similar agreements with customary representations and indemnification
provisions, and (v) collaborating in the preparation of the offering
documentation. Any and all reasonable costs, consistent with market conditions,
resulting from the Secondary Offering shall be borne by such offering
Shareholder. In any case, each Shareholder will only have the right to request a
Secondary Offering in every 18 (eighteen) months.


7.6.    Encumbrance of Shares. Except as otherwise set forth in this Agreement,
none of the Shareholders subject to this Agreement may sell or transfer, grant
an option to sell, encumber, pledge, charge (whether fixed or floating), create
a security interest in or grant, declare, create or dispose of any right or
interest in or permit to exist any lien or otherwise deal with any of its Shares
in the Company bound to this Agreement, without the prior written consent of the
other Shareholders for the period in which this Agreement is in full force and
effect.


Chapter VIII - Anti -Dilution Protection


8.1.    Anti-dilution Rule. Unless otherwise mutually agreed by the Shareholders
bound to this Agreement, the share issue price of any new Shares issued as a
result of a Company's capital increase must be based on the economic value of
the respective Shares, as determined by an appraiser that shall be an investment
bank with renowned experience in mergers and acquisitions, or one of the four
largest audit firms of international reputation.


Chapter IX - Insolvency and Call Option


9.1.    Insolvency Event. An “Insolvency Event” shall mean (a) with respect to
each Shareholder: (i) any general arrangement for the benefit of creditors
(recuperação judicial ou extrajudicial); (ii) filing a petition or otherwise
commencing, authorizing or acquiescing in the commencement of a proceeding or
cause of action under any regulatory intervention, bankruptcy, or similar law
for the protection of creditors or having had such petition filed against it
without such petition being withdrawn or dismissed within the time period
required





33

--------------------------------------------------------------------------------




under applicable law; (iii) otherwise becoming bankrupt or insolvent (however
evidenced); or (iv) being dissolved or liquidated.


9.2.    Effects of an Insolvency Event. In case an Insolvency Event occurs, all
the resolutions of the Company's Shareholders' Meetings and the Board of
Directors' Meeting shall, during such period, be decided always in the best
interest of the Company by the Non-Insolvent Party, except if otherwise provided
for in the Brazilian Corporation Law.


9.3.    Insolvency Call Option. In the event any Shareholder is subject to an
Insolvency Event (“Insolvent Party”), then the other Shareholder (“Non-Insolvent
Party”) shall have the right, but not the obligation, at its sole discretion, to
purchase all, but not less than all, of the Shares held by the Insolvent Party
and to require the Insolvent Party to sell all, but not less than all, of the
Shares then held by the Insolvent Party, who shall be obliged to sell such
interest at the corresponding [*], as provided hereto (the “Insolvency Call
Option”).


9.4.    Insolvency Call Option Notice and Shares' Price. The exercise of the
Insolvency Call Option must be made by written notice to the Insolvent Party
within [*] after the verification of the Insolvency Event (“Insolvency Call
Option Notice”). Upon exercise of this call option, the Insolvent Party shall be
obliged to sell all of its Shares held in the Company's capital stock to the
Non-Insolvent Party, at the corresponding [*], within [*] from the final
determination of the corresponding [*].


9.5    Effects on Ancillary Agreements. The effects on each Ancillary Agreement
of an Insolvency Event hereunder shall be as specifically set forth in such
Ancillary Agreement.


Chapter X - Change of Control Event


10.1.    Change of Control Event. A “Change of Control Event” shall mean
(a) with respect to Amyris Brasil, a Change of Control of Amyris Brasil; and
(b) with respect to CCL, a Change of Control of CCL, provided, in each case,
that for purposes of Section 10.2 below, the Party which has not undergone the
Change of Control Event shall be able to reasonably substantiate that the Change
of Control Event will likely adversely affect the business of the Company.




[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.



34

--------------------------------------------------------------------------------




10.2.    Change of Control of the Shareholders. Subject to the provisions set
forth in Section 10.1 above, in the event either CCL or Amyris Brasil is subject
to a Change of Control Event, then the Shareholder that is the object of such
Change of Control Event will no longer be entitled to the Right of First Refusal
and/or the Tag Along Right, as set forth in Section 7.4 and sub items, in which
case the Shareholder that is not the object of the Change of Control Event may
at any time thereafter freely Transfer its Shares to any Third Party and, in
connection with any such Transfer, shall not be required to comply with the
provisions of Section 7.4 and sub items, in connection therewith.


Chapter XI - Deadlock


11.1.    Deadlock. Subject to Section 11.2 below, at any time after the date
hereof, a Shareholder may declare a deadlock by delivering a written notice of
the deadlock (“Deadlock Notice”) to the other Shareholder (each such case, a
“Deadlock”) if:


(i)
the Board of Directors is unable, at any [*] meetings, within [*] and called in
accordance with Section 6.2.7 above, to reach a decision concerning a Deadlock
Issue (to the extent such Deadlock Issue is required to be acted on by the Board
of Directors); or



(ii)
the Shareholders are unable, at any [*] Shareholders' Meetings held within [*]
and called in accordance with Section 5.1.1 above, to reach a decision
concerning a Deadlock Issue (to the extent such Deadlock Issue is required to be
acted on by the Shareholders).



11.1.1.    Events not considered a Deadlock. A Shareholder may not declare a
Deadlock (i) for failure to achieve a quorum at a duly convened Board of
Directors Meeting or the Shareholders' Meeting if such failure results from the
failure of such Shareholder (or its Members' designees) to attend such meeting
or if such failure results from the fact that such Shareholder (or its Members'
designees, as the case may be) has refrained from voting either for or against
the relevant matter; (ii) by virtue of its disapproval of any proposal by the
other Shareholder unless such disapproval of such proposal is made in good
faith; or (iii) in respect of any proposal it has made unless such proposal is
delivered in good faith.




[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.



35

--------------------------------------------------------------------------------




11.2.    Declaration of a Deadlock. In the event a Deadlock is declared by a
Shareholder (“Declaring Shareholder”), and the other Shareholder reasonably
believes that such Shareholder was not entitled to make such declaration
pursuant to this Chapter XI, such other Shareholder may deliver, within [*] of
such declaration, to the Declaring Shareholder a detailed written request for an
expedited arbitration, to be held pursuant to the provisions of Section 16.9 (or
as otherwise determined in this Section) to determine the question of whether
the Declaring Shareholder was entitled to make such declaration. One arbitrator
selected in accordance with Section 16.9 shall decide and settle the question
whether the Declaring Shareholder was entitled to declare a Deadlock pursuant to
this Chapter XI (such question, the “Deadlock Question”). Except as provided
herein or as otherwise agreed by the Shareholders, such arbitrator shall decide
no other question.


11.2.1.    Appointment of the Deadlock Arbitrator. Upon delivery of such a
request for an expedited arbitration, representatives of the Shareholders shall
meet within [*] to select at random by a drawing, unless they shall otherwise
agree, from the list provided by the Arbitration Chamber of arbitrators
available to determine the rights and obligations of the Shareholders according
to the Laws of Brazil, an independent nominee to arbitrate the Deadlock
Question, and shall immediately contact such nominee by telephone to confirm
such nominee's acceptance of the appointment to arbitrate the question in
accordance with the terms hereof. If such nominee declines appointment as
arbitrator, then immediately upon receiving notification thereof (or, in the
event that, by the close of business on the date of selection, such nominee
either has not been contacted or has not accepted such appointment for whatever
reason, then at the opening of business on the next succeeding Business Day),
the Shareholders shall, in accordance with the preceding sentence, select at
random by a drawing, unless they shall otherwise agree, another independent
nominee from the same such list and shall proceed to confirm such nominee's
acceptance of appointment as arbitrator, and shall repeat such process until a
nominee has accepted such appointment.


11.2.2.    Deadlock Arbitration Proceedings. Within [*] following the
confirmation of the selected arbitrator's acceptance of appointment, the
arbitrator shall convene the arbitral proceedings at the place of arbitration,
provided for in Section 16.9 hereunder, and shall conduct such proceedings in
such manner as such arbitrator considers appropriate, in accordance with the
rules of the Arbitration Chamber and any applicable Law, provided that the
Shareholders are treated with equality and that each party is given a full and
fair




[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.



36

--------------------------------------------------------------------------------




opportunity to present its case. Within [*] after the arbitration has first been
convened, the arbitrator shall resolve the Deadlock Question at the arbitral
place. The resolution shall be final, not subject to appeal of any nature
whatsoever and binding on the Shareholders, shall state the reasons upon which
it is based, shall be signed by the arbitrator and shall contain the date on
which and place where it was made.


11.2.3.    Arbitrator Fees. The arbitrator shall be entitled to reasonable fees,
taking into account the time spent by the arbitrator, the relative complexity of
the issues considered and the scheduling conditions hereby imposed by the
Shareholders.


11.2.4.    Deadlock Arbitration Costs. Notwithstanding anything herein to the
contrary, all of the costs and expenses of the selected arbitration (including
the reasonable fees and expenses of counsel of the prevailing party) shall be
borne by the non prevailing party.


11.2.5.    Deadlock Disputes Resolution. For the avoidance of doubt and
notwithstanding anything herein to the contrary, any dispute, controversy or
claim between or among the Shareholders relating to the Deadlock Question shall
be resolved exclusively in accordance with this Chapter XI.


11.3.    Escalation. Each Shareholder agrees that immediately following delivery
of a Deadlock Notice (the “Declaration”) or, if such delivery is challenged
pursuant to Section 11.2, immediately following the arbitrator's determination
that a Deadlock was properly declared, representatives of the senior management
of Amyris Brasil and CCL (which representatives shall in each case not be
Members or members of the Executive Committee of the Company or of any of its
Subsidiaries) shall initiate negotiations, and thereafter shall endeavor in good
faith, for a period of [*] immediately following such delivery (the “Negotiation
Period”), to reach a mutually satisfactory resolution of the matter to be
approved by the Shareholders that is the subject of the Deadlock (the “Deadlock
Issue”).


11.4.    Deadlock Mediation Period. If by the end of the Negotiation Period the
Shareholders have been unable to reach a mutually satisfactory resolution of the
Deadlock Issue, then Shareholders shall appoint an impartial Third Party
(“Mediator”), for a period of [*] (the “Deadlock Mediation Period”), to assist
the Shareholders to reach a mutually satisfactory resolution of the Deadlock
Issue.




[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.



37

--------------------------------------------------------------------------------




11.4.1.    Appointment of a Mediator. The Mediator shall be chosen upon mutual
consent of the Shareholders among trusted individuals and with no relations
whatsoever to the Shareholders or any of their Affiliates, and the costs and
expenses for hiring such Mediator shall be shared equally by the Shareholders.


11.5.    Status Quo in Case of Deadlock. If by the end of the Deadlock Mediation
Period the Shareholders have been unable to reach a mutually satisfactory
resolution of the Deadlock Issue, then the Shareholders shall continue to
discuss in good faith as to resolve such Deadlock Issue until it is
satisfactorily resolved and shall cause the Company to conduct its business
during such time as if the matter that raised the Deadlock Issue had not been
approved by the Shareholders of the Members, as the case may be, in the
respective meetings.


Chapter XII - Default Events


12.1.    Default Options. Any material breach of a covenant, obligation or
undertaking under the Joint Venture Implementation Agreement or this Agreement
that constitutes a Default Event according to Section 11.1 of the Joint Venture
Implementation Agreement, shall trigger to the non-defaulting Shareholder the
following rights:


(a)
right to purchase all of the Shares held by the defaulting Shareholder at a
price corresponding to [*] (“Default Call Option”); or



(b)
right to sell all of its Shares to the defaulting Shareholder at a price
corresponding to [*] (“Default Put Option”).



12.2.    Exercise of Default Options. The provisions of Section 9.4 above shall
apply, mutatis mutandis, to the exercise of the Default Call Option and the
Default Put Option, provided that the [*] period contemplated thereunder shall
be reduced to [*].


12.3    Effects on Ancillary Agreements. The effects on each Ancillary Agreement
of the exercise of a Default Call Option or Default Put Option hereunder shall
be as specifically set forth in such Ancillary Agreement.




[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.



38

--------------------------------------------------------------------------------




Chapter XIII - Right to Information


13.1.    Information Right. During the term of this Agreement or any subsequent
period in which the Shareholders hold an interest in the Company, the
Shareholders shall have the right to receive the following information, as the
case may be: (i) historical audited financial statements for the Company
together with other financial information necessary to support required
disclosure by a Securities and Exchange Commission (SEC) registrant reporting in
the United States of America or in Brazil; (ii) monthly unaudited summary of
consolidated financial information for the Company no more than twenty (20)
calendar days after the end of each month; (iii) quarterly unaudited
consolidated financial information for the Company (including Balance Sheet and
Income Statement) no more than forty five (45) days after the end of each
quarter together with other financial information to support required disclosure
by any Securities and Exchange Commission (SEC) registrant reporting in the
United States of America or in Brazil; (iv) annual consolidated audited
financial statements for the Company within seventy (75) calendar days after
each year end; (v) any other information provided to any lender or Shareholder
of the Company; (vi) access to financial records and personnel to enable Amyris
Brasil or AI's independent auditor to perform timely conversion of
aforementioned historical financial statements from Brazilian GAAP to US GAAP
and from Brazilian GAAP to IFRS as issued by the International Accounting
Standards Board and for Amyris Brasil, AI and CCL's independent auditor to
undertake review and audit procedures in accordance with the auditing standards
in force in the United States of America or in Brazil; and (vii) any other
information requested by the Shareholders that is considered reasonable by the
Company or necessary for the Shareholders to fulfill its legal or statutory
reporting and disclosure requirements. If the Company incurs in any additional
costs to produce and deliver such information to the requesting Shareholder,
such requesting Shareholder shall bear the costs related thereto.


13.2.    Due Diligence. The Board of Directors shall cause the Company to keep
accurate and complete records, books and accounts on the basis appropriate to
the Company's business, as required by the Brazilian laws. Each Shareholder
shall have the right (which it may exercise through any of its duly authorized
employees or agents or its independent accountants) to audit, examine and make
copies of or extracts from any books, accounts and records of the Company, at
such Shareholders' own cost and expense, upon prior written notice to the
Company and/or the other Shareholders, during the regular business hours of the



39

--------------------------------------------------------------------------------




Company, on the premises of the Company or where such records, books and
accounts are kept.


Chapter XIV - Exclusivity and Non-Solicitation


14.1.    Exclusivity. The Parties agree that the JVCO shall be the exclusive
means through which they shall develop, produce, market and distribute the JVCO
Products, on a worldwide basis, for use in Lubricants in the Lubricants Market,
as further set forth in Section 2.4 of the Joint Venture Implementation
Agreement, which is incorporated in its entirety into this Agreement by
reference.


14.1.1.    Each Shareholder acknowledges and agrees that the covenant contained
in Section 14.1 above has been negotiated in good faith, is reasonable and not
more restrictive or broader than is necessary to protect the interests of the
Parties hereto, and would not achieve its intended purpose if it was on
different terms or for a period of time shorter than the period provided for
herein or was applied in more restrictive geographical areas than is provided
herein. Each Shareholder further acknowledges and agrees that it would not have
entered into the Joint Venture Implementation Agreement or this Agreement, but
for the covenant contained in Section 14.1 above and that such covenant is
essential to protect the value of the Company.


14.1.2.    Each Shareholder acknowledges that the Company would be irreparably
harmed by any breach or threatened breach of this Section 14.1 and that there
will be no adequate remedy at law or in damages to compensate the Company and
the other Shareholder for any such breach.


14.2.    Non-Solicitation. Each of the Shareholders shall, and shall cause its
respective Affiliates, during the entire term of each relevant contract with the
Company's employees, and for a period of [*] after the date of his/her
termination, not to, directly or indirectly:


(a)
employ or contract, attempt to employ or contract, or assist anyone in employing
or contracting any person who is then, or at any time during the preceding [*]
was, an employee of the Company, or of any other Shareholder and/or its
Affiliates; or



(b)
persuade or attempt to persuade any employee of the Company, or of any other
Shareholder and/or its Affiliates, to leave such employment or to





[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.



40

--------------------------------------------------------------------------------




become employed by anyone other than the Company, or of any of the other
Shareholder and/or its Affiliates, as the case may be.


14.3.    Exceptions. Notwithstanding the foregoing, the provisions hereof shall
not apply to (i) any advertisement or general solicitation (or hiring as a
result thereof) that is not specifically targeted at the persons described in
Section 14.2(a) and Section 14.2(b) above; (ii) any Shareholder's hiring of any
such person who has terminated employment with the other Shareholder and/or its
Affiliates or the Company prior to the commencement of the solicitation of such
employee; or (iii) any employee or officer that was an employee or office of a
Shareholder or its Affiliate immediately prior to being an employee of the
Company, exclusively in relation to the respective Shareholder that was the
employer.


Chapter XV - Term and Duration


15.1.    Term. This Agreement shall become effective upon the signature hereof
by the Parties. Unless modified or extended by the Shareholders or early
terminated in accordance with the terms and provisions hereof, this Agreement
shall remain valid and continue in force and effect until the earlier of (i) the
tenth (10th) anniversary as of the date of its execution; and/or (ii) the date
in which Amyris Brasil and/or CCL would cease to own Shares representing at
least 10% (ten percent) of the Company's voting capital stock.


Chapter XVI - Miscellaneous and General Provisions


16.1.    Confidentiality. The Shareholders shall maintain, and use their best
efforts to cause their respective directors, officers, employees, accountants,
lawyers, consultants, advisors and agents to maintain, confidentiality over
documents and information of a confidential nature relating to business
strategies, operations, financial and other matters involving the Company and
each of the Shareholders throughout the effectiveness of this Agreement and for
an additional term of two (2) years counting as from the date of termination
hereof, except in relation to information that may need to be prepared and
disclosed in accordance with applicable laws and regulations to the market by
the Shareholders, by the directors and officers of the Company, or that
otherwise becomes of public knowledge. In case judicial or governmental
authorities demand to disclose any confidential information, the Shareholder
that received such request shall (i) immediately notify the other Shareholders
for information purposes; and (ii) only disclose such confidential information
to the extent





41

--------------------------------------------------------------------------------




necessary to comply with such obligation, always emphasizing the confidentiality
of such information to the solicitant authority. The confidential information
disclosed following the terms above will remain deemed to be confidential
information for all other purposes and, therefore, completely protected by the
provisions of this Agreement.


16.1.1. Exceptions to Confidentiality. The Parties hereby agree that the
Shareholders or any of its Affiliates may disclose the terms of this Agreement
to actual or prospective investors, underwriters, or acquirers, as well as to
file all necessary documents regarding this transaction, including the
Agreement, with the Securities Exchange Commission (SEC) or the Brazilian
Securities and Exchange Commission (CVM). Any such disclosure shall be
previously approved in writing by the other Shareholder (should approval not to
be unreasonably withheld).


16.2.    Notices. All notices, requests, claims or other communication required
or permitted hereunder shall be in writing and shall be delivered by hand,
registered mail, recognized commercial courier or sent by facsimile transmission
(in this case, with written confirmation of receipt). Any such notice shall be
deemed as given when so delivered to the following addresses (or such other
addresses and numbers as a Shareholder may designate by written notice to the
other Shareholders):


If to CCL to:
Cosan Combustíveis e Lubrificantes S.A.
Rua Victor Civita, 77, Block 1, suites 104, 201, 301 and 401,
Rio de Janeiro - RJ Att.: [*]
Tel: [*]
E-mail: [*]


If to CCL, with copy to:
Mattos Filho, Veiga Filho, Marrey Jr e Quiroga Advogados
Alameda Joaquim Eugênio de Lima, 447
01403-001
São Paulo - SP
Att.: [*]
Fax: [*]
E-mail: [*]


If to Amyris Brasil to:




[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.



42

--------------------------------------------------------------------------------




Amyris Brasil S.A.
Rua James Clerk Maxwell, nº 315, Techno Park
Campinas - SP - Brazil
Attn.:     [*]
Phone: [*]
E-mail: [*]


If to Amyris Brasil, with copy to:
Pinheiro Neto Advogados
Rua Hungria, 1100
01455-000
São Paulo - SP
Att.: [*]
Fax: [*]
E-mail: [*]


If to the Company to:
NOVVI S.A.
Avenida Presidente Juscelino Kubitschek nº 1327, 4º andar, sala 5
São Paulo/SP
Att.: [*]
Tel: [*]
E-mail: [*]


16.3.    Entire Agreement. This Agreement contains the entire agreement and
understanding concerning the subject matters hereof between the Shareholders
hereto and supersedes all prior or contemporaneous oral or written agreements,
communications, proposals and representations with respect to its subject
matters and prevails over any conflicting or additional terms of any quote,
order, acknowledgement or similar any prior understanding among the Shareholders
during the term of this Agreement. No modification or amendment to this
Agreement will be binding, unless in writing and signed by duly authorized
representatives of each Shareholder.


16.4.    Severability. If any provision of this Agreement is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement shall remain in full force and effect. Any provision of this
Agreement held invalid or unenforceable only in part or degree will remain in
full force and effect to the extent not held invalid or unenforceable. The
Shareholders shall in




[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.



43

--------------------------------------------------------------------------------




good faith negotiate and endeavor their best effort to replace an invalid or
unenforceable provision by an equivalent valid and enforceable provision.


16.5.    Waivers. No waiver, termination or discharge of this Agreement, or any
of the terms or provisions hereof, shall be binding upon any Shareholder hereto
unless confirmed in writing. No waiver by any Shareholder hereto of any term or
provision of this Agreement or of any default hereunder shall affect such
Shareholder's rights thereafter to enforce such term or provision or to exercise
any right or remedy in the event of any other default, whether or not similar.


16.6.    Assignment. The respective rights and obligations of the Shareholders
under this Agreement may not be assigned without the prior written consent of
the other Shareholders. The consent of the other Shareholders shall not be
unreasonably withheld. In case of an assignment to a Controlled company,
Controlling company or company under common Control, such consent shall not be
withheld in any circumstance if the assigning party remains liable for the
obligations of the assignee under this Agreement or guarantees the fulfillment
of such obligations, as provided for in Section 7.3, except in the case in which
CCL requests assignment to a joint venture company formed by Cosan or any
Affiliate thereof and Shell International Petroleum Company Limited or any
Affiliate thereof, in which case the consent of Amyris Brasil may be withheld in
its sole and absolute discretion.


16.7.    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the Federative Republic of Brazil.


16.8.    Language. This Agreement shall be drafted and executed both in
Portuguese and in English language. In the event of any conflict or discrepancy
between the two versions, the English version shall prevail.


16.9.    Arbitration. The Shareholders undertake to endeavour their best efforts
to amicably resolve by mutual negotiation any disputes arising from or in
connection with this Agreement and/or its Schedules and/or related thereto,
including but not limited to any issues relating to the existence, validity,
effectiveness, contractual performance, interpretation, breach or termination.
In case such mutual agreement is not reached, any dispute will be referred to
and exclusively and finally settled by binding arbitration according to the then
existing rules (“Arbitration Rules”) of the Arbitration and Mediation Center of
the Chamber of Commerce Brazil-Canada (“Arbitration Chamber”). The Arbitration
Rules are deemed to be incorporated by reference to this Agreement, except as





44

--------------------------------------------------------------------------------




such Arbitration Rules may be modified herein or by mutual agreement by the
Shareholders. The arbitration proceedings filed based on this Agreement shall be
administered by the Arbitration Chamber.


16.9.1.    Full compliance with the arbitration agreement. For the avoidance of
any doubt, this Chapter XVI equally binds all the parties to this Agreement,
including but not limited to the Company, who agree to submit to and comply with
all the terms and conditions of this Chapter XVI, which shall be in full force
and effect irrevocably, and subject to specific performance. The Shareholders
and the Company expressly agree that no additional instrument or condition is
required to give it full force and effect, including but not limited to the
"compromisso" under article 10 of the Arbitration Law.


16.9.2.    Arbitral Tribunal. The arbitration will be settled by a panel of
three arbitrators. If there are only two parties to the arbitration, each party
shall nominate one arbitrator in accordance with the Arbitration Rules and the
two arbitrators so nominated shall nominate jointly a third arbitrator, who
shall serve as the chair of the arbitral tribunal (“Arbitral Tribunal”), within
fifteen (15) days from the receipt of a communication from the Arbitration
Chamber by the two previously nominated arbitrators. If there are multiple
parties, whether as claimants or as respondents, the multiple claimants,
jointly, and the multiple respondents, jointly, shall nominate an arbitrator
within the time limits set forth in the Arbitration Rules. If any arbitrator has
not been nominated within the time limits specified herein and/or in the
Arbitration Rules, as applicable, such appointment shall be made by the
Arbitration Chamber upon the written request of any party within fifteen (15)
days of such request. If at any time a vacancy occurs in the Arbitral Tribunal,
the vacancy shall be filled in the same manner and subject to the same
requirements as provided for the original appointment to that position. The
Company as an intervening party to this Agreement shall be a party to the
arbitration proceeding only to the extent it may have to implement the award to
be rendered, but it waives its right to appoint arbitrator.


16.9.3.    Place of Arbitration. The place of the arbitration shall be the city
of São Paulo, State of São Paulo, Brazil, where the award shall be rendered.


16.9.4.    Language. The arbitration shall be conducted in Portuguese.
Documentary evidence in the arbitration proceedings may be submitted in English
and translation thereof will not be required.





45

--------------------------------------------------------------------------------




16.9.5.    Binding Nature. The arbitration award shall be final, unappealable
and binding on the Parties, including the Company, their successors and
assignees, who agree to comply with it spontaneously and expressly waive any
form of appeal, except for the request for correction of material error or
clarification of uncertainty, doubt, contradiction or omission of the
arbitration award, as set forth in article 30 of the Arbitration Law, except,
yet, for the good-faith exercise of the annulment established in article 33 of
the Arbitration Law. If necessary, the arbitration award may be performed in any
court which has jurisdiction or authority over the Shareholders, the Company and
their assets. The decision will include the distribution of costs, including
reasonable attorney's fees and reasonable expenses as the Arbitral Tribunal sees
fit.


16.9.6.    Fine for Breach of Arbitration. Any Shareholder which, without legal
support, frustrates or prevents the instatement of the Arbitral Tribunal,
whether by failing to adopt necessary measures within proper time, or by forcing
the other Shareholder to adopt the measures set forth in article 7 of the
Arbitration Law, or yet, by failing to comply with all the terms of the
arbitration award, shall pay a pecuniary fine equivalent to [*] reais (R$[*])
per day of delay, applicable, as appropriate, from (a) the date on which the
Arbitral Tribunal should have been instated; or, yet, (b) the date designated
for compliance with the provisions of the arbitration award, without prejudice
to the determinations and penalties included in such award.


16.9.7.    Exceptional Court Jurisdiction. The Shareholders and the Company are
fully aware of all terms and effects of the arbitration clause herein agreed
upon, and irrevocably agree that the arbitration is the only form of resolution
of any disputes arising from or in connection with this Agreement and/or related
thereto. Without prejudice to the validity of this arbitration clause, the
Shareholders and/or the Company hereby may seek judicial assistance and/or
relief, if and when necessary, for the sole purposes of: (a) executing
obligations that admit, forthwith, specific performance; (b) obtaining coercive
or precautionary measures or procedures of a preventive, provisional or
permanent nature, as security for the arbitration to be commenced or already in
course between the Shareholders and/or to ensure the existence and efficacy of
the arbitration proceeding; or (c) exercising in good faith the right to vacate
the award established in article 33 of the Arbitration Law; or (d) obtaining
measures of a mandatory and specific nature, it being understood that, upon
accomplishment of the mandatory or specific enforcement procedures sought, it
shall be returned to the Arbitral Tribunal to be established or already
established, as applicable, full and exclusive authority to decide on all and
any issues, whether




[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.



46

--------------------------------------------------------------------------------




related to procedure or merit, which has caused the mandatory or specific
enforcement claim, with the respective judicial proceeding being interrupted
until the partial or final decision of the Arbitral Tribunal. For the measures
indicated in (b) and (c) above, the Shareholders elect the Judicial District of
the city of São Paulo, State of São Paulo, Brazil, to the exclusion of any other
courts. The filing of any measure under this clause does not entail any waiver
to the arbitration clause or to the full jurisdiction of the Arbitral Tribunal.


16.9.8.    Confidentiality. Any and all documents and/or information exchanged
between the Shareholders, between any Shareholder and the Company or with the
Arbitral Tribunal will be confidential. Unless otherwise expressly agreed in
writing by the Shareholders or required by Law, the Parties, including the
Company, their respective representatives and Affiliates, the witnesses, the
Arbitral Tribunal, the Arbitration Chamber and its secretariat undertake to keep
confidential the existence, content and all awards and decisions relating to the
arbitration proceeding, together with all the material used therein and created
for the purposes thereof, as well as other documents produced by the other
Shareholder or by the Company during the arbitration proceeding which are not
otherwise in the public domain - except if and to the extent that such
disclosure is required from one of the Shareholders or from the Company pursuant
to Law.


16.9.9.    Contractual Performance. Unless otherwise agreed in writing, the
Shareholders shall continue to diligently perform their respective duties and
obligations under this Agreement while an arbitral proceeding is pending.


16.9.10.    Consolidation. In order to facilitate the comprehensive resolution
of related disputes under this Agreement and all other related agreements,
including the Joint Venture Implementation Agreement and/or the other agreements
and instruments mentioned herein and therein, any or all such disputes may be
brought in a single arbitration under the following circumstances and
conditions. If one or more arbitrations are already pending with respect to a
dispute under any of the agreements by and between the Shareholders, then any
party to a new dispute under any of said agreements or any subsequently filed
arbitration brought under any said agreements may request that such new dispute
or any subsequently filed arbitration be consolidated into any prior pending
arbitration. Within twenty (20) days of a request to consolidate, the parties to
the new dispute or the subsequently filed arbitration shall select one of the
prior pending arbitrations into which the new dispute or subsequently filed
arbitration may be consolidated (“Selected Arbitration”). If the parties to the
new dispute or subsequently arbitration are unable to agree on the Selected





47

--------------------------------------------------------------------------------




Arbitration within such twenty (20) day period, then the Arbitration Chamber
shall indicate the Selected Arbitration within twenty (20) days of a written
request by a party to the new dispute or the subsequently filed arbitration. If
the Arbitration Chamber fails to indicate the Selected Arbitration within the
20-day time limit indicated above, the arbitration first initiated shall be
considered the Selected Arbitration. The new dispute or subsequently filed
arbitration shall be so consolidated, provided that the Arbitral Tribunal for
the Selected Arbitration determines that: (i) the new dispute or subsequently
filed arbitration presents significant issues of law or fact common with those
in the Selected Arbitration; (ii) no party to the new dispute or to the Selected
Arbitration would be unduly harmed; and (iii) consolidation under these
circumstances would not result in undue delay for the Selected Arbitration. Any
such order of consolidation issued by the Arbitral Tribunal shall be final and
binding upon the parties to the new dispute, the Selected Arbitration or
subsequently filed arbitrations. The Shareholders waive any right they may have
to appeal or to seek interpretation, revision or annulment of such order of
consolidation under the Arbitration Rules and/or the Law in any court. The
Arbitral Tribunal for the Selected Arbitration into which a new dispute or
subsequently filed arbitration is consolidated shall serve as the Arbitral
Tribunal for the consolidated arbitration.


16.9.11.    Intervening Consenting Party. The Company expressly agrees to be
bound to this arbitration clause for all legal purposes.


16.10.    Filing and Registration. This Agreement shall be filed at the
Company's head office pursuant to and for the purposes of Article 118 of the
Brazilian Corporation Law. The Company shall cause a legend with the text below
to be annotated on the relevant pages of its corporate books and in any other
registers or certificates representing the Shares, as follows:


“THE SHARES HELD BY [l] ARE SUBJECT TO THE RULES AND RESTRICTIONS SET OUT IN THE
SHAREHOLDERS AGREEMENT DATED [l], A COPY OF WHICH IS AVAILABLE AT THE COMPANY'S
HEADQUARTERS. NO TRANSFER OF SUCH SHARES SHALL BE MADE OR REGISTERED IN THE
COMPANY'S BOOKS, UNLESS FOLLOWED BY EVIDENCE OF COMPLIANCE WITH THE TERMS OF THE
AFOREMENTIONED SHAREHOLDERS AGREEMENT. TRANSACTIONS EXECUTED BY THE COMPANY OR
SHAREHOLDERS IN VIOLATION OF THE SHAREHOLDERS AGREEMENT SHALL BE NULL AND VOID.”



48

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties hereto have executed this Agreement in 3 (three)
original copies, as of the day and year first above written, in the presence of
the two undersigned witnesses.


São Paulo, June 03, 2011







49

--------------------------------------------------------------------------------








































































































1

--------------------------------------------------------------------------------








SCHEDULE III
to Joint Venture Implementation Agreement, entered into by and among Cosan
Combustíveis e Lubrificantes S.A., Cosan S.A. Indústria e Comércio, Amyris
Brasil S.A. and Amyris, Inc., dated June 3 2011




Key Terms and Conditions of Base Oil IP License Agreement


1.
Additional Defined Terms

A.
“Alternative Base Oil Technology” shall have the meaning set forth in the JV
Agreement.



B.
“Amyris Alternative Improvements” shall mean Amyris Improvements relating to any
Amyris Licensed Alternative Base Oil Technology.



C.
“Amyris Base Improvements” shall mean Amyris Improvements other than Amyris
Alternative Improvements.



D.
“Amyris Base Technology” shall mean Patents and Know-How associated with such
Patents in each case that are (i) Controlled by AB as of the effective date of
the License Agreement, and (ii) necessary for the development, production and
distribution of the Initial JVCO Products for use in Lubricants in the
Lubricants Market. For the avoidance of doubt, “Amyris Base Technology” does not
include (i) Patents and Know-How associated with such Patents relating to
BioFene, including without limitation, the development, production and/or
distribution of BioFene or (ii) any Alternative Base Oil Technology.



E.
“Amyris Improvements” shall mean Patents and Know-How associated with such
Patents in each case comprising Improvements that (i) become Controlled by AB
during the term of the License Agreement, and (ii) (a) are necessary for the
development, production and distribution of the JVCO Products for use in
Lubricants in the Lubricants Market or (b) are actually used in the development,
production and distribution of the JVCO Products for use in Lubricants in the
Lubricants Market during the term of the License Agreement. For the avoidance of
doubt, “Amyris Improvements” will exclude (x) JVCO Improvements to ALT, (y)
Joint Improvements to ALT, and (z) Patents and Know-How associated with such
Patents in each case relating to BioFene, including without limitation, the
development, production and distribution thereof.



F.
“Amyris Licensed Alternative Base Oil Technology” shall mean any Alternative
Base Oil Technology of AB licensed by the JVCO pursuant to Section 6.3 of the JV
Agreement.



G.
“Amyris Licensed Technology” or “ALT” shall mean the Amyris Base Technology, any
Amyris Licensed Alternative Base Oil Technology and the




1

--------------------------------------------------------------------------------




Amyris Improvements.
H.
“Control” (including any variations such as “Controlled” or “Controlling”)
means, in the context of Patents, Know-How and Improvements, rights to such
Patents, Know-How and Improvements sufficient for AB to grant the license under
the License Agreement without violating the terms of any arrangement with any
Third Party.



I.
“Exclusivity Exceptions” shall have the meaning set forth in the JV Agreement.



J.
“Improvement” shall mean [*].



K.
“Joint Improvements to ALT” shall mean any Improvements to the Amyris Licensed
Technology that are developed jointly by or on behalf of AB and JVCO, or their
employees or agents, during the term of the License Agreement, including,
without limitation: (i) Improvements to the Amyris Licensed Technology, (ii)
Improvements to other Joint Improvements to ALT, and (iii) Improvements to JVCO
Improvements to ALT.



L.
“JVCO Improvements to ALT” shall mean any Improvements to the Amyris Licensed
Technology that are developed solely by or on behalf of the JVCO, or its
employees or agents during the term of the License Agreement, including, without
limitation: (i) Improvements to the Amyris Licensed Technology, (ii)
Improvements to other JVCO Improvements to ALT, and (iii) Improvements to Joint
Improvements to ALT.



M.
“Know-How” shall mean non patented information and tangible materials,
including: (i) technical and non-technical data, specifications, formulae,
compounds, formulations, assays, designs, results, information, conclusions,
interpretations, inventions, developments, discoveries, ideas, improvements, and
trade secrets, (ii) methods, databases, tests, procedures, processes and
techniques, and (iii) other know-how and technology.



N.
“License Agreement” shall mean the Base Oil IP License Agreement to be executed
between AB and JVCO establishing the grant of rights to Amyris Licensed
Technology, including the Amyris Improvements, the Joint Improvements to ALT,
and the JVCO Improvements to ALT.



[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.



2

--------------------------------------------------------------------------------




O.
“License Parties” means AB and JVCO.



P.
“Non-JVCO Products” means any products for any use in any market, but excluding
products for use in Lubricants in the Lubricants Market.



Q.
“Other JVCO Intellectual Property” shall mean (i) any intellectual property
developed solely by or on behalf of the JVCO, or its employees or agents, other
than the JVCO Improvements to ALT and the JVCO BioFene Improvements (as defined
in the BioFene License Agreement), and (ii) any Improvements to intellectual
property, which Improvements are developed jointly by or on behalf of AB and
JVCO, or their employees or agents, during the term of the License Agreement
other than Joint Improvements to ALT or Joint Improvements (as defined in the
BioFene License Agreement).



R.
“Patents” means any patents and patent applications, together with all
additions, divisions, continuations, continuations-in-part, substitutions,
reissues, re-examinations, extensions, registrations, patent term extensions,
supplemental protection certificates, renewals, and the like with respect to any
of the foregoing.



S.
“Production Strain” means recombinant yeast or some other microbial agent that
has been genetically engineered to make a desired compound or product by means
of a fermentation process.



T.
“Third Party” means any person, corporation, joint venture or other entity,
other than the JVCO, AB or their respective permitted successors and assigns.



2.
Commencement and Term of License Agreement



A.
Commencement of License Agreement. After formation of JVCO and before commencing
research, development, manufacturing or commercial production of or relating to
any JVCO Product, AB and JVCO shall enter into the License Agreement.

 
B.
Initial Term: The License Agreement shall have an initial term which is
co-terminus with the initial term of the JV Agreement, subject to a limitation
with respect to each specific Patent included in Amyris Licensed Technology,
including Amyris Improvements, Joint Improvements to ALT and JVCO Improvements
to ALT, by the life of such Patent.



C.
Renewal Terms. The License Agreement shall be renewed by AB and JVCO for
additional terms, under the same terms and conditions, if the JV Agreement is
renewed, subject to a limitation with respect to each specific Patent included
in Amyris Licensed Technology, including the Amyris Improvements, Joint
Improvements to ALT and JVCO Improvements to ALT, by the life of such Patent,
unless otherwise decided by the Board of Directors of the JVCO. For the sake of
clarification, the License Parties agree that the License Agreement shall be
renewed with respect to both the applicable Patents which are then still in
effect as well as the Know-How associated therewith.



3.
License Grants




3

--------------------------------------------------------------------------------




A.
Base Technology License from AB to JVCO: AB shall grant the JVCO a worldwide,
royalty-free, exclusive (except as to the rights retained in the scope of the
Exclusivity Exceptions) and non-assignable license, without the right to
sublicense except to the extent necessary to exercise its “have manufactured”
rights, to use all of AB's right, title and interest in and to the Amyris Base
Technology, the Amyris Base Improvements, the Joint Improvements to ALT and the
JVCO Improvements to ALT for the development, manufacture and distribution of
the JVCO Products for use in Lubricants in the Lubricants Market. JVCO will
exert its best efforts to exploit the technology covered by the Patents included
in the Amyris Base Technology, the Amyris Base Improvements, the JVCO
Improvements to ALT and the Joint Improvements to ALT so as to maintain their
validity in the territory of Brazil.



B.
Alternative Base Oil Technology and Improvements License from AB to JVCO. To the
extent Amyris is required by the terms of Section 6.3 to offer JVCO rights to
license an Alternative Base Oil Technology, such license shall be granted in
accordance with the following terms. AB shall grant the JVCO a royalty-bearing
(where the economic terms shall be determined pursuant to Section 6.3 of the JV
Agreement), exclusive (except as to the rights retained in the scope of the
Exclusivity Exceptions) and non-assignable license, without the right to
sublicense except to the extent necessary to exercise its “have manufactured”
rights, to use all of AB's right, title and interest in and to the Amyris
Licensed Alternative Base Oil Technology and any Amyris Alternative Improvements
thereto for the development, manufacture and distribution of the JVCO Products
for use in Lubricants in the Lubricants Market. JVCO will exert its best efforts
to exploit the technology covered by the Patents included in the Amyris Licensed
Alternative Base Oil Technology and the Amyris Alternative Improvements thereto
so as to maintain their validity in the territory of Brazil.



C.
Alternative Base Oil Technology and Improvements License from CCL to JVCO. To
the extent CCL is required by the terms of Section 6.3 to offer JVCO rights to
license an Alternative Base Oil Technology, such license shall be granted in
accordance with the following terms. CCL shall grant the JVCO a royalty-bearing
(where the economic terms shall be determined pursuant to Section 6.3 of the JV
Agreement), exclusive and non-assignable license, without the right to
sublicense except to the extent necessary to exercise its “have manufactured”
rights, to use all of CCL's right, title and interest in and to the such
Alternative Base Oil Technology and any Improvements thereto for the
development, manufacture and distribution of the JVCO Products for use in
Lubricants in the Lubricants Market. JVCO will exert its best efforts to exploit
the technology covered by the Patents included in such Alternative Base Oil
Technology and the Improvements thereto so as to maintain their validity in the
territory of Brazil.

 
D.
Grant Back to Other JVCO Intellectual Property. Under the License Agreement, the
JVCO shall grant to AB a worldwide, non-exclusive, royalty-bearing (where the
economic terms shall be determined in accordance with the applicable fair market
value) non-assignable license, without the right to sublicense, to use the Other
JVCO Intellectual Property solely to develop, make, have made, use, sell, have
sold, distribute, have distributed and market technology and products other than
JVCO Products for use in Lubricants in the Lubricants Market.




4

--------------------------------------------------------------------------------




E.
Alternative Base Oil Technology Strain Restrictions. If an Alternative Base Oil
Technology that is licensed to JVCO by AB includes a Production Strain, then the
license granted in item 3.B above shall be conditioned on compliance with the
following requirements (the “Strain Restrictions”):



(i)
JVCO may only use the relevant Production Strain at a manufacturing location
approved by AB in writing. To the extent JVCO, in the exercise of its “have
manufactured” right set forth in Section 3.B above, engages a subcontractor or
toll manufacturer to produce the relevant product, such subcontractor or toll
manufacturer shall be subject to written restrictions necessary to protect the
Alternative Base Oil Technology and Production Strains.



(ii)
The License Agreement will include other reasonable provisions, including
without limitation, reporting, audit and inspection rights in order to protect
the Alternative Base Oil Technology and Production Strains.



(iii)
JVCO shall not and shall not allow any other person or entity to reverse
engineer any Production Strain, engineer any other strain from the Production
Strain, use the Production Strain for any purpose other than the licensed
purpose (as described in Section 3.B above), or distribute, disclose or transfer
the Production Strain or any related intellectual property to any Third Party.



4.
Ownership and Patent Matters.



A.
Ownership. Intellectual property ownership rights shall be as follows:



(i)
As between the License Parties, AB shall have and retain all rights of ownership
relating to the Amyris Licensed Technology, including the Amyris Improvements,
JVCO Improvements to ALT and Joint Improvements to ALT.



(ii)
As between the License Parties, the JVCO shall have and retain all rights of
ownership relating to the Other JVCO Intellectual Property.



B.
Patent Strategy and Prosecution. As between the License Parties, AB shall have
the sole right to (i) determine the process for protecting the Amyris Licensed
Technology, the Joint Improvements to ALT and the JVCO Improvements to ALT
worldwide, including whether or not to obtain patent protection and in what
countries, and (ii) at its own expense, but without obligation, to prepare,
file, prosecute and maintain throughout the world any and all Patents claiming
or relating to the Amyris Licensed Technology, the Joint Improvements to ALT and
the JVCO Improvements to ALT. As between the License Parties, JVCO shall have
the sole right to (i) determine the process for protecting the Other JVCO
Intellectual Property worldwide, including whether or not to obtain patent
protection and in what countries, and (ii) at its own expense, but without
obligation, to prepare, file, prosecute and maintain throughout the world any
and all Patents claiming or relating to the Other JVCO Intellectual Property.






5

--------------------------------------------------------------------------------




C.
Cooperation and Assistance. JVCO will provide to AB or its designated
representative (“AB Designate”) as reasonably requested by AB and at AB's
expense (including reasonable attorney's fees and other reasonable legal
expenses), full cooperation and assistance (including the execution and delivery
of any and all affidavits, declarations, oaths, exhibits, assignments, powers of
attorney, or other documentation as may be reasonably required): (i) in order to
allow the AB Designate to apply for, register, obtain, maintain, defend, and
enforce the Patents claiming or relating to the Amyris Licensed Technology, the
Joint Improvements to ALT and/or the JVCO Improvements to ALT and/or its rights
therein, (ii) in connection with the prosecution or defense of any interference,
opposition, re-examination, reissue, infringement, declaratory judgment, or
other judicial or legal administrative proceedings that may arise in connection
with such Patents (including the validity and/or enforceability thereof),
Know-How or other intellectual property owned or Controlled by or licensed to
AB, and/or (iii) in order to perfect the delivery, assignment, and conveyance to
AB or the AB Designate, its successors, assigns, and nominees, of the entire
right, title, and interest in and to all Amyris Licensed Technology, the Joint
Improvements to ALT and/or JVCO Improvements to ALT and/or its rights therein.
AB will provide to JVCO or its designated representative (“JVCO Designate”) as
reasonably requested by JVCO full cooperation and assistance (including the
execution and delivery of any and all affidavits, declarations, oaths, exhibits,
assignments, powers of attorney, or other documentation as may be reasonably
required): (i) in order to allow the JVCO Designate to apply for, register,
obtain, maintain, defend, and enforce the patents claiming or relating to the
Other JVCO Intellectual Property, (ii) in connection with the prosecution or
defense of any interference, opposition, re-examination, reissue, infringement,
declaratory judgment, or other judicial or legal administrative proceedings that
may arise in connection with such patents (including the validity and/or
enforceability thereof), and/or (iii) in order to perfect the delivery,
assignment, and conveyance to JVCO or the JVCO Designate, its successors,
assigns, and nominees, of the entire right, title, and interest in and to all
Other JVCO Intellectual Property.



D.
Enforcement of Patents. In the event either Party becomes aware of any activity
that infringes or is likely to infringe the Amyris Licensed Technology, the
Joint Improvements to ALT or the JVCO Improvements to ALT (in each case solely
if such infringement or likely infringement relates to JVCO Products for use in
Lubricants in the Lubricants Market), that Party will notify the other Party
promptly in writing of the actual or threatened infringement. Whether to take
action will be in the sole discretion of AB or the AB Designate. If requested by
AB, the JVCO will join with AB or the AB Designate, as the case may be, at AB's
expense, in such action as AB or the AB Designate, in its reasonable discretion
may deem advisable for the protection of its rights. In connection therewith,
the JVCO will cooperate to the extent reasonably required by AB or the AB
Designate to stop such infringement or act, and, if so requested by AB, will
join with AB or the AB Designate as a party to any action brought by AB or the
AB Designate for such purpose. AB or the AB Designate will have full control
over any action taken, including, without limitation, the right to select
counsel, to settle on any terms it deems advisable in its discretion, to appeal
any adverse decision rendered in any court, to discontinue any action taken by
it, and otherwise to make any decision in respect thereto as it in its
discretion deems advisable. In the event either Party becomes aware of any
activity that infringes




6

--------------------------------------------------------------------------------




or is likely to infringe the Other JVCO Intellectual Property, that Party will
notify the other Party promptly in writing of the actual or threatened
infringement. Whether to take action will be in the sole discretion of JVCO or
the JVCO Designate. If requested by JVCO, AB will join with JVCO or the JVCO
Designate, as the case may be, in such action as JVCO or the JVCO Designate, in
its reasonable discretion may deem advisable for the protection of its rights.
In connection therewith, the AB will cooperate to the extent reasonably required
by JVCO or the JVCO Designate to stop such infringement or act, and, if so
requested by JVCO, will join with JVCO or the JVCO Designate as a party to any
action brought by JVCO or the JVCO Designate for such purpose. JVCO or the JVCO
Designate will have full control over any action taken, including, without
limitation, the right to select counsel, to settle on any terms it deems
advisable in its discretion, to appeal any adverse decision rendered in any
court, to discontinue any action taken by it, and otherwise to make any decision
in respect thereto as it in its discretion deems advisable, with the inputs from
AB.
E.
Infringement of Third Party Rights. In the event either Party (or any of its
Affiliates) receives any written notice or claim that the use of the Amyris
Licensed Technology, the JVCO Improvements to ALT, the Joint Improvements to ALT
with respect to JVCO Products for use in Lubricants in the Lubricants Market or
Other JVCO Intellectual Property infringes or is likely to infringe the
intellectual property rights of a Third Party, then that Party will notify the
other Party promptly in writing. Whether to take action to defend against any
such claim will be in the sole discretion of AB or an AB Designate, if related
to Amyris Licensed Technology, the Joint Improvements to ALT or the JVCO
Improvements to ALT, or in the sole discretion of JVCO, if related to Other JVCO
Intellectual Property. If requested by the party controlling the action, the
other party will join the referred controlling party, at the controlling party's
expense, in such action as the controlling party in its reasonable discretion
may deem advisable for the protection of its rights. In connection therewith,
the non-controlling party will cooperate to the extent reasonably required by
the controlling party, and, if so requested by the controlling party. The
controlling party (or its designee) will have full control over any action
taken, including, without limitation, the right to select counsel, to settle on
any terms it deems advisable in its discretion, to appeal any adverse decision
rendered in any court, to discontinue any action taken by it, and otherwise to
make any decision in respect thereto as it in its discretion deems advisable.



F.
JVCO Input. The JVCO may provide input into strategy, prosecution, defense and
enforcement when such matters are related to the use of the Joint Improvements
to ALT or the JVCO Improvements to ALT for the development, production, sale and
distribution of the JVCO Products for use in Lubricants in the Lubricants
Market.



5.
Termination Rights and Effects



Termination Rights and Effects. The License Agreement shall include termination
provisions, including consequences of termination, set forth in the chart
attached at the end of this Schedule III.


6.
IP Representation and Warranty




7

--------------------------------------------------------------------------------






A.
Representation and Warranty. AB shall represent and warrant to JVCO that it owns
or has all necessary rights to the Amyris Licensed Technology to grant the JVCO
the licenses and other rights set forth in the License Agreement. AB shall
indemnify and hold harmless JVCO, its officers, directors, agents and employees
from and against, and assume and defend at AB's sole cost the defense of, any
and all claims, demands, obligations, causes of action and lawsuits and all
damages, liabilities, fines, judgments, costs (including settlement costs), and
expenses associated therewith (including the payment of reasonable attorney fees
and disbursements), arising out of any claim by a Third Party of infringement
with respect to the application of Amyris Base Technology as applied by AB to
produce Base Oils as of the execution date of JV Agreement.



B.
Disclaimer. Except as provided in item 6.A above, AB shall not make any
warranties to JVCO, whether express or implied, including without limitation any
warranty of merchantability or fitness for a particular purpose as to any
product or process, or as to the validity or scope of any of the Amyris Licensed
Technology or that the practice of any of Amyris Licensed Technology will be
free from infringement of any patent or other proprietary right of any Third
Party.



7.
Miscellaneous

A.
Governing Law and Dispute Resolution: As provided in Article VII of the JV
Agreement.



B.
Confidentiality: The License Agreement shall include standard confidentiality
terms which will survive termination or expiration of the License Agreement.



C.
Additional Terms: The License Agreement shall include such other terms and
conditions as the License Parties may reasonably agree.












8

--------------------------------------------------------------------------------




Schedule III - Base Oils IP License Agreement
Termination Scenarios1 




 
A
Event
B
Effects on JVCO Structure
C
Effects on Amyris Licensed Technology (including Amyris Improvements) 
D
Effects on JVCO Improvements to ALT
E
Effects on Joint Improvements to ALT
F
Effects on Other JVCO Intellectual Property
1
Material breach of IP License by AB
- JVCO can terminate License Agt.
- If JVCO terminates License Ag., then CCL can dissolve JVCO
If CCL dissolves JVCO:
- License Agt terminates and rights revert to AB
- the Exclusivity provision in the JV Agreement automatically terminates
- AB will grant CCL [*] non-exclusive license analogous to the license granted
to JVCO








If CCL dissolves JVCO:
- License Agt terminates and rights revert to AB
- AB will be required to pay [*].
- AB will grant CCL [*] non-exclusive license analogous to the license granted
to JVCO


If CCL dissolves JVCO:
- License Agt terminates and rights revert to AB
- AB will be required to pay [*].
- AB will grant CCL [*] non-exclusive license analogous to the license granted
to JVCO


If CCL dissolves JVCO:
- CCL will have the right to acquire the IP, by fair market value
- if CCL opts not to acquire the IP, AB has the right to the same IP
acquisition, by fair market value
2
Material breach of IP License by JVCO




(A) If CCL is then the controlling shareholder




(A) - License Agt terminates and rights




(A) - License Agt terminates and rights








(A) - License Agt terminates and rights






(A) If AB dissolves JVCO:











_______________________
1 Definitions:
(i)     “CCL Equity Interest” shall mean CCL percentage equity ownership in
JVCO.
(ii)    “CCL FMV Interest” shall mean [*].


[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.



9

--------------------------------------------------------------------------------










 
A
Event
B
Effects on JVCO Structure
C
Effects on Amyris Licensed Technology (including Amyris Improvements) 
D
Effects on JVCO Improvements to ALT
E
Effects on Joint Improvements to ALT
F
Effects on Other JVCO Intellectual Property
 
(which will be defined to include without limitation: (i) exceeding the scope of
the license grant from AB, (ii) non- compliance with the grant-back obligations,
and (iii) a breach of the confidentiality, ownership or Patent matter
provisions), and (iv) any violation of any Strain Restrictions.)


of JVCO:
- AB can terminate License Ag.
- If AB terminates License Ag., then (i) the Exclusivity provision in the JV
Agreement automatically terminates, and (ii) AB can dissolve JVCO


(B) If CCL and AB are then 50/50 shareholders in JVCO:
- AB has option (but not obligation) to suspend the License Agt for 45 days
while the Parties try to resolve the situation.
- If resolution not reached within 45 days, then (i) AB can terminate the
License Agt, and (ii) the Exclusivity provision in the JV Agreement
automatically terminates


(C) If AB is then the
revert to AB


If CCL is the controlling shareholder of JVCO:
- AB will grant CCL [*] non-exclusive license analogous to the license granted
to JVCO








(B) If AB terminates License Agt, then rights revert to AB
- AB will grant CCL [*] non-exclusive license analogous to the license granted
to JVCO


revert to AB


If CCL is the controlling shareholder of JVCO:
-Rights revert to AB without any payment by AB














(B) If AB terminates License Agt, AB will be required to pay [*]


revert to AB


If CCL is the controlling shareholder of JVCO:
-Rights revert to AB without any payment by AB














(B) If AB terminates License Agt, AB will be required to pay [*]


- AB will have the right to acquire the IP, by fair market value
- if AB opts not to acquire the IP, CCL has the right to the same IP
acquisition, by fair market value












(B) AB has the right to acquire the Other JVCO Intellectual Property at fair
market value and, if AB exercises its right and acquires the Other JVCO
Intellectual Property, AB will grant CCL [*] non-exclusive license.
- if AB opts not to acquire the IP, CCL has the right to the same IP
acquisition, by fair market value










(C) If CCL dissolves





[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.







10

--------------------------------------------------------------------------------








 
A
Event
B
Effects on JVCO Structure
C
Effects on Amyris Licensed Technology (including Amyris Improvements) 
D
Effects on JVCO Improvements to ALT
E
Effects on Joint Improvements to ALT
F
Effects on Other JVCO Intellectual Property
 
 
controlling shareholder of JVCO, then CCL can terminate the License Agt and
dissolve JVCO
(C) If CCL dissolves JVCO:
- License Agt terminates and rights revert to AB
- AB will grant CCL [*] non-exclusive license analogous to the license granted
to JVCO
(C) If CCL dissolves JVCO:
- License Agt terminates and rights revert to AB
- AB will be required to pay [*]
- AB will grant CCL [*] non-exclusive license analogous to the license granted
to JVCO






(C) If CCL dissolves JVCO:
- License Agt terminates and rights revert to AB
- AB will be required to pay [*]
- AB will grant CCL [*] non-exclusive license analogous to the license granted
to JVCO
JVCO:
- CCL will have the right to acquire the IP, by fair market value
- if CCL opts not to acquire the IP, AB has the right to the same IP
acquisition, by fair market value
3
Expiration or Non-Renewal of IP License as per Section 2.(C) of Schedule III


No automatic consequences
- Rights revert to AB
- Exclusivity provision in the JV Agreement automatically terminates


AB will grant CCL a [*] non-exclusive license analogous to the


At CCL's option:
- AB will grant CCL [*] non-exclusive license analogous to the license granted
to JVCO; or


At CCL's option:
- AB will grant CCL [*] non-exclusive license analogous to the license granted
to JVCO; or


- CCL will have the right to acquire the IP, by fair market value
- if CCL opts not to acquire the IP, AB has the right to the same IP
acquisition, by fair







[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.





11

--------------------------------------------------------------------------------




 
A
Event
B
Effects on JVCO Structure
C
Effects on Amyris Licensed Technology (including Amyris Improvements) 
D
Effects on JVCO Improvements to ALT
E
Effects on Joint Improvements to ALT
F
Effects on Other JVCO Intellectual Property
 
 
 
license granted to JVCO


- AB will be required to pay [*]
- AB will be required to pay [*]
market value







[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.





12

--------------------------------------------------------------------------------




JVA and SHA




 
A
Event
B
Effects on JVCO Structure
C
Effects on Amyris Licensed Technology (including Amyris Improvements)
D
Effects on JVCO Improvements to ALT
E
Effects on Joint Improvements to ALT
F
Effects on Other JVCO Intellectual Property
4
Failure to Renew after initial 10-year term
Dissolution
- License Agt terminates and rights revert to AB
- AB will grant CCL a [*] non-exclusive license analogous to the license granted
to JVCO
- License Agt terminates and rights revert to AB

At CCL's option:
- AB will grant CCL [*] non-exclusive license analogous to the license granted
to JVCO; or
- AB will be required to pay [*].
- License Agt terminates and rights revert to AB

At CCL's option:
- AB will grant CCL [*] non-exclusive license analogous to the license granted
to JVCO; or
- AB will be required to pay [*].
  License Agt terminates




AB has the right to acquire Other JVCO Intellectual Property by fair market
value and, if AB exercises its right and acquires Other JVCO Intellectual
Property, AB will grant CCL [*] non-exclusive license.
5
Termination of JVCO by failure to achieve Initial Milestones or Initial
Production
Dissolution
 License Agt terminates and rights revert to AB
 License Agt terminates and rights revert to AB


AB reimburses [*].
 License Agt terminates and rights revert to AB


AB reimburses [*].
 License Agt terminates and AB has the right to acquire Other JVCO Intellectual
Property at cost





[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.





13

--------------------------------------------------------------------------------




 
A
Event
B
Effects on JVCO Structure
C
Effects on Amyris Licensed Technology (including Amyris Improvements)
D
Effects on JVCO Improvements to ALT
E
Effects on Joint Improvements to ALT
F
Effects on Other JVCO Intellectual Property
 
Milestone
 
 
 
 
 
6
Termination of JVCO due to Force Majeure Event
Dissolution
- License Agt terminates and rights revert to AB
- AB will grant CCL [*] non-exclusive license analogous to the license granted
to JVCO
- License Agt terminates and rights revert to AB

At CCL's option:
- AB will grant CCL [*] non-exclusive license analogous to the license granted
to JVCO; or
- AB will be required to pay [*].
- License Agt terminates and rights revert to AB

At CCL's option:
- AB will grant CCL [*] non-exclusive license analogous to the license granted
to JVCO; or
- AB will be required to pay [*].
  License Agt terminates


AB has the right to acquire Other JVCO Intellectual Property by fair market
value and, if AB exercises its right and acquires Other JVCO Intellectual
Property, AB will grant CCL [*] non-exclusive license









































[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.



14

--------------------------------------------------------------------------------




 
A
Event
B
Effects on JVCO Structure
C
Effects on Amyris Licensed Technology (including Amyris Improvements)
D
Effects on JVCO Improvements to ALT
E
Effects on Joint Improvements to ALT
F
Effects on Other JVCO Intellectual Property
7
Material breach by AB
CCL shall have the option to (i) seek or cause JVCO to seek specific
performance, (ii) dissolve the JVCO, (iii) call AB's shares or (iv) put its own
shares to AB
If CCL dissolves JVCO or calls AB's shares:
- License Agt terminates and rights revert to AB
- Exclusivity provision in the JV Agreement automatically terminates
- AB will grant CCL [*] non-exclusive license analogous to the license granted
to JVCO.


















If CCL exercises its put right:


- License Agt terminates and rights revert to AB


If CCL dissolves JVCO or exercises its call right:
- License Agt terminates and rights revert to AB
- AB will grant CCL [*] non-exclusive license analogous to the license granted
to JVCO


























If CCL exercises its put right:


- AB will be required to pay [*].
If CCL dissolves JVCO or exercises its call right:
- License Agt terminates and rights revert to AB
- AB will grant CCL [*] non-exclusive license analogous to the license granted
to JVCO


























If CCL exercises its put right:


- AB will be required to pay [*].
If CCL dissolves JVCO or exercises its call right:
- CCL will have the right to acquire the IP, by fair market value
- if CCL opts not to acquire the IP, AB has the right to the same IP
acquisition, by fair market value


























If CCL exercise its put right: JVCO will grant CCL [*] non-exclusive license.





[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.





15

--------------------------------------------------------------------------------






 
A
Event
B
Effects on JVCO Structure
C
Effects on Amyris Licensed Technology (including Amyris Improvements)
D
Effects on JVCO Improvements to ALT
E
Effects on Joint Improvements to ALT
F
Effects on Other JVCO Intellectual Property
8
Material breach by CCL
AB shall have the option to (i) seek or cause JVCO to seek specific performance,
(ii) dissolve the JVCO, (iii) call CCL's shares, or (iv) put its own shares to
CCL
If AB dissolves JVCO or exercises its call right:
- License Agt terminates and rights revert to AB


If AB exercises its put right:
AB will grant CCL [*] non-exclusive license- Exclusivity provision in the JV
Agreement automatically terminates
If AB dissolves JVCO or exercises its call right:
- License Agt terminates and rights revert to AB


If AB exercises its put right:
- AB will grant CCL [*] non-exclusive license analogous to the license granted
to JVCO
If AB dissolves JVCO or exercises its call right:
- License Agt terminates and rights revert to AB


If AB exercises its put right:
- AB will grant CCL [*] non-exclusive license analogous to the license granted
to JVCO
If AB dissolves JVCO or exercises its call right:
- AB will have the right to acquire the IP, by fair market value
- if AB opts not to acquire the IP, CCL has the right to the same IP
acquisition, by fair market value


If AB exercise its put right: JVCO will grant AB [*] non-exclusive license.














9
Insolvency of AB
CCL shall have the option to call AB equity or dissolve the JVCO
If CCL dissolves JVCO:
- License Agt terminates and rights revert to AB
--Exclusivity provision in the JV Agreement automatically terminates.


If CCL dissolves JVCO or exercises its call right:
- License Agt terminates and rights revert to AB
- AB will grant CCL [*] non-
If CCL dissolves JVCO or exercises its call right:
- License Agt terminates and rights revert to AB
- AB will grant CCL [*] non-
If CCL dissolves JVCO or exercises its call right:
- CCL will have the right to acquire the IP, by fair market value
- if CCL opts not to acquire the IP, bid





[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.





16

--------------------------------------------------------------------------------




 
A
Event
B
Effects on JVCO Structure
C
Effects on Amyris Licensed Technology (including Amyris Improvements)
D
Effects on JVCO Improvements to ALT
E
Effects on Joint Improvements to ALT
F
Effects on Other JVCO Intellectual Property
 
 
 
- AB will grant CCL [*] non-exclusive license analogous to the license granted
to JVCO

If CCL exercises its call right:
- AB will grant CCL [*] non-exclusive license
- Exclusivity provision in the JV Agreement automatically terminates
exclusive license analogous to the license granted to JVCO
exclusive license analogous to the license granted to JVCO
process, subject to insolvency proceedings
10
Insolvency of CCL
AB shall have the option to call CCL equity or dissolve the JVCO
In either case,
- License Agt terminates and rights revert to AB


In either case,
- License Agt terminates and rights revert to AB




In either case,
- License Agt terminates and rights revert to AB
If AB dissolves JVCO or exercises its call right:
- AB will have the right to acquire the IP, by fair market value
- if AB opts not to acquire the IP, bid process, subject to insolvency
proceedings





[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.









17

--------------------------------------------------------------------------------








































































































1

--------------------------------------------------------------------------------






SCHEDULE IV
to Joint Venture Implementation Agreement, entered into by and among Cosan
Combustíveis e Lubrificantes S.A., Cosan S.A. Indústria e Comércio, Amyris
Brasil S.A. and Amyris, Inc., dated June 3, 2011


Key Terms and Conditions of BioFene License Agreement


1.
Additional Defined Terms



A.
“Amyris Base BioFene Technology” shall mean Patents, BioFene Production Strains
and Know-How associated with such Patents and BioFene Production Strains, in
each case that (i) are Controlled by AB as of the date JVCO commences production
of BioFene, and (ii) are necessary for the development, production and
distribution of BioFene.

 
B.
“Amyris BioFene Technology” shall mean the Amyris Base BioFene Technology and
Amyris BioFene Improvements.



C.
“Amyris BioFene Improvements” shall mean Patents, BioFene Production Strains and
Know-How associated with such Patents and BioFene Production Strains comprising
Improvements that (i) become Controlled by AB during the term of the BioFene
License Agreement, and (ii) are necessary for the development, production and
distribution of the BioFene. For the avoidance of doubt, “Amyris BioFene
Improvements” will exclude JVCO BioFene Improvements and Joint Improvements.



D.
“BioFene License Agreement” shall mean the BioFene License Agreement to be
executed between AB and JVCO establishing the grant of rights to Amyris BioFene
Technology, Joint Improvements and JVCO BioFene Improvements.



E.
“BioFene Production Strain” means a Production Strain that has been genetically
engineered to make BioFene.



F.
“Control” (including any variations such as “Controlled” or “Controlling”) shall
mean, in the context of Patents, BioFene Production Strains, Know-How and
Improvements, rights to such Patents, Production Strains, Know-How and
Improvements sufficient for AB to grant the license under the BioFene License
Agreement without violating the terms of any arrangement with any Third Party.



G.
“Improvements” shall mean all enhancements, modifications and revisions, whether
or not protectable under intellectual property laws, based upon, derived from or
incorporating any Amyris BioFene Technology or then-existing Amyris BioFene
Improvements.



H.
“Joint Improvements” shall mean intellectual property rights comprising
Improvements to the Amyris BioFene Technology that (a) are developed jointly by
or on behalf of AB and JVCO, or their employees or agents, during the term of
the BioFene License Agreement, in connection with the conversion or operation of
the relevant sugar/ethanol mill to include the manufacture of BioFene or the
operation of such mill or facility or otherwise in connection with the
manufacture of BioFene by




1

--------------------------------------------------------------------------------




JVCO, including Improvements to the Amyris BioFene Licensed Technology, (ii)
Improvements to other Joint Improvements, and (iii) Improvements to JVCO BioFene
Improvements.
I.
“JVCO BioFene Improvements” shall mean any Improvements to the Amyris BioFene
Technology that is developed solely by or on behalf of JVCO, or its employees or
agents during the term of the License Agreement, including, without limitation:
(i) Improvements to the Amyris BioFene Improvements, (ii) Improvements to other
JVCO BioFene Improvements and (iii) Improvements to Joint Improvements.



J.
“Know-How” shall mean means non patented information and tangible materials,
including: (i) technical and non-technical data, specifications, formulae,
compounds, formulations, assays, designs, results, information, conclusions,
interpretations, inventions, developments, discoveries, ideas, improvements, and
trade secrets, (ii) methods, databases, tests, procedures, processes and
techniques, (iii) Production Strains, and (iv) other know-how and technology.



K.
“License Parties” means AB and JVCO.



L.
“Patents” shall mean any patents and patent applications, together with all
additions, divisions, continuations, continuations-in-part, substitutions,
reissues, re-examinations, extensions, registrations, patent term extensions,
supplemental protection certificates, renewals, and the like with respect to any
of the foregoing.



M.
“Production Strain” means recombinant yeast or some other microbial agent that
has been genetically engineered to make a desired compound or product by means
of a fermentation process.



N.
“Third Party” shall mean any person, corporation, joint venture or other entity,
other than the JVCO, AB or their respective permitted successors and assigns.



2.
Commencement and Term of BioFene License Agreement

A.
Initial Term: The BioFene License Agreement shall commence on the date the JVCO
BioFene plant commences production and have an initial term to be agreed by the
parties, subject to a limitation with respect to each specific Patent, by the
life of such Patent.



3.
License Grants

A.
License from AB to JVCO: AB shall grant the JVCO a non-exclusive, non-assignable
license, royalty-free right, without the right to sublicense (except to the
extent necessary for the JVCO to exercise its “have manufactured” rights), to
use all of AB's right, title and interest in and to the Amyris BioFene
Technology, Joint Improvements and JVCO BioFene Improvements solely for the
production of the BioFene for use by JVCO in manufacturing Base Oils subject to
the Strain Restrictions. JVCO will exert its best efforts to exploit the
technology covered by the Patents in the Amyris BioFene Technology, Joint
Improvements and the JVCO BioFene Improvements so as to maintain their validity
in the territory of Brazil.

B.
Further Assurances. In case the royalty free license from AB to JVCO, as
described in




2

--------------------------------------------------------------------------------




item 3.A above, becomes onerous, according to the conditions of the JV
Agreement, the parties will discuss the necessary amendments to this Schedule
and the BioFene License Agreement, which may be altered to comply with the
Brazilian rules applicable to technology transfer agreements. However, the
parties agree to maintain the main commercial terms of this instrument.
4.
Strain Restrictions. The JVCO shall, and the license granted in item 3.A above
shall be conditioned on compliance with, the following requirements (the “Strain
Restrictions”):

A.
JVCO shall exercise such license only at a manufacturing location approved by AB
in writing. To the extent JVCO, in the exercise of its “have manufactured” right
set forth in Section 3.A above, engages a subcontractor or toll manufacturer to
product BioFene, such subcontractor or toll manufacturer shall be subject to
written restrictions necessary to protect the Amyris BioFene Technology.



B.
The BioFene License Agreement will include other reasonable provisions,
including without limitation, reporting, audit and inspection rights in order to
protect the Amyris BioFene Technology and the BioFene Production Strains.



C.
JVCO shall not and shall not allow any other person or entity to reverse
engineer any BioFene Production Strain, engineer any other strain from the
BioFene Production Strain, use the BioFene Production Strain for any purpose
other than the licensed purpose (as described in Section 3.A above), or
distribute, disclose or transfer the BioFene Production Strain or any related
intellectual property to any Third Party.



5.
Term and Termination

Termination Rights and Effects. The License Agreement shall include termination
provisions, including consequences of termination, set forth in the chart
attached at the end of this Schedule IV.


6.
Ownership and Patent Matters.

A.
Ownership. As between the parties, AB shall have and retain all rights of
ownership relating to the Amyris BioFene Technology, the JVCO BioFene
Improvements and the Joint Improvements.



B.
Patent Strategy and Prosecution. As between the parties, AB shall have the sole
right to (i) determine the process for protecting the Amyris BioFene Technology,
the BioFene Production Strains, JVCO BioFene Improvements and Joint Improvements
worldwide, including whether or not to obtain patent protection and in what
countries, and (ii) at its own expense, but without obligation, to prepare,
file, prosecute and maintain throughout the world any and all Patents claiming
or relating to the Amyris BioFene Technology, BioFene Production Strains, JVCO
BioFene Improvements and Joint Improvements.

 
C.
Cooperation and Assistance. JVCO will provide to AB or its designated
representative (“AB Designate”) as reasonably requested by AB and at AB's
expense (including reasonable attorney's fees and other reasonable legal
expenses), full cooperation and assistance (including the execution and delivery
of any and all affidavits, declarations, oaths, exhibits, assignments, powers of
attorney, or other documentation as may be reasonably required): (i) in order to
allow the AB




3

--------------------------------------------------------------------------------






Designate to apply for, register, obtain, maintain, defend, and enforce the
Patents claiming or relating to the Amyris BioFene Technology, BioFene
Production Strains, JVCO BioFene Improvements and Joint Improvements and/or its
rights therein, (ii) in connection with the prosecution or defense of any
interference, opposition, re-examination, reissue, infringement, declaratory
judgment, or other judicial or legal administrative proceedings that may arise
in connection with such Patents (including the validity and/or enforceability
thereof) and/or any BioFene Production Strains, Know-How or other intellectual
property owned or Controlled by or licensed to AB, and/or (iii) in order to
perfect the delivery, assignment, and conveyance to AB or the AB Designate, its
successors, assigns, and nominees, of the entire right, title, and interest in
and to all Amyris BioFene Technology, Joint Improvements and/or the JVCO BioFene
Improvements.


D.
Enforcement of Patents. In the event either Party becomes aware of any activity
that infringes or is likely to infringe the Amyris BioFene Technology, BioFene
Production Strains, JVCO BioFene Improvements or Joint Improvements, in each
case if such infringement or likely infringement relates to the manufacture of
BioFene for use in JVCO Products for use in Lubricants in the Lubricants Market
that Party will notify the other Party promptly in writing of the actual or
threatened infringement. Whether to take action will be in the sole discretion
of AB or the AB Designate. If requested by AB, the JVCO will join with AB or the
AB Designate, as the case may be, at AB's expense, in such action as AB or the
AB Designate, in its reasonable discretion may deem advisable for the protection
of its rights. In connection therewith, the JVCO will cooperate to the extent
reasonably required by AB or the AB Designate to stop such infringement or act,
and, if so requested by AB, will join with AB or the AB Designate as a party to
any action brought by AB or the AB Designate for such purpose. AB or the AB
Designate will have full control over any action taken, including, without
limitation, the right to select counsel, to settle on any terms it deems
advisable in its discretion, to appeal any adverse decision rendered in any
court, to discontinue any action taken by it, and otherwise to make any decision
in respect thereto as it in its discretion deems advisable. As between the
parties, any recovery as a result of such action shall belong solely to AB.



E.
Infringement of Third Party Rights. In the event either Party (or any of its
Affiliates) receives any written notice or claim that the use of the Amyris
BioFene Technology, BioFene Production Strains, JVCO BioFene Improvements or
Joint Improvements infringes or is likely to infringe the intellectual property
rights of a Third Party in each case if such infringement or likely infringement
relates to the manufacture of BioFene for use in JVCO Products for use in
Lubricants in the Lubricants Market, then that Party will notify the other Party
promptly in writing. Whether to take action to defend against any such claim
will be in the sole discretion of AB or an AB Designate. If requested by AB, the
JVCO will join with AB or the AB Designate, at AB's expense, in such action as
AB or the AB Designate in its reasonable discretion may deem advisable for the
protection of its rights. In connection therewith, the JVCO will cooperate to
the extent reasonably required by AB, and, if so requested by AB, will join with
AB or the AB Designate as a party to any action brought by AB or the AB
Designate for such purpose. AB or the AB Designate will have full control over
any action taken, including, without limitation, the right to select counsel, to
settle on any terms it deems advisable in its discretion, to appeal any adverse
decision rendered in any court, to discontinue any action taken by it, and
otherwise to make any decision in respect thereto as it in its discretion deems
advisable.




4

--------------------------------------------------------------------------------






7.
IP Representation and Warranty



A.
Representation and Warranty. AB shall represent and warrant to JVCO that it owns
or has all necessary rights to the Amyris BioFene Technology to grant the JVCO
the licenses and other rights set forth in the BioFene License Agreement. AB
shall indemnify and hold harmless JVCO, its officers, directors, agents and
employees from and against, and assume and defend at AB's sole cost the defense
of, any and all claims, demands, obligations, causes of action and lawsuits and
all damages, liabilities, fines, judgments, costs (including settlement costs),
and expenses associated therewith (including the payment of reasonable attorney
fees and disbursements), arising out of any claim of infringement by a Third
Party with respect to the application of Amyris BioFene Technology, as applied
by AB to produce BioFene as of the execution date of JV Agreement.



B.
Disclaimer. Except as provided in item 6.A above, AB shall not make any
warranties to JVCO, whether express or implied, including without limitation any
warranty of merchantability or fitness for a particular purpose as to any
product or process, or as to the validity or scope of any of the Amyris BioFene
Technology or that the practice of any of Amyris BioFene Technology will be free
from infringement of any patent or other proprietary right of any Third Party.



8.
Miscellaneous

A.
Governing Law and Dispute Resolution: As provided in Article VII of the JV
Agreement.



B.
Confidentiality: The IP License Agreement shall include standard confidentiality
terms which will survive termination or expiration of the License Agreement.



C.
Additional Terms: The License Agreement shall include such other terms and
conditions as the parties may reasonably agree.








5

--------------------------------------------------------------------------------




Schedule IV - BioFene IP License Agreement
Termination Scenarios




 
A
Event
B
Effects on JVCO Structure
C
Effects on Amyris Biofene Technology (including Amyris BioFene Improvements) 
D
Effects on JVCO BioFene Improvements
E
Effects on Joint Improvements
1
Material breach of BioFene License by AB
No automatic consequences
JVCO can terminate License Agt


- AB will grant CCL [*] non-exclusive license, [*]
AB will be required to pay [*]


- AB will grant CCL [*] non-exclusive license.


AB will be required to pay (i) the CCL FMV Interest in the Joint Improvements,
multiplied by (ii) the CCL Equity Interest whether or not Amyris elects to use
the Joint Improvements


- AB will grant CCL [*] non-exclusive license.
2
Material breach of BioFene License by JVCO (which will be defined to include
without limitation: (i) exceeding the scope of the license grant from AB, (ii)
non- compliance with the grant-back obligations, and (iii) a breach of the


No automatic consequences
(A) If CCL is then the controlling shareholder of JVCO, AB can terminate the
BioFene License


(B) If CCL and AB are 50/50 shareholders in JVCO, AB has option (but not
obligation) to suspend the License Agreement for 45 days while the Parties
(A) No automatic consequences








(B) AB will be required to pay [*]




(A) No automatic consequences








(B) AB will be required to pay [*]







__________________________
Definitions:
(i)
“CCL Equity Interest” shall mean CCL percentage equity ownership in JVCO.

(ii)
“CCL FMV Interest” shall mean [*].



[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.





6

--------------------------------------------------------------------------------








 
A
Event
B
Effects on JVCO Structure
C
Effects on Amyris Biofene Technology (including Amyris BioFene Improvements) 
D
Effects on JVCO BioFene Improvements
E
Effects on Joint Improvements
 
confidentiality, ownership or Patent matter provisions), and (iv) any violation
of any Strain Restrictions.)
 
try to resolve the situation.
- If resolution not reached within 45 days, then AB can terminate the License
Agt

(C) If AB is then the controlling shareholder of JVCO, then CCL can terminate
the License Agt








(C) AB will be required to pay[*]








(C) AB will be required to pay [*]
3


Expiration or Non-Renewal of BioFene License
No automatic consequences
All rights revert to AB
AB will be required to pay [*]
AB will be required to pay [*]





[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.



7

--------------------------------------------------------------------------------




JVA and SHA




 
A
Event
B
Effects on JVCO Structure
C
Effects on Amyris Biofene Technology (including Amyris BioFene Improvements) 
D
Effects on JVCO BioFene Improvements
E
Effects on Joint Improvements
4
Failure to Renew after initial 10-year term
Dissolution
License Agt terminates and rights revert to AB
License Agt terminates and rights revert to AB


AB will be required to pay [*]
License Agt terminates and rights revert to AB


AB will be required to pay [*]




5
Termination of JVCO due to Force Majeure Event
Dissolution
License Agt terminates and rights revert to AB
License Agt terminates and rights revert to AB


AB will be required to pay [*]
License Agt terminates and rights revert to AB


AB will be required to pay [*]




















6
Material breach by AB
CCL shall have the option to (i) seek or cause JVCO to seek specific
performance, (ii) dissolve the JVCO, (iii)
If CCL dissolves JVCO or calls AB's shares:
- License Agt terminates and rights revert to AB
If CCL dissolves JVCO or exercises its call right:
- License Agt terminates and rights revert to AB


If CCL dissolves JVCO or exercises its call right:
- License Agt terminates and rights revert to AB







[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.



8

--------------------------------------------------------------------------------




 
A
Event
B
Effects on JVCO Structure
C
Effects on Amyris Biofene Technology (including Amyris BioFene Improvements) 
D
Effects on JVCO BioFene Improvements
E
Effects on Joint Improvements
 
 
call AB's shares or (iv) put its own shares to AB
- AB will grant CCL [*] non-exclusive license [*]


If CCL exercises its put right, then the BioFene License Agt terminates and
rights revert to AB
- AB will be required to pay [*]
- AB will grant CCL [*] non-exclusive license.



If CCL exercises its put right:
- AB will be required to pay [*]
- AB will grant CCL [*] non-exclusive license.
- AB will be required to pay [*]
- AB will grant CCL [*] non-exclusive license.



If CCL exercises its put right:
- AB will be required to pay [*]
- AB will grant CCL [*] non-exclusive license.
7
Material breach by CCL
AB shall have the option to (i) seek or cause JVCO to seek specific performance,
(ii) dissolve the JVCO, (iii) call CCL's shares, or (iv) put its own shares to
CCL
If AB dissolves JVCO or exercises its call right:
- License Agt terminates and rights revert to AB
If AB dissolves JVCO or exercises its call right:
- License Agt terminates and rights revert to AB
If AB dissolves JVCO or exercises its call right:
- License Agt terminates and rights revert to AB





[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.





9

--------------------------------------------------------------------------------








 
A
Event
B
Effects on JVCO Structure
C
Effects on Amyris Biofene Technology (including Amyris BioFene Improvements) 
D
Effects on JVCO BioFene Improvements
E
Effects on Joint Improvements
8
Insolvency of AB
CCL shall have the option to call AB equity or dissolve the JVCO
If CCL dissolves JVCO:
- License Agt terminates and rights revert to AB


If CCL exercises its call right:
- AB will grant CCL a non-exclusive, [*] license


If CCL dissolves JVCO or exercises its call right:
- License Agt terminates and rights revert to AB
- AB will grant CCL [*] non-exclusive license analogous to the license granted
to JVCO
If CCL dissolves JVCO or exercises its call right:
- License Agt terminates and rights revert to AB
- AB will grant CCL [*] non-exclusive license analogous to the license granted
to JVCO
9
Insolvency of CCL
AB shall have the option to call CCL equity or dissolve the JVCO
In either case,
- License Agt terminates and rights revert to AB


In either case,
- License Agt terminates and rights revert to AB




In either case,
- License Agt terminates and rights revert to AB





[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.





10